      Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 1 of 46




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

In the Matter of the
Federal Bureau of Prisons’ Execution
Protocol Cases
                                             Case No. 19-mc-0145 (TSC)
LEAD CASE: Roane, et al. v. Barr
THIS DOCUMENT RELATES TO:
Roane, et al. v. Barr, No. 05-2337




   DEFENDANTS’ COMBINED OPPOSITION TO DUSTIN HIGGS’S AND CORY
         JOHNSON’S MOTIONS FOR PRELIMINARY INJUNCTION
           Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 2 of 46




                                                 TABLE OF CONTENTS

INTRODUCTION .................................................................................................................... iv

BACKGROUND ........................................................................................................................3

STANDARD OF REVIEW .........................................................................................................8

ARGUMENT ..............................................................................................................................9

          I.        NEITHER HIGGS NOR JOHNSON IS LIKELY TO SUCCEED ON
                    THE MERITS OF THEIR AS-APPLIED EIGHTH AMENDMENT
                    CLAIMS ..............................................................................................................9

               A.   Higgs and Johnson Face An Exceedingly High Bar on the Merits ........................ 9

               B.   The BOP Protocol Does Not Pose A Substantial Risk of Severe Harm ............... 12

               C.   Higgs’s Medical Conditions Do not Indicate that He Faces A Substantial Risk
                    of Harm if Executed with BOP’s Single-Drug Protocol ...................................... 17

               D.   Johnson’s Medical Conditions Do not Indicate that He Faces A Substantial Risk
                    of Harm if He is Executed with BOP’s Single-Drug Protocol ............................. 25

               E.   Injunctive Relief Is Unwarranted Because There Is at Most Competing Expert
                    Testimony Regarding Whether Higgs and Johnson Face an Increased Risk of
                    Experiencing Pulmonary Edema ........................................................................ 27

               F.   Higgs and Johnson Fail to Propose a Feasible Alternative .................................. 29

          II.       HIGGS AND JOHNSON CANNOT ESTABLISH IRREPARABLE
                    HARM SUFFICIENT TO SUPPORT EQUITABLE RELIEF............................34

          III.      THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST
                    WEIGH AGAINST A PRELIMINARY INJUNCTION .....................................36

          V.        THIS COURT SHOULD DENY HIGGS’S AND JOHNSON’S
                    REQUEST FOR AN EVIDENTIARY HEARING. ............................................37

CONCLUSION .........................................................................................................................37




                                                                   i
           Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 3 of 46




                                                TABLE OF AUTHORITES

Cases

Amoco Production Co. v. Gambell,
  480 U.S. 531 (1987) ..............................................................................................................36

Arthur v. Dunn,
  195 F. Supp. 3d 1257 (M.D. Ala. 2016), aff’d sub nom., Arthur v. Comm’r, Alabama Dep’t of
  Corrections, 840 F.3d 1268 (11th Cir. 2016), cert denied,
  137 S. Ct. 725 (2017) ............................................................................................................25

Ass’n of Am. Physicians & Surgeons v. Sebelius,
  746 F.3d 468 (D.C. Cir. 2014), cert. denied sub nom. Ass’n of Am. Physicians & Surgeons,
  Inc. v. Burwell, 135 S. Ct. 1024 (2015) ..................................................................................19

Barr v. Lee,
  140 S. Ct. 2590 (2020) ................................................................................................... passim

Baze v. Rees,
  553 U.S. 35 (2008) ......................................................................................................... passim

Bible v. Davis,
  No. 4:18-cv-1893, 2018 WL 3068804 (S.D. Tex. June 21, 2018), aff’d 739 F. App’x 766 (5th
  Cir. 2018). .............................................................................................................................18

Boyd v. Warden, Holman Corr. Facility,
  856 F.3d 853 (11th Cir. 2017) ...............................................................................................33

Bucklew v. Precythe,
  139 S. Ct. 1112 (2019) ................................................................................................... passim

Ctr. for Food Safety v. Salazar,
  898 F. Supp. 2d 130 ..............................................................................................................19

Davis v. Pension Benefit Guar. Corp.,
  571 F.3d 1288 (D.C. Cir. 2009) ...............................................................................................8

Dunn v. McNabb,
  138 S. Ct. 369 (2017) ............................................................................................................36

Glossip v. Gross,
  576 U.S. 863 (2015) ....................................................................................................... passim

Gomez v. U.S. Dist. Ct. for the N. Dist. of Cal.,
  503 U.S. 653, 654 (1992) ......................................................................................................37

                                                                     ii
          Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 4 of 46




Gray v. McAuliffe, No. 16-0982,
  2017 WL 102970 (E.D. Va. Jan. 10, 2017) ............................................................................31

Hill v. McDonough,
  547 U.S. 573 (2006) ..............................................................................................................37

In re Fed. Bureau of Prisons Execution Protocol Cases,
   980 F.3d 126, 137 (D.C. Cir. 2020) .......................................................................................35

In re Fed. Bureau of Prisons Execution Protocol Cases,
   No. 20-5329, 2020 WL 6750375 (D.C. Cir. Nov. 18, 2020)...................................................11

In re Ohio Execution Protocol Litig.,
   No. 11-1016, 2019 WL 244488 (S.D. Ohio Jan. 14, 2019).....................................................13

In re Ohio Execution Protocol Litigation,
   946 F.3d 287 (6th Cir. 2019) ........................................................................................... 16, 17

League of Women Voters of U.S. v. Newby,
  838 F.3d 1 (D.C. Cir. 2016) ...................................................................................................35

Mazurek v. Armstrong,
 520 U.S. 968 (1997) ................................................................................................................8

McGehee v. Hutchinson,
 463 F. Supp. 3d 870 (E.D. Ark. 2020) ............................................................................. 14, 15

McGehee v. Hutchinson,
 854 F.3d 488 (8th Cir. 2017) .................................................................................................31

McGehee v. Hutchinson,
 No. 17-0179, 2020 WL 2841589 (E.D. Ark. May 31, 2020) ..................................................31

Munaf v. Geren,
 553 U.S. 674 (2008) ................................................................................................................8

Queen v. Schultz,
  310 F.R.D. 10 (D.D.C. 2015).................................................................................................19

Sherley v. Sebelius,
  644 F.3d 388 (D.C. Cir. 2011) .................................................................................................8

United States v. Higgs,
  353 F.3d 281 (4th Cir. 2003) ........................................................................................... 36, 37



                                                                 iii
           Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 5 of 46




United States v. Locke,
  No. 09–CR–0259, 2012 WL 1154084 (D.D.C. Apr. 9, 2012).................................................19

United States v. Tipton,
  90 F.3d 861 (4th Cir. 1996), cert. denied, 546 U.S. 810 (1997)..............................................37

Wilkerson v. Utah,
  99 U.S. 130 (1878) ................................................................................................................32

Winter v. Nat. Res. Def. Council, Inc.,
  555 U.S. 7 (2008) ................................................................................................................ 8, 3

Wis. Gas Co. v. FERC,
  758 F.2d 669 (D.C. Cir. 1985) ........................................................................................... 7, 18

Statutes

18 U.S.C. § 3596 .......................................................................................................................34

Miss. Code. Ann. § 99-19-51 ....................................................................................................33

Okla. Stat. tit. 22, § 1014...........................................................................................................33

Utah Code Ann. § 77-18-5.5 (2015) ..........................................................................................33

Rules

Local Rule of Civil Procedure 65.1 ...........................................................................................37

Other Authorities

Associated Press, Missouri Executes Killer with Rare Medical Condition That Some Feared
  Would Make Death Painful (Oct. 1, 2019), https://www.nbcnews.com/news/us-news/missouri-
  executes-killer-rare-medical-condition-some-feared-would-make-n1061056 ......................... 29

Austin Sarat, Gruesome Spectacles: Botched Executions and America’s
  Death Penalty (2014) ............................................................................................................32

CDC, When You Can be Around Others After You Had or Likely Had COVID-19,
https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html ................6

Holly Yan & Steve Almasy, Missouri Inmate Executed Despite Activists’ Concerns He Could
  Suffer Because of His Rare Disease, (Oct. 1, 2019),
  https://www.cnn.com/2019/10/01/us/missouri-execution-russell-bucklew-rare-disease-
  trnd/index.html ......................................................................................................................29

Marshall Project, After Lethal Injection (June 1, 2015), https://www.themarshallproject.org/
 2015/06/01/after-lethal-injection ...........................................................................................33
                                                                   iv
        Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 6 of 46




                                        INTRODUCTION

        Defendants respectfully ask the Court to deny Plaintiffs Cory Johnson’s and Dustin Higgs’s

motions for a preliminary injunction. Both seek to enjoin their executions, scheduled for January

14 and 15, 2021, respectively, based on their recent positive diagnosis for COVID-19 and their

claims that executing them pursuant to the Federal Bureau of Prisons’ (“BOP”) execution protocol

would violate the Eighth Amendment as applied to them due to the disease. They have, however,

failed to meet their heavy burden of showing that preliminary injunctive relief is warranted.

        The significance of that burden was recently addressed by the Supreme Court, which made

clear that Plaintiffs’ facial Eighth Amendment challenge to BOP’s lethal-injection protocol does
not warrant the extraordinary relief of a preliminary injunction barring their executions. See Barr

v. Lee, 140 S. Ct. 2590 (2020). That was the case despite allegations and contested expert

testimony asserting that the single-drug pentobarbital protocol will cause Plaintiffs to suffer pain

due to the development of pulmonary edema while they are still sensate. Higgs and Johnson now

present a variation on those allegations, claiming that their COVID-19 diagnoses mean that they

will suffer lung damage, which they contend means that they could develop pulmonary edema

faster than other inmates, and that the increased speed with which they foresee lung-related pain

developing provides a basis for an injunction, despite the Supreme Court’s previous decision in

this case.

        Neither Higgs nor Johnson is likely to prevail on the merits of this as-applied Eighth

Amendment claim.      As the Supreme Court explained in Lee and the D.C. Circuit recently

reiterated, such a claim is unlikely to prevail if all that an inmate can show is competing testimony

from credible experts. At best, that is all that Higgs and Johnson show here. Their experts opine

that pentobarbital achieves only unresponsiveness and not unconsciousness, but that is not the

consensus of the scientific community, particularly in light of the millions of patients who have

received clinical doses of anesthesia without concern for such effects. Rather, Defendants’ experts

show that any pulmonary edema occurs only after an inmate who has received a lethal dose of

pentobarbital has died or, at the very least, is unconscious and incapable of experiencing pain.

                                                 1
        Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 7 of 46




With respect to the overarching debate in this litigation regarding pentobarbital’s ability to render

an inmate insensate before any pulmonary edema develops, the Supreme Court has opined that no

injunctive relief is available; Higgs and Johnson present no basis on which to conclude that their

more case-specific allegations on these topics warrant a departure from the Supreme Court’s

previous ruling.

        Plaintiff Higgs previously had alleged that his underlying health conditions made him more

susceptible to contracting the novel coronavirus, which in turn would cause him to suffer lung

damage and experience the effects of pulmonary edema more acutely than other inmates. This
Court dismissed that claim as speculative, but has since granted Higgs leave to allege an as-applied

Eighth Amendment claim due to his subsequent COVID-19 diagnosis. But Higgs’s claim remains

speculative. While he has experienced some mild symptoms of COVID-19 according to his

medical records, his speculation that he has suffered significant lung damage—such that he would

feel more effects of pulmonary edema when given a lethal dose of pentobarbital than other

inmates—has since been disproved by a chest x-ray showing that his lungs have no coronavirus-

related issues. Similarly, Johnson’s claims regarding COVID-19 related lung damage turn on pure

speculation, uncorroborated by any medical evidence, despite Johnson’s burden to establish his

entitlement to relief.

        Although Higgs’s and Johnson’s experts opine that merely having COVID-19 puts Higgs

and Johnson at a higher risk of experiencing pulmonary edema while sensate, those experts’

opinions are entirely speculative, as none of them are able to cite any actual evidence of damage

to these plaintiffs’ lungs. As before, “the Government has produced competing expert testimony

of its own, indicating that any pulmonary edema occurs only after the prisoner has died or been

rendered fully insensate.” Lee, 140 S. Ct. at 2591. In addition to the evidence already in the record

supporting the government’s contention that the single-drug pentobarbital protocol does indeed

rapidly render an inmate insensate—not just unresponsive—the government has produced expert

testimony contesting even the premise of Higgs’s and Johnson’s coronavirus-related allegations.

As the attached declarations of Drs. Joseph Antognini (an anesthesiologist) and Todd Locher (a

                                                 2
        Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 8 of 46




pulmonologist) explain, 1 there is no evidence that mildly symptomatic COVID-19 patients have

an accelerated or otherwise increased propensity for pulmonary edema when administered a lethal

dose of pentobarbital. In other words, it is not likely that Higgs and Johnson will experience

pulmonary more quickly or severely (if at all) than inmates who have not been diagnosed with

COVID-19. At every level, then, Higgs’ and Johnson’s contentions that they—unlike all other

plaintiffs in this case—will suffer the type of harm that rises to the level of an Eighth Amendment

violation fail.

        Finally, while the Court has granted Higgs’s and Johnson’s request for an evidentiary
hearing on the impact of their COVID-19 diagnosis, Defendants continue to believe that such a

hearing is unnecessary. Not only is it contrary to the practice of this District, it would not change

the fact that Higgs and Johnson at best show that there is competing expert testimony over whether

they will be sensate if pulmonary edema develops upon the injection of a massive dose of

pentobarbital—i.e., the same question at issue in Lee when the Supreme Court vacated this Court’s

preliminary injunction.

                                        BACKGROUND

        On September 1, 2020, Higgs filed an unopposed motion to intervene in Roane et al. v.

Gonzales et al., No. 05-2337, which is one of the cases in this consolidated action. ECF No. 229-1.

The Court granted that motion three days later. Min. Order (Sept. 4, 2020). Higgs’s claims were

mostly identical to those asserted by the other Plaintiffs—including claims under the Federal Death

Penalty Act (FDPA); the Federal Food, Drug, and Cosmetic Act (FDCA); and the Eighth

Amendment—with one deviation: Higgs also brought an as-applied challenge under the Eighth

Amendment, alleging that because of his asthma and because he believed that had contracted

COVID-19 in February 2020, he faced a unique and individualized risk of serious harm if executed

using pentobarbital. Higgs Intervenor Compl. ¶¶ 166–72.

   1
    See Declaration of Todd L. Locher, M.D. (December 31, 2020), attached hereto as Exhibit 1;
and Fifth Supplemental Declaration of Joseph F. Antognini, M.D. (December 30, 2020), attached
hereto as Exhibit 2.


                                                 3
        Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 9 of 46




       Defendants moved to dismiss Higgs’s as-applied claim on November 3, 2020, see ECF No.

306, arguing principally that the claim was speculative since Higgs not only failed to allege that

he had tested positive for COVID-19, but also that he failed to allege that he had actually suffered

lung damage from the disease. See ECF No. 306-1 at 9-11. While Defendants’ motion was

pending, on December 4, 2020, Higgs moved for leave to file an amended and supplemental

complaint in which he asserted additional allegations in an attempt to support his as-applied Eighth

Amendment claim and added claims regarding an alleged ex post facto violation and the Attorney

General’s alleged arbitrary selection of Higgs for execution. See ECF No. 343-1. Higgs also
simultaneously moved for a preliminary injunction. See ECF No. 344 (“Higgs 1st PI Motion”).

In arguing for injunctive relief pursuant to his as-applied claim, Higgs contended that a

combination of his medical issues—asthma, mitral valve regurgitation (a heart condition that he

did not allege in his initial amended and supplemental complaint), and potential exposure to

COVID-19—puts him “especially at risk of experiencing flash pulmonary edema while still

sensate.” Id. at 15-17.

       In response to Higgs’s motion, Defendants argued that Higgs’s medical records do not

indicate that he is more likely than other Plaintiffs to experience any pulmonary edema that may

develop from a lethal dose of pentobarbital. Defs. Opp’n to Higgs 1st PI Mot., ECF No. 352.

Higgs’s medical records indicated that an EKG from May 2020 showed that his left ventricular

size was normal, id. at 33 (quoting 4th Suppl. Antognini Decl. ¶ 4, ECF No. 352-1); that on

September 11, 2020, “‘his asthma is fairly well controlled and he can exercise vigorously,’” id. at

32 (quoting 4th Suppl. Antognini Decl. ¶ 4); and that as recently as November 5, 2020, during a

cardiology clinic visit, the treating physician reported that Higgs was stable, id.

       On December 9, 2020, the Court dismissed Higgs’s as-applied claim for failing to meet the

Eighth Amendment’s high bar. See ECF No. 355, Order. The Court determined that Higgs’s claim

“rest[ed] on two assumptions: first, that he will contract COVID-19, and second, that if he

contracts COVID-19, he is likely to have lung damage that augments the sensations of drowning

and suffocation caused by pentobarbital.” ECF No. 354, Mem. Op. at 3. Because Higgs had not

                                                  4
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 10 of 46




tested positive for COVID-19, the Court found that he did not plausibly state a claim “that his

execution ‘is sure or very likely to cause serious illness and needless suffering.’” Id. at 4 (quoting

Glossip v. Gross, 576 U.S. 863, 877 (2015)).

        On December 11, 2020, Higgs filed his reply in support of his motion for a preliminary

injunction, and abandoned his as-applied Eighth Amendment claim as a basis for the motion. He

did so even though his motion for leave to file an amended and supplemental complaint on the as-

applied Eighth Amendment claim was still pending, notwithstanding the Court’s dismissal of the

original as-applied claim. In doing so, Higgs effectively acknowledged that his asthma and heart
condition are insufficient to warrant preliminary injunctive relief, either independently or

collectively, without his contracting COVID-19.

        On December 17, 2020, the Court held a status conference to discuss the possibility of an

evidentiary hearing on Higgs’s pending motions for leave to file his amended pleading and for

preliminary injunction. At that hearing, Higgs’s counsel reported that Higgs had tested positive

for COVID-19. Counsel for Defendants reminded the Court that the as-applied claim was still

speculative because there was no indication that Higgs had suffered lung damage as a result of

contracting COVID-19. Exhibit 3, Hr’g Tr. 7:24-8:9 (Dec. 17, 2020). The Court acknowledged

the point: “[A]ll we have right now is a positive test . . . this virus is extremely unpredictable and

presents in many different ways and presents many different symptoms.” Id. Tr. 8:10-13. The

Court continued, “I . . . couldn’t even begin to guess how it will affect him. . . . I assume his

lawyers will file a motion if his health situation deteriorates such that they believe they have a

claim.” Id. Tr. 8:18-22. The Court later set a deadline of December 28, 2020 for the parties to file

a status report.

        Just five days later on December 22, 2020, Higgs sought leave to file a second amended

and supplemental complaint and a second motion for preliminary injunction. See ECF No. 369.

The Court granted him leave the next day. In his Second Amended and Supplemental Complaint,

ECF No. 370, Higgs alleges for the first time in a pleading that he has a heart condition that

purportedly will impact that way he will experience flash pulmonary edema, see ECF No.

                                                  5
         Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 11 of 46




370 ¶¶ 19-22, and that the heart condition, combined with his asthma, puts him at greater risk of

pulmonary edema even in the absence of COVID-19. Id. ¶ 25. Higgs also alleges that this risk

will be heightened by his COVID-19 diagnosis. Id. ¶ 32. Higgs further alleges that there are three

feasible and readily implemented alternatives to lethal injection using pentobarbital: (1) adding a

pre-execution dose of an opioid or other suitable analgesic; (2) the firing squad, and (3) postponing

his “execution for a period of two to three months from the onset of his COVID-19 infection, at

which time the functioning of Mr. Higgs’s heart and lungs are likely to improve.” Id. ¶ 34.

         On December 16, 2020, Johnson also tested positive for COVID-19. On December 28,
2020, this Court granted him leave to file a supplemental complaint and preliminary injunction

motion. See ECF Nos. 374 (Supplemental Complaint) and 375 (Preliminary Injunction Motion).

His allegations and as-applied claim largely mirror Higgs’s, except that Johnson does not claim to

have any underlying health conditions and has experienced slightly different symptoms than

Higgs.

         Also on December 28, 2020, the parties filed a joint status report, which reported that on

“December 27, 2020, both Mr. Higgs and Mr. Johnson were medically cleared from isolation

status.” Joint Status Report ¶ 4, ECF No. 376. The parties further reported that:

         Guidelines issued by the Centers for Disease Control and Prevention provide that
         an individual who has had COVID-19 and developed symptoms that are not
         classified as severe and who does not have a severely weakened immune system
         may be around others after (1) ten days since symptoms first appeared, and (2)
         twenty-four hours with no fever without the use of fever-reducing medications, and
         (3) other symptoms of COVID-19 are improving. Bureau of Prisons medical staff
         have determined that Mr. Higgs and Mr. Johnson each meets these criteria as of
         December 27, 2020. This guidance does not require a negative test or for symptoms
         to fully resolve before a person can be medically cleared from isolation status.
         Indeed, Mr. Higgs and Mr. Johnson continue to experience some symptoms
         consistent with COVID-19.
Id. (citing https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html).

         The parties also reported that neither Higgs nor Johnson had required hospitalization since

testing positive for COVID-19. Id. ¶¶ 5 & 7. Defendants reported that Higgs’s medical records

from December 27, 2020, “indicate that Mr. Higgs reported a mild ‘stuffy’ nose, a nearly resolved

                                                  6
        Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 12 of 46




headache (with no headache at the time of the encounter), and improving symptoms.               His

temperature was normal, and his oxygen saturation was 100%.” Id. ¶ 5. Higgs’s counsel separately

stated that “they believe Mr. Higgs has more substantial symptoms than these records indicate. In

particular, they believe that Mr. Higgs has developed labored breathing over the past several days,

and continues to experience labored breathing, which he has reported to BOP staff.” Id. ¶ 6.

        Defendants reported that Johnson’s medical records from December 27, 2020, “indicate

that Mr. Johnson reported a ‘little cough’ and denied difficulty breathing. His temperature was

normal.” Id. ¶ 7. Johnson’s counsel separately stated that “they believe the BOP medical records
do not accurately summarize Mr. Johnson’s medical symptoms and tests.” Id. ¶ 8. They contend

that “Mr. Johnson previously suffered from body aches and more severe fatigue than indicated,

despite reporting it to BOP staff,” and that he did not refuse “an oxygen saturation test on

December 27, 2020,” despite his medical records stating the opposite. Id.

        As the attached declaration of Shauna Smiledge, the Health Services Administrator at the

Federal Correctional Complex at Terre Haute, Indiana (FCC Terre Haute), explains, multiple

providers examined Higgs and Johnson on multiple days. Declaration of Shauna Smiledge ¶¶ 11–

12 (attached hereto as Exhibit 4). All the providers were required to accurately document their

encounters with the inmates to ensure the integrity of the medical records, id. ¶¶ 6–8, and there is

no evidence that Higgs’s or Johnson’s medical records through December 27 are inaccurate, id.

¶ 11.

        Indeed, since December 27, Johnson still has not reported any body aches or fatigue, but

has reported a cough and an intermittent sore throat. Id. ¶ 13. He has also reported dental pain

from a displaced filling. Id. On December 30, 2020, Johnson’s provider, C. Beal, reported that

he told her, “‘I’m okay, I’m good,’” when she asked him if he was experiencing any symptoms

that day. Id. As for counsel’s assertion that Johnson did not refuse an oxygen saturation test on

December 27, 2020, as reported in the medical records, the Health Services Administrator explains

that Johnson declined to leave his cell to participate in the test and so he was deemed to have

refused the test. Id. 13.

                                                 7
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 13 of 46




        Meanwhile, Higgs did report on December 30, 2020, that he was having intermittent

difficulty catching his breath. Id. ¶ 12. His records quote him as stating, “‘I just wanted it

documented that I was short of breath sometimes. Nothin’s new. I’m fine.’” Id. Higgs reported

no fatigue, his oxygen saturation was 98%, and his lungs sounded clear, but his provider

recommended a routine chest x-ray. Id. The x-ray was completed on December 30, 2020. The

“radiology report found no abnormalities other than a ‘right apical reticular nodular density’ that

was ‘unchanged’ since Higgs’s last chest x-ray on October 18, 2018.” Id.

                                    STANDARD OF REVIEW
        “A preliminary injunction is an extraordinary and drastic remedy.” Munaf v. Geren, 553

U.S. 674, 689 (2008) (citation omitted). It is “never awarded as of right,” id. at 690, and “should

not be granted unless the movant, by a clear showing, carries the burden of persuasion,” Mazurek

v. Armstrong, 520 U.S. 968, 972 (1997) (citation omitted) (emphasis in original); accord Davis v.

Pension Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009). The movant must satisfy a

four-prong test, establishing “that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

and that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

20 (2008); accord Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011).

        As the D.C. Circuit has explained, “[t]he basis for injunctive relief in the federal courts has

always been irreparable harm and inadequacy of legal remedies.” Wis. Gas Co. v. FERC, 758 F.2d

669, 674 (D.C. Cir. 1985) (citation omitted). “Although the concept of irreparable harm does not

readily lend itself to definition,” the D.C. Circuit has explained that “the injury must be both certain

and great; it must be actual and not theoretical.” Id. Injunctive relief “will not be granted against

something merely feared as liable to occur at some indefinite time.” Id. (citation omitted). That

is, the party seeking injunctive relief must show that “[t]he injury complained of [is] of such

imminence that there is a ‘clear and present’ need for equitable relief to prevent irreparable harm.”

Id. (citation omitted). “Bare allegations of what is likely to occur are of no value since the court

must decide whether the harm will in fact occur.” Id. (emphasis in original).

                                                   8
         Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 14 of 46




         Higgs and Johnson fail to meet the above standard for injunctive relief.

                                           ARGUMENT

I.       NEITHER HIGGS NOR JOHNSON IS LIKELY TO SUCCEED ON THE
         MERITS OF THEIR AS-APPLIED EIGHTH AMENDMENT CLAIMS
         Neither Higgs nor Johnson is likely to succeed on the merits of their as-applied Eighth

Amendment claims. 2 The standard for such a claim is demanding, the Supreme Court has already

vacated an earlier preliminary injunction on Plaintiffs’ Eighth Amendment claim based on the

asserted risk of pulmonary edema while sensate in this case, and the D.C. Circuit has noted that it

will be a difficult task for Plaintiffs to succeed in this area. In fact, Higgs’s and Johnson’s

arguments—i.e., that inmates infected with COVID-19 and executed with pentobarbital will

experience pulmonary edema more acutely than those not infected with COVID-19—present the

very sort of battle of experts that the Supreme Court specifically said does not support the entry

preliminary injunction precluding use of the widely used pentobarbital lethal-injection protocol.

     A. Higgs and Johnson Face An Exceedingly High Bar on the Merits

         A plaintiff challenging the constitutionality of a method of execution bears a heavy burden.

To demonstrate that the method violates the Eighth Amendment, a plaintiff must show that it is

“‘sure or very likely to cause serious illness and needless suffering,’ and give rise to ‘sufficiently

imminent dangers.’” Glossip v. Gross, 576 U.S. 863, 877 (2015) (quoting Baze v. Rees, 553 U.S.

35, 50 (2008)) (emphasis in Glossip). “[T]here must be ‘a substantial risk of serious harm,’ an

‘objectively intolerable risk of harm’ that prevents prison officials from pleading that they were

‘subjectively blameless for purposes of the Eighth Amendment.’” Id. (quoting Baze, 553 U.S. at
50).

         The Eighth Amendment does not “demand the avoidance of all risk of pain in carrying out

executions” or “guarantee a prisoner a painless death—something that, of course, isn’t guaranteed

     2
    For the Court’s convenience and to avoid the need to cross reference, Defendants repeat herein
many of their arguments on the as-applied Eighth Amendment claim articulated in their opposition
to Higgs’s first motion for a preliminary injunction, which remains pending.


                                                  9
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 15 of 46




to many people.” Bucklew v. Precythe, 139 S. Ct. 1112, 1124–25 (2019) (quotation marks

omitted). The fact that “an execution may result in pain, either by accident or as an inescapable

consequence of death,” is insufficient to state an Eighth Amendment claim. Baze, 553 U.S. at 50.

Rather, the Constitution prohibits the “‘superadd[ition]’ of ‘terror, pain, or disgrace’” to a capital

sentence. Bucklew, 139 S. Ct. at 1124 (citation omitted).

       Even if an inmate does show an intolerable risk of severe harm, the Eighth Amendment

analysis is “a necessarily comparative exercise,” Bucklew, 139 S. Ct. at 1126, so an inmate must

also “prove a known and available alternative,” Glossip, 576 U.S. at 880, that is “feasible, readily
implemented, and in fact significantly reduce[s] a substantial risk of severe pain” relative to the

challenged method, id. at 877. Merely “showing a slightly or marginally safer alternative,” id.

(quotation omitted), or “[a] minor reduction in risk is insufficient”; rather, “the difference must be

clear and considerable,” Bucklew, 139 S. Ct. at 1130. Otherwise, courts would become “boards of

inquiry charged with determining ‘best practices’ for executions, with each ruling supplanted by

another round of litigation touting a new and improved methodology.” Baze, 553 U.S. at 51

(plurality opinion); accord Bucklew, 139 S. Ct. at 1125.

       Finally, a plaintiff must further prove that the government has refused to adopt the proposed

alternative “without a legitimate penological reason.” Bucklew, 139 S. Ct. at 1125. There are

“many legitimate reasons why [the government] might choose, consistent with the Eighth
Amendment, not to adopt a prisoner’s preferred method of execution.”              Id.   In short, the

“Constitution affords a measure of deference to [the government’s] choice of execution

procedures.” Id. (citation omitted). In part for that reason, the Supreme Court has never concluded

that any state or federal method of execution violates the Eighth Amendment. Id. at 1124.

       Neither Higgs nor Johnson is likely to succeed in proving that BOP’s single-drug

pentobarbital protocol violates the Eighth Amendment as applied to them. Indeed, the Supreme

Court has never found any method of execution to be unconstitutional especially in light of the

trend of the States and federal government to continually search for the most humane method of

execution. Most significantly, the Supreme Court vacated a prior preliminary injunction on
                                                 10
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 16 of 46




Plaintiffs’ Eighth Amendment claim in this very case, concluding that the moving Plaintiffs had

not established a likelihood of success on the merits based on largely the same evidence regarding

“flash” pulmonary edema and the purported misperception of unresponsiveness as

unconsciousness that Higgs and Johnson put forward here. Lee, 140 S. Ct. at 2591. The Supreme

Court observed that single-dose pentobarbital “has become a mainstay of state executions,” and

that, “by selecting . . . single-dose pentobarbital,” the federal government “followed th[e] trend”

set by States “developing new methods . . . thought to be less painful and more humane than

traditional methods, like hanging, that have been uniformly regarded as constitutional for
centuries.” Id. The Court observed that it had upheld the pentobarbital protocol “last year, as

applied to a prisoner with a unique medical condition that could only have increased any baseline

risk of pain associated with pentobarbital as a general matter. Id. (citing Bucklew, 139 S. Ct. 1112).

“Against this backdrop,” and in light of the fact that the government had produced “competing

expert testimony of its own,” id., the Supreme Court found that Plaintiffs could not establish even

a likelihood of success on their Eighth Amendment claim by proffering contested evidence that

“pentobarbital causes prisoners to experience ‘flash pulmonary edema,’” potentially “temporarily

produc[ing] the sensation of drowning or asphyxiation.” Id. Accordingly, the Court held that

Plaintiffs failed to make “the showing required to justify last-minute intervention” to stop a lawful

execution. Id.

       Although the D.C. Circuit reversed this Court’s subsequent grant of the government’s

motion to dismiss the Eighth Amendment claim, the D.C. Circuit observed that cases like Baze,

Glossip, Bucklew, and Lee “collectively mark out the difficult task ahead for Plaintiffs on the

merits” of an Eighth Amendment claim. In re Fed. Bureau of Prisons Execution Protocol Cases,

No. 20-5329, 2020 WL 6750375, at *8 (D.C. Cir. Nov. 18, 2020). As the D.C. Circuit explained,

“if all that Plaintiffs can produce at summary judgment is a ‘scientific controvers[y]’ between

credible experts battling between ‘marginally safer alternative[s],’ their claim is likely to fail on

the merits.” Id. (quoting Baze, 553 U.S. at 51). As discussed below, Higgs’s and Johnson’s

motions at best present such a scientific controversy on the very narrow question relevant in light
                                                 11
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 17 of 46




of Lee: the possibility that they will develop pulmonary edema so much more quickly than the

other plaintiffs that their contentions that they may experience pain while sensate materially differ

from those the Supreme Court deemed inadequate to support preliminary injunctive relief.

Moreover, it is a controversy in which Defendants are clearly supported by the weight of scientific

evidence.

   B. The BOP Protocol Does Not Pose A Substantial Risk of Severe Harm
       The parties have already litigated extensively Plaintiffs’ general Eighth Amendment claim

and whether BOP’s single-drug pentobarbital protocol is likely to result in unconstitutional pain.
As Defendants have demonstrated before, given the widespread use of pentobarbital in executions

and the amount of litigation that has already occurred across the country, Plaintiffs, including

Higgs and Johnson, “should be required to do more than simply offer the testimony of a few experts

or a few studies” and “should point to a well-established scientific consensus.” Baze, 553 U.S. at

67 (Alito, J. concurring). They have failed to do so. Both share other Plaintiffs’ general theory

that “flash” pulmonary edema—an accumulation of fluid in the lungs—occurs “immediately”

upon the injection of a high dose of pentobarbital and before an inmate becomes insensate, see

Higgs 1st PI Mot. at 8; Johnson PI Mot. at 12, ECF No. 375-1, thus causing the inmate to

experience “the sensation of drowning,” Higgs First PI Mot. at 8 (citing Van Norman Decl. at 31,

ECF No. 24).
       As Dr. Antognini has explained, however, even if pulmonary edema occurred prior to

death, inmates would not feel the sensation of drowning or suffocation before death occurs. See




                                                 12
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 18 of 46




4th Suppl. Antognini Decl. ¶ 35. 3 Pulmonary edema would occur only after an injection of a “high

dose” of pentobarbital. But much smaller doses of pentobarbital result in unconsciousness in 20

to 30 seconds on average. Antognini Decl. ¶ 8, ECF No. 111-4. In a 100-kg person (about 220

pounds), this dose would be 500 mg, which is only 10 percent of the dose used in the government’s

protocol. Id. Thus, once the first 500 mg has been injected, a 100-kg person would almost

immediately become insensate, and that would be before the occurrence of any pulmonary edema,

because pulmonary edema would result only from a much larger dosage (i.e., an overdose). Id.

Thus, an individual would not experience the sensation of pain, suffocation, or air hunger

associated with pulmonary edema prior to becoming unconscious. Id. And as the additional 4500

mg of pentobarbital is administered, the inmate would have progressive brain depression, with

electrical brain silence occurring, followed by cardiovascular collapse. Id. In other words, the

inmate would not feel pain, suffocation, or air hunger after becoming unconscious, either. Id. Dr.

Antognini’s conclusions in this area are supported by several studies, including studies from within

the past decade. Id. ¶¶ 7–11. The Supreme Court has noted that at least one of those studies indeed

supports Dr. Antognini’s time estimate of 20 to 30 seconds. Bucklew, 139 S. Ct. at 1132.

Defendants’ other expert, Dr. Kendall Von Crowns, agrees that “[d]ue to the rapidity in which

   3
      The Court has previously stated that Dr. Antognini’s testimony “did not carry much weight,”
but it did so for reasons that warrant revisiting. The Court noted that Dr. Antognini relied heavily
on animal studies, Mem. Op. at 39, ECF No. 261, but that is also true of Plaintiffs’ expert, Dr. Van
Norman, see Suppl. Van Norman Decl. ¶¶ 7–11, ECF No. 281-5; 2d Suppl. Antognini Decl. ¶ 32.
The Court also noted that many of the studies relied upon by Dr. Antognini were dated, though it
also observed “that many of the most salient studies on pentobarbital were performed in the 1940s,
50s, and 60s.” Mem. Op. at 39. And many of the studies relied upon by Dr. Van Norman are also
dated; many are more than a decade old. See, e.g., Van Norman Decl. ¶¶ 25, 37, 38, 49, 75, 100,
110, ECF No. 24. Finally, the Court “took judicial notice that Dr. Antognini was found to be not
qualified to opine on similar issues” in a case in the Southern District of Ohio. Mem. Op. at 39.
But the Ohio court was considering Dr. Antognini’s opinion regarding the analgesic properties of
midazolam, which is not a barbiturate, and specifically “declined to exclude Dr. Antognini as an
expert witness.” See In re Ohio Execution Protocol Litig., No. 11-1016, 2019 WL 244488, at *62
(S.D. Ohio Jan. 14, 2019). Thus, nothing about the Ohio case should undermine Dr. Antognini’s
well-sourced and informed opinions regarding the effects of pentobarbital, which, as the Court
correctly noted, have been relied upon by the Supreme Court of the United States. Mem. Op. at
39 (citing Bucklew, 139 S. Ct. at 1132).


                                                13
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 19 of 46




pentobarbital is absorbed and the fact that onset of action is almost immediate, the inmates were

to a reasonable degree of medical certainty unconscious when pulmonary edema set in.” Crowns

Decl. ¶ 13, ECF No. 246-1.

       Dr. Van Norman has opined that flash pulmonary edema may occur with “smaller

subanesthetic doses” of pentobarbital. Suppl. Van Norman Decl. ¶ 4, ECF No. 117-1. But that

conclusion is roundly contradicted by the fact that clinical does of barbiturates like pentobarbital

were used for decades to induce anesthesia in millions upon millions of patients. Corr. Suppl.

Antognini Decl. ¶ 8, ECF No. 122-2. If normal clinical doses—much less subanesthetic doses—
caused pulmonary edema even in a small subset of patients, then the drugs would have been

abandoned decades ago. Id.; see also 2d Suppl. Antognini Decl. ¶ 17, ECF No. 246-2 (“[P]rior

studies using pentobarbital and thiopental, and the vast clinical experience over decades, show that

pulmonary edema is a rare complication of clinical doses of barbiturates.”).

       In claiming that they would experience the effects of pulmonary edema before becoming

insensate, Higgs and Johnson rely heavily on Dr. Van Norman’s assertion that barbiturates like

pentobarbital “diminish responsiveness rather than consciousness” and that anesthesiology

textbooks and articles to the contrary are “outdated.” Higgs 1st PI Mot. at 15–16 (citing Van

Norman Decl. at 13); see also Am. Compl. ¶ 74, ECF No. 92. In support of this distinction, Dr.

Van Norman cites studies using the isolated forearm technique, which, “even she concedes,” is a
technique “she has never used . . . in her practice and that . . . is not the standard of care in the

United States for monitoring awareness during surgical procedures.” McGehee v. Hutchinson, 463

F. Supp. 3d 870, 882 (E.D. Ark. 2020) (reviewing trial testimony of Dr. Van Norman). But these

studies involved relatively light levels of anesthesia, unlike the profound brain depression that

occurs with pentobarbital. Antognini Decl. ¶ 12, ECF No. 111-4; Corr. Suppl. Antognini Decl.

¶¶ 11–17, ECF No. 122-2. In Dr. Antognini’s view, Dr. Van Norman “provides no evidence that

perception and awareness occur when the brain is profoundly depressed by pentobarbital,” and in

fact, there is no such evidence. Antognini Decl. ¶ 13, ECF No. 111-4; see also 4th Suppl.

Antognini Decl. ¶ 13.
                                                 14
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 20 of 46




       Moreover, if Dr. Van Norman’s opinion were correct, it would mean that, despite adequate

amounts of anesthesia, as much as 72 percent of patients can have awareness during surgery, based

on the studies on isolated forearm technique that she cites. 4th Suppl. Antognini Decl. ¶ 8. If Dr.

Van Norman’s conclusions were accepted by the anesthesia professional community, the isolated

forearm technique would have been widely used on surgical patients to ensure that they would not

be aware and conscious during surgery. Id. Yet that is not the case. Id.; see also McGehee, 463

F. Supp. 3d at 882 (noting Dr. Van Norman’s concession that the technique is “not the standard of

care in the United States for monitoring awareness during surgical procedures”). The reason is
simply that the risk of awareness and consciousness during general anesthesia is not as high as Dr.

Van Norman postulates. 4th Suppl. Antognini Decl. ¶ 8. In fact, the risk is exceedingly low—so

low that the isolated forearm technique, despite being available for decades, is rarely used during

anesthesia and surgery, and when used, it is mostly for research purposes. Id. This demonstrates

that Dr. Van Norman’s conclusion about high risk of awareness and consciousness during adequate

anesthesia is an outlier in the professional anesthesia community. Id.; see also id. ¶¶ 9–11;

McGehee, 463 F. Supp. 3d at 882. And in any event, the “competing expert testimony” on this

score merely echoes that which the Supreme Court has already concluded does not support

preliminary injunctive relief precluding use of the well-established pentobarbital lethal-injection

protocol. Lee, 140 S. Ct. at 2591.
       Reliable eyewitness accounts of recent executions further support the conclusion that

inmates executed with pentobarbital do not experience pain or suffering from pulmonary edema.

Brandon Bernard and Alfred Bourgeois were each executed earlier this month on December 10,

2020, and December 11, 2020, respectively. An eyewitness in the execution room for the

execution of Brandon Bernard stated that Bernard began citing the Lord’s Prayer and toward the

end of the prayer, he yawned and his upper body and arms shook slightly. Decl. of Eric Williams

¶ 6, ECF No. 367-1. He then fell asleep, did not make any sounds, and did not appear to be in any

pain or discomfort. Id. ¶ 7. His chest and abdomen rose and fell as he slept until he stopped

breathing and was pronounced dead. Id. ¶ 8. An eyewitness in the execution room for the
                                                15
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 21 of 46




execution of Alfred Bourgeois stated that Bourgeois closed his eyes, took a deep breath, and snored

loudly. Decl. of Jonathan Hemingway ¶ 6, ECF No. 367-2. He continued to snore loudly and take

deep breaths. His chest and abdomen rose and fell as he slept, he stopped breathing, and was

pronounced dead. Id. ¶¶ 6-7. The eyewitness further reported that Bourgeois did not appear to be

in pain or discomfort. Id. ¶ 6.

       Two witnesses present in the execution room during Orlando Hall’s execution on

November 19, 2020, describe that Hall said that he was “ok,” yawned, snored, and then stopped

breathing. See Decl. of William True ¶¶ 5–7, ECF No. 352-3; Decl. of Rick Winter ¶ 6, ECF No.
352-4. Both witnesses note that Hall did not appear to be experiencing discomfort or struggling

for air, True Decl. ¶ 9 and Winter Decl. ¶ 9. Defendants’ pathologist expert, Dr. Kendall Von

Crowns, opined that Hall’s behavior did not indicate that he experienced pulmonary edema, see

Decl. of Kendall Von Crowns ¶ 3, ECF No. 352-5; see also Antognini Decl. ¶ 20 (noting that

snoring, deep breathing, and gasping are signs that pentobarbital acts quickly as expected).

Similarly, an eyewitness in the execution room for the execution of William LeCroy on September

22, 2020, noted that LeCroy breathed deeply and snored and did not appear to experience

discomfort or pain. Decl. of Eric Williams ¶¶ 7–9, ECF No. 291-5; see also Decl. of Kendall Von

Crowns ¶ 3, ECF No. 291-4 (noting that accounts of LeCroy’s execution did not establish that he

experienced pulmonary edema). These accounts are further consistent with the accounts of the
executions of Lee, Purkey, and Honken in July 2020, during which the inmates showed no signs

of distress or suffering from pulmonary edema. Decl. of Kendall Von Crowns ¶¶ 5–6, 11, ECF

No. 246-1; 2d Suppl. Antognini Decl. ¶ 27, ECF No. 246-2 (“Eyewitness accounts of federal

executions performed in July and August 2020 indicate no problems and support the contention

that pentobarbital causes rapid unconsciousness and death.”).

       In any event, even if any of the inmates did briefly experience the effects of “flash”

pulmonary edema prior to becoming insensate, it would not suffice to establish a violation of the

Eighth Amendment. The Sixth Circuit addressed this issue in In re Ohio Execution Protocol

Litigation, and held that pulmonary edema does not “qualify as the type of serious pain prohibited
                                                16
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 22 of 46




by the Eighth Amendment.” 946 F.3d 287, 289 (6th Cir. 2019). At issue there was the inmate’s

claim that the State’s use of midazolam for his execution would cause pulmonary edema. As the

court analyzed, the risk of pain associated with pulmonary edema is comparable to that “associated

with” other forms of execution that have long been upheld as constitutional, “such as hanging.”

Id. If anything, the court observed, pulmonary edema “indeed may present fewer risks in the

typical lethal-injection case.” Id. at 290; see also id. (noting Bucklew’s observation that “‘many

and perhaps most hangings were evidently painful for the condemned person . . . because they

caused death slowly,’ namely through suffocation over several minutes’” (quoting Bucklew, 139
S. Ct. at 1124)). Accordingly, the court held that pulmonary edema does not meet the “very high

bar” required by Glossip’s first prong. Id.

       This conclusion is consistent with Bucklew because Bucklew did not assume that an inmate

would feel no pain; to the contrary, it allowed for the possibility that the inmate could experience

feelings of “suffocation and excruciating pain” for as long as 20 to 30 seconds. See 139 S. Ct. at

1132 (citation omitted). But Plaintiffs in fact are unlikely to experience any pain. As the Supreme

Court explained in Lee, Bucklew rejected an Eighth Amendment challenge to a single-drug

pentobarbital protocol “as applied to a prisoner with a unique medical condition that could only

have increased any baseline risk of pain associated with pentobarbital as a general matter.” 140

S. Ct. at 2159. Plaintiffs fail to establish that their allegations regarding a possibly faster onset of
pulmonary edema before they become insensate suffice, notwithstanding Bucklew’s rejection of a

similar as-applied claim, and Lee’s vacatur of an injunction premised on their same contested

assertion regarding pulmonary-edema-related pain while still sensate. And in any event, Plaintiffs

in fact are unlikely to experience any pain

   C. Higgs’s Medical Conditions Do not Indicate that He Faces A Substantial Risk of
      Harm if Executed with BOP’s Single-Drug Protocol
       Higgs contends that three medical issues—allegedly “severe” asthma, “longstanding heart

problems,” and COVID-19 infection—make him “especially at risk of experiencing flash

pulmonary edema while still sensate.” Higgs 2d PI Mot. at 6-10, ECF No. 371. But contrary to

                                                  17
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 23 of 46




Higgs’s general assertions about these conditions, his medical records do not demonstrate that the

likelihood of such an injury is “both certain and great; . . . actual and not theoretical.” Wis. Gas

Co., 758 F.2d at 674. Most significantly, it continues to be the case that it is speculative that Higgs

has suffered damage to his lungs from COVID-19. And even if he has suffered “lung damage,” it

is similarly speculative that such lung damage, in combination with his other health conditions,

will cause him to suffer pain associated with pulmonary edema that is certain and great. Cf. Bible

v. Davis, No. 4:18-cv-1893, 2018 WL 3068804, at *7 (S.D. Tex. June 21, 2018) (denying

preliminary injunction based on as-applied Eighth Amendment claim related to inmate’s specific
medical condition when the injury is not in a “category of issues prohibited as cruel and unusual

punishment and” where the injury alleged has not been shown to be any “more than speculative”),

aff’d 739 F. App’x 766 (5th Cir. 2018).

       As an initial matter, Higgs’s asthma and heart condition are insufficient, either individually

or in combination, to establish the requisite unconstitutional level of pain. See Higgs 2d Am.

Compl. ¶ 25, ECF No. 370. In his original intervenor-complaint, Higgs alleged that his asthma, in

addition to his likelihood of having had COVID-19 in February 2020, was sufficient to set him

apart from the other Plaintiffs. This Court nevertheless dismissed his claim, after determining that

his COVID infection was speculative. In doing so, the Court necessarily determined that Higgs’s

asthma alone is insufficient to set him apart. Moreover, putting aside his recent COVID-19
diagnosis, Higgs’s medical records do not indicate that his asthma has materially affected his lung

functions. See Locher Decl. ¶¶ 4-6 (reviewing Higgs’s asthma-related records). Although Higgs’s

expert Dr. Joel Zivot notes that Higgs’s asthma “often makes it difficult for him to breathe,” Zivot

Suppl. Decl. ¶ 6, ECF No. 344-2, Higgs’s medical records indicate otherwise. During a clinic visit

on November 5, 2020, Higgs “deni[ed] any symptoms of shortness of breath, palpitations, or lower

extremity edema.” 4th Suppl. Antognini Decl. ¶ 3. During that same visit, his oxygen saturation

was determined to be at 100%. Id. A pulmonary examination on October 28, 2020, showed that

Higgs was “[c]lear to auscultation without crackles, rhochi or wheezing.” Id. And, importantly,

on September 11, 2020, Higgs’s lung peak flow values, measured without bronchodilators (such
                                                  18
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 24 of 46




as an inhaler), were within the normal range. Id. During the same visit, Higgs reported that “his

asthma is fairly well controlled and he can exercise vigorously.” Id. ¶ 4; Locher Decl. ¶ 4.

Defendants’ expert, pulmonologist Dr. Locher, further notes that Higgs’s records report “no use

of oral corticosteroids or hospital stays due to asthma,” that Higgs “has no nocturnal symptoms of

asthma,” and that he is prescribed a “moderate dose” of “maintenance medication.” Locher Decl.

¶ 4. Dr. Locher concludes that “Mr. Higgs’s asthma . . . would seem to be mild or moderate in

severity,” is “well controlled,” and is not severe enough to “cause or contribute to pain or suffering

from pulmonary edema after an injection of 5 grams of pentobarbital.” Id. ¶ 6.
       As to Higgs’s heart condition, there are several reasons to reject its significance. Higgs

failed to even allege that he had any heart condition in either his original intervenor-complaint, see

ECF No. 229-1, or his first proposed amended and supplemental complaint, see ECF No. 343-1.

Nor did Dr. Zivot mention Higgs’s heart condition in his declaration accompanying Higgs’s

original intervenor-complaint. Higgs now alleges in the second amended and supplemental

complaint that he “‘is always at a greater risk for lung congestion than an otherwise healthy person

as a consequence of mitral regurgitation and asthma.’” Higgs 2d Am. & Suppl. Compl. ¶ 25, ECF

No. 370 (quoting Zivot Suppl. Decl. at 5). But Higgs abandoned that argument in his reply in

support of his first motion for preliminary injunction, which is still pending. See ECF No. 356

(failing to argue after dismissal of Higgs’s’ original as-applied claim, that his mitral regurgitation
and asthma put him at greater risk despite the pendency of his first motion to file an amended and

supplemental complaint). 4


   4
      See Queen v. Schultz, 310 F.R.D. 10, 22 (D.D.C. 2015) (declining to consider an argument the
plaintiff had failed to make any reference to on reply) (citing the following cases: Ctr. for Food
Safety v. Salazar, 898 F.Supp.2d 130, 152 n. 2 (D.D.C.2012) (“The Court, however, need not
address [Plaintiff’s] argument [because] Plaintiffs’ Reply appears to abandon the first challenge .
. . .”), United States v. Locke, No. 09–CR–0259, 2012 WL 1154084, at *1 (D.D.C. Apr. 9, 2012)
(“Locke’s reply abandons any reference to § 3572(d)(3) and refers only to § 3664(k). Accordingly,
the Court will consider Locke’s request with respect to the latter provision only.”), and Ass’n of
Am. Physicians & Surgeons v. Sebelius, 746 F.3d 468, 471 (D.C. Cir. 2014), cert. denied sub nom.
Ass’n of Am. Physicians & Surgeons, Inc. v. Burwell, 135 S. Ct. 1024 (2015) (noting the “standard


                                                 19
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 25 of 46




       Moreover, although Higgs alleges that he “has an enlarged left atrium,” Higgs 2d Am. &

Suppl. Compl. ¶ 22, an electrocardiography (“EKG”) in May 2020 showed that Higgs’s left

ventricular size was normal with no significant changes from an EKG in May 2019. 4th Suppl.

Antognini Decl. ¶ 4; see also Locher Decl. ¶ 7. During a cardiology clinic visit on November 5,

2020, Higgs reported “that he just has the heart murmur. Doesn’t bother him.” The physician

concluded that “[f]rom the cardiac standpoint this gentleman appears stable.” 4th Suppl. Antognini

Decl. ¶ 4; see also Locher Decl. ¶ 7 (noting the same). Most importantly, Higgs recently (in

September 2020) reported that he is able to “exercise vigorously.” 4th Suppl. Antognini Decl. ¶ 4.
These findings and reports indicate that Higgs is minimally affected by mitral regurgitation. Id.

Nothing in Higgs medical records indicates that COVID-19 has exacerbated his alleged heart

condition. See Third Supplemental Declaration of Dr. Kendall Von Crowns ¶ 7 (Dec. 30, 2020),

attached hereto as Exhibit 5; 5 see also Locher Decl. ¶ 8 (“There is no evidence in Mr. Higgs’s

medical record of any objective or subjective findings which may suggest further cardiac

dysfunction due to COVID-19.”). Moreover, according to Dr. Locher, “there is no way for anyone

to know if Mr. Higgs has any cardiac decompensation without performing a physical exam,

laboratory studies such as a serum troponin level . . ., a current EKG and echocardiogram.” Id.

But, as Dr. Locher notes, “[i]t would not be a standard of medical practice to perform such an

evaluation on a patient with minimal or no symptoms, like Mr. Higgs.” Id.




rule inferring concession from gaps in a plaintiff's opposition” to uphold district court’s acceptance
of argument as conceded when plaintiff failed to respond to the argument)).
   5
     Higgs misleadingly cites earlier testimony from Dr. Crowns to argue that “heart conditions
like Mr. Higgs’s can cause flash pulmonary edema in a prisoner executed with pentobarbital.”
Higgs 2d PI Mot. at 9, ECF No. 371. As Dr. Crowns explains in the attached declaration, when
he testified that he was aware of a case report of an individual with underlying heart issues who
developed flash pulmonary edema, he was referring to a 1967 case study first cited by Dr. Van
Norman of a single patient with clear symptoms of heart failure. Crowns 3d Suppl. Decl. ¶ 3.
Higgs, in stark contrast, “has no symptoms of heart failure,” or even “symptoms that suggest he is
progressing to hear failure.” Id. ¶ 4.


                                                 20
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 26 of 46




       That Higgs’s asthma and heart conditions alone are irrelevant is confirmed by Higgs’s own

allegation that, aside from the firing squad or adding a clinical dose of an opioid, “a third

alternative method” is to “postpone Mr. Higgs’s execution for a period of two to three months

from the onset of his COVID-19 infection, at which time the functioning of Mr. Higgs’s heart and

lungs are likely to improve.” Higgs 2d Am. & Suppl. Compl. ¶ 34, ECF No. 370. Thus, even

Higgs himself acknowledges that his asthma and heart condition are not, independently, or

collectively (in the absence of COVID-related lung damage), conditions that demonstrate that he

is likely to succeed on his as-applied Eighth Amendment claim.
       Higgs’s as-applied claim thus boils down to whether he is able to show that his lungs have

been so damaged by COVID-19 that, when combined with his other health conditions, Higgs has

a substantial likelihood of suffering an injury that is both certain and great. This Higgs cannot do.

None of his experts opines that Higgs has actually suffered lung damage from COVID-19, let alone

that any purported impact on Higgs’s lungs would somehow exacerbate the effect of a lethal dose

of pentobarbital sufficient to cause him to experience an unconstitutional level of pain. Indeed,

Higgs’s medical records indicate that he has only mild symptoms of COVID-19, which does not

establish lung damage, let alone such significant lung damage that will materially increase the

likelihood of him experiencing the effects of pulmonary edema while he is sensate. That is,

Higgs’s experts are merely speculating. This is particularly unwarranted in the context of COVID-
19, when Higgs’s own expert Dr. Zivot has acknowledged that “medical knowledge about the

novel coronavirus is still developing.” Zivot Decl. ¶ 11, ECF No. 229-1.

       In fact, Higgs’s medical records show that since he was diagnosed with COVID-19, he

reported no symptoms from December 16 to 19; a headache and “‘stuffy nose’” on December 20;

a headache, nasal congestion, and a new complaint of shortness of breath on December 21; no

symptoms on December 22 or 23; a “‘scratchy throat’” and headache on December 24; and a slight

headache on December 25. Locher Decl. ¶ 12. He also reported on December 25, “‘My head feels

better. My breathing feels funny, but I have asthma and I think it is that, can you check my

oxygen.’” Id. His oxygen saturation was tested and showed a level of 100%. Id. Higgs reported
                                                 21
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 27 of 46




no symptoms on December 26; a “mild ‘stuffy’ nose” and mild headache on December 27; and a

sore throat on December 28. Id. Higgs reported no symptoms on December 29. Id. On December

30, Higgs reports, “‘I have a hard time catching my breath, . . . I feel like I have labored breathing.’”

Id. Mr. Higgs further stated, “‘I just wanted it documented that I was short of breath sometimes.

Nothin’s new, I’m fine.’” Id. Although he had no new or worsening symptoms, and no shortness

of breath during his exam, had no temperature, and an examination of his pulmonary system found

it to be normal, Higgs’s provider scheduled him for a chest x-ray. Id. The x-ray was conducted

on December 30, 2020 and showed “no evidence . . . of any lung involvement due to COVID-19.”
Id.

            Dr. Locher, who has cared for both “critically ill and minimally symptomatic COVID-

19 patients,” id. ¶ 2, characterized these reports as reflective of “mild symptoms” with “no

objective findings of any significant organ system dysfunction due to COVID-19.” Id. ¶ 12.

Indeed, according to Higgs’s own experts, his symptoms would not be considered severe. Dr.

Zivot has treated “hundreds of patients with COVID-19,” Zivot Suppl. Decl. ¶ 13, ECF No. 372-

7, and states that in obvious cases of “severe respiratory distress,” a patient “is almost always”

admitted to the hospital for “supplemental oxygen,” Zivot Decl. ¶ 12, ECF No. 229-1; and in “the

most severe cases,” a patient will require “intubation and mechanical ventilation or attachment to

a heart-lung support machine that bypasses severely damaged lungs.” Id. Nothing in Higgs’s
medical records after his COVID-19 diagnosis suggests that he has a severe case of COVID-19.

Nor does Dr. Zivot state otherwise; in fact, Dr. Zivot’s declarations predated Higgs’s COVID-19

diagnosis, and therefore shed no light on whether Higgs has sustained any lung damage from

COVID-19.
        Dr. Michael Stephen, the only board-certified pulmonologist among Higgs’s three experts,

states that he reviewed Higgs’s “December 16, 2020 positive result for COVID-19 RNA,”

Declaration of Michael Stephen ¶ 3, ECF No. 369-4, but does not state that he has reviewed

Higgs’s medical records past that date. This renders his declaration similarly irrelevant as to the

state of Higgs’s lungs because it does not account for the progress of Higgs’s COVID-19 infection.

                                                   22
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 28 of 46




But Dr. Stephen himself acknowledges that “[t]he manifestations of COVID-19 can . . . be spread

out over a lengthy period of time, with different organs presenting with disease in the same patient

over a widely spread out time period.” Id. ¶ 9. He continues, “[t]his is one of the frustrating things

about COVID-19: in some people it causes no symptoms, in some it leads to rapid decline and

death, and in others there are subtle but potentially deadly manifestations that crop up weeks and

often months after an initial diagnosis.” Id. ¶ 11. Dr. Stephen notes that in COVID-19 patients,

“[b]lood clots are very common, . . . [h]eart failure . . . is also a common manifestation[, and]

[p]neumonia, even in asymptomatic patients, is extremely common.” Id. ¶ 8. But there is no
evidence in Higgs’s medical records that he has any of these problems, see Locher Decl. ¶ 12, nor

does Dr. Stephen opine that Higgs does. As Dr. Stephen notes, when patients come in with

“symptoms of mild breathlessness or even fatigue,” he cannot determine whether they have

“decreased heart function, small clots in the lung that impede heart function, or pneumonia”

without doing “a complete workup.” Stephen Decl. ¶ 10. Higgs’s medical records through

December 29, 2020, did not indicate that he had any symptoms that warrant any care for respiratory

distress, let alone the need for any “workup” of “his cardiopulmonary status,” id. ¶ 15, to determine

if he has suffered any lung damage. Indeed, they indicated precisely the contrary. See Locher

Decl. ¶ 13 (“Obtaining [CT scan] . . . imaging is not indicated in patients with minimal . . .

symptoms.”).

       As discussed, on December 30, when Higgs reported that he was having intermittent

difficulty catching his breath, he was sent for a chest x-ray. Smiledge Decl. ¶ 12. The “radiology

report found no abnormalities other than a ‘right apical reticular nodular density’ that was

‘unchanged’ since Higgs’s last chest x-ray on October 18, 2018.” Id. After reviewing the

radiologist report and Higgs’s other medical records, Dr. Locher concluded that “there is no

evidence on the chest x-ray of any lung involvement due to COVID-19.” Locher Decl. ¶ 12. Dr.

Locher stated further that “[a]lthough a chest x-ray is not as sensitive for detecting such

involvement as a CT scan, any findings on a CT scan would likely be minor in view of a normal

chest x-ray.” Id. ¶ 13.

                                                 23
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 29 of 46




       Dr. Van Norman, who is not a pulmonologist or a cardiologist, who has never treated Higgs

personally, and who does not claim to have reviewed Higgs’s medical records since he contracted

COVID-19, states sweepingly in her declaration that “[i]nfection with the COVID-19 virus leads

to significant lung damage,” and that “prisoners with recent or concurrent COVID infection, will

experience earlier onset flash pulmonary edema, and more prolonged and severe symptoms of

drowning and suffocation.” Suppl. Decl. of Gail A. Van Norman, M.D., at 5-6, ECF No. 369-3.

But, again, this is pure speculation. The studies she relies upon show a wide variance in the

medical literature. Locher Decl. ¶ 11. Dr. Van Norman cites a study that found that 94.8% of
persons with asymptomatic COVID-19 infections had abnormal CT scans, Van Norman Suppl.

Decl. at 4, but that study appears to be anomalous. Id. She cites another study that shows “severe

lung changes” occurred in 54% of asymptomatic patients, while Dr. Locher has identified a recent

report by the British Institute of Radiology (“BIR”) that shows that only 44.5% of asymptomatic

patients showed abnormal CT scans. Locher Decl. ¶ 11. The wide variance exists in the literature

for symptomatic patients too. Dr. Van Norman cites a study that reported “diffuse lung damage”

in “56% of cases with few or no symptoms,” (emphasis added) and for patients with “symptoms

of any kind, the percentage that had sufficiently advanced damage to be apparent on a CT scan

rose to 79%.” Van Norman Suppl. Decl. at 4. Dr. Van Norman leaps from these studies to the

conclusion that “[i]t is now clear that even in mild infection—i.e., infection that is either
asymptomatic or symptomatic but does not require hospitalization—significant damage is

occurring in the lungs and particularly to the alveolar/capillary membrane.” Id. But, as Dr. Locher

explains, the BIR study concluded that “pulmonary opacities (shadows or haziness seen in the lung

on CT scan of the chest) are small in patients with mild or no symptoms.” Locher Decl. ¶ 11.

Furthermore, “there is no way for anyone to know the extent of [an] inmate’s lung involvement

from COVID-19 without objective evidence such as a CT scan,” and Higgs is not indicated for a

CT scan given his mild symptoms. Id. ¶ 13. Higgs’s recent chest x-ray showed no COVID-related

lung involvement, therefore, “any findings on a CT scan would likely be minor.” Id. Accordingly,

Dr. Van Norman’s conclusions are pure speculation. Id.
                                                24
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 30 of 46




       Further, neither Dr. Stephen nor Dr. Zivot provides an estimate of when Higgs would

supposedly experience pain associated with pulmonary edema. See Antognini 5th Suppl. Decl.

¶ 5. Dr. Van Norman states in her most recent declaration that “[f]lash pulmonary edema occurs

very rapidly (i.e., within seconds or minutes),” Van Norman Suppl. Decl. at 2, ECF No. 370-2, but

that is a vast range of time, relatively speaking.    As Dr. Antognini notes, if pulmonary edema

occurs within seconds, “then it is unclear how Covid-19) or any other disease process for that

matter) would increase the onset [of pulmonary edema].” Antognini 5th Suppl. Decl. ¶ 5. If it

takes minutes, Dr. Van Norman does not provide any evidence to show how much faster it will set
in for inmates with COVID-19. Id. Rather, Dr. Van Norman simply opines generically that

“prisoners with recent or concurrent COVID infection will experience earlier onset of flash

pulmonary edema, and more prolonged and severe symptoms of drowning and suffocation.” Id.

at 6. But in the absence of evidence that this purported “earlier onset” will occur prior to the 20 to

30 seconds that Dr. Antognini has opined it will take for an inmate to become insensate—or the

30 to 60 seconds that Higgs’s expert, Dr. Craig Stevens, claims to be the clinical onset of

pentobarbital, see Declaration of Craig W. Stevens, Ph.D. ¶ 8, ECF No. 344-1—Dr. Van Norman’s

statement does not constitute evidence that Higgs is likely to succeed in showing that BOP’s

protocol is “sure or very likely to cause serious illness and needless suffering, and give rise to

sufficiently imminent dangers.” Baze, 553 U.S. at 50 (internal quotation marks omitted) (emphasis

in original). Cf. Arthur v. Dunn, 195 F. Supp. 3d 1257, 1271 (M.D. Ala. 2016) (rejecting inmate’s

as-applied challenge where the “science that is of record is, as they say, all over the place,” and

where the “likelihood of a painful heart attack . . . is speculative and unreliable when extrapolated

from a clinical dose of 2 to 5 mg, to a non-clinical, bolus dose of 500 mg”), aff’d sub nom., Arthur

v. Comm’r, Alabama Dep’t of Corrections, 840 F.3d 1268 (11th Cir. 2016), cert denied, 137 S. Ct.

725 (2017).

   D. Johnson’s Medical Conditions Do not Indicate that He Faces A Substantial Risk of
      Harm if He is Executed with BOP’s Single-Drug Protocol
       Johnson’s as-applied claim is equally weak. Johnson has not alleged any underlying health

                                                 25
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 31 of 46




conditions that would be exacerbated by COVID-19. And all but one of the expert declarations he

attaches to his Supplemental Complaint, ECF No. 374, are identical to the ones Higgs relies on.

The only unique expert declaration Johnson relies upon is a declaration from Dr. Van Norman.

See Suppl. Expert Declaration of Dr. Gail A. Van Norman, ECF No. 374-3. Unlike her declaration

for Higgs, Dr. Van Norman states that she did actually review Johnson’s medical records from

December 17 through December 20 (i.e., since his COVID-19 diagnosis). Id. ¶¶ 2 & 4. But again,

Dr. Van Norman is not a cardiologist or pulmonologist, and has not actually personally examined

Johnson. She simply reports what appears on Johnson’s medical records for the time period she
reviewed—i.e., that he has reported no fever, id. ¶ 4, but has reported a headache and a dry cough

and pulse oximetry readings between 99% and 97%. Id. ¶ 5. As Dr. Van Norman notes, Johnson’s

headache and dry cough are subjectively based on what the patient feels; they are not “objective

findings that the patient would not ‘feel’, such as abnormal sounds when the physician listens to

the chest, abnormal test findings, etc.” Id. ¶ 7 n.1. Dr. Van Norman cannot opine on the results

of such objective measures because she has not examined Johnson and his medical records do not

indicate any abnormal test findings or other findings based on a physician exam. Cf. Locher Decl.

¶ 12 (stating that Johnson’s medical records reflect “only mild symptoms and no objective findings

of any significant organ system dysfunction”). Moreover, she states, based on Johnson’s medical

records through December 20, 2020, that “his clinical course . . . has yet to be determined.” Van

Norman Suppl. Decl. ¶ 8, ECF No. 374-3.

       In any event, Dr. Locher, who has cared for both “critically ill and minimally symptomatic

COVID-19 patients,” Locher Decl. ¶ 2, also reviewed Johnson’s medical records since his

COVID-19 diagnosis through December 30, 2020, and characterizes his symptoms as “mild.” Dr.

Locher notes that Johnson did not report any symptoms on December 16, 17, 18, 19, 22, and 23.

Id. ¶ 12. Johnson did report a dry cough and headache on December 20; a dry cough on December

21; a headache on December 24; nasal congestion on December 25; improved breathing on

December 26; a little nonproductive cough on December 27; a cough and sore throat on December

28; a little nonproductive cough on December 29; and no symptoms on December 30. Id. Dr.

                                               26
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 32 of 46




Locher states that Johnson’s medical records reflect “mild symptoms” with “no objective findings

of any significant organ system dysfunction due to COVID-19.” Id.

       Nevertheless, Dr. Van Norman concludes that Johnson “has already clinically entered a

phase of infection that in virtually all patients results in pulmonary damage.” Id. She bases this

conclusion on Johnson’s “mild” pulse oximetry readings, id. ¶ 9, and the studies she cites in her

prior declaration. But she cites no studies supporting her pulse oximetry analysis—and again, Dr.

Van Norman is not a pulmonologist. In contrast, Dr. Locher, who is a pulmonologist, reviewed

Johnson’s medical records and determined that Johnson’s oxygen saturations have been normal
since his COVID diagnosis. Locher Decl. ¶ 12; see also Antognini 5th Suppl. Decl. ¶ 7 (stating

that “Johnson’s oxygen saturation readings have been in the 97%-99% range, which is normal”).

Furthermore, as already described above, the studies Dr. Van Norman cites in her prior declaration

do not show that “virtually all patients” with few symptoms like Johnson have pulmonary damage

or abnormalities, let alone severe pulmonary damage or abnormalities.          As such, Dr. Van

Norman’s statement that Johnson “is experiencing ongoing damage to the alveolar capillary

membrane that will persist for a prolonged period of time after his symptoms resolve,” Van

Norman Suppl. Decl. ¶ 12, ECF No. 373-3, is pure speculation; compare with Locher Decl. ¶ 13

(“In view of Mr. Higgs’s . . . minimal symptoms, any findings on a CT scan of the chest . . . would

likely be minor. Moreover, there is no way for anyone to know the extent of [Higgs’s] lung

involvement from COVID-19 without objective evidence such as a CT scan.”).

   E. Injunctive Relief Is Unwarranted Because There Is at Most Competing Expert
      Testimony Regarding Whether Higgs and Johnson Face an Increased Risk of
      Experiencing Pulmonary Edema
       Higgs and Johnson are not likely to show that their COVID-19 diagnosis will increase their

risk of experiencing pulmonary edema if injected with a lethal dose of pentobarbital.          Dr.

Antognini observes that neither Dr. Stephen nor Dr. Van Norman provide any “evidence that Higgs
or Johnson have any organ damage that would increase their risk of developing pulmonary edema

from intravenous administration of 5 grams of pentobarbital.” Antognini 5th Suppl. Decl. ¶ 8; see


                                                27
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 33 of 46




also id. ¶ 9 (these inmates “are not at increased risk of developing pulmonary edema from

pentobarbital prior to the onset of unconsciousness.”). Dr. Locher agrees, noting that “there is no

evidence in the medical literature suggesting an injection with pentobarbital would somehow

exacerbate symptoms or physiologic abnormalities in patients with COVID-19.” Locher Decl.

¶ 14. Dr. Locher concludes, based on Higgs’s and Johnson’s current symptoms and medical

records, that “a diagnosis of COVID-19 . . . would not cause or contribute to pain, suffering, or

excessive shortness of breath after an injection of 5 grams of pentobarbital.” Id. ¶ 15. Dr. Locher

states further that “[t]he suggestion by these inmates’ experts that a pentobarbital injection would
cause the inmates to experience pain, suffering or respiratory distress is only speculation.” Id. As

a result, neither Higgs nor Johnson is likely to succeed in showing that BOP’s protocol is “sure or

very likely to cause serious illness and needless suffering, and give rise to sufficiently imminent

dangers.” Baze, 553 U.S. at 50 (internal quotation marks omitted) (emphasis in original)

       That Higgs and Johnson are unlikely to meet the high bar for establishing an Eighth

Amendment violation is evident from the Supreme Court’s decision in Bucklew. The plaintiff in

Bucklew alleged that Missouri’s single-drug pentobarbital protocol would cause him severe pain

due to his unique medical condition, which was documented in far greater detail and was far more

severe than Higgs’s or Johnson’s conditions. Bucklew, 139 S. Ct. at 1120. Specifically, Bucklew

claimed that (1) he suffered from a disease called cavernous hemangioma, which caused vascular

tumors that would prevent pentobarbital from circulating properly in his body; (2) the dye use to

flush the intravenous lines would cause his tumors to rupture; and (3) the pentobarbital would react

adversely with his other medications. Id. Bucklew’s expert, Dr. Joel Zivot (the same expert for

Higgs and Johnson in this case), testified that “Bucklew will likely experience hemorrhaging . . .

[that] will further impede Mr. Bucklew’s airway by filling his mouth and airway with blood,

causing him to choke and cough on his own blood.” Id. at 1138 (Breyer, J., dissenting) (citations

omitted). The Supreme Court nevertheless upheld the use of a single-drug pentobarbital protocol

in these circumstances. Id. at 1133; id. at 1130 (“The problem with all of these contentions is that

they rest on speculation. . . .”). It did so because it credited the State’s expert Dr. Antognini’s

                                                28
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 34 of 46




testimony that the inmate would not be capable of experiencing pain for significantly more than

20 to 30 seconds after being injected with pentobarbital. Id. at 1132. 6

       Here, the Court does not even need to “credit” Dr. Antognini’s or Dr. Locher’s opinions to

deny Higgs and Johnson injunctive relief. As the D.C. Circuit recently noted, the Supreme Court’s

holding in Lee “was that, under the demanding preliminary-injunction standard and before any

conclusive factual findings could be made in the case, ‘competing expert testimony’ over whether

pulmonary edema occurs before or after the inmate is rendered insensate would not by itself

support a ‘last-minute’ stay of execution.” Execution Protocol Cases, 2020 WL 6750375, at *8

(citing Lee, 140 S. Ct. at 2591). Defendants’ expert declarations constitute competing expert

testimony, which, under Lee, is sufficient to defeat the inmates’ motions for injunctive relief.

   F. Higgs and Johnson Fail to Propose a Feasible Alternative

       Even if Higgs and Johnson were able to show that pentobarbital creates a substantial risk

of severe pain, they are unlikely to meet the second prong of the stringent standard for a method-

of-execution challenge. That prong requires them to “plead and prove a known and available

alternative,” Glossip, 576 U.S. at 880, that is “feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain,” id. at 877 (citation omitted), and that the

government has no legitimate reason not to implement, Bucklew, 139 S. Ct. at 1125. None of the

three alternative methods of execution proposed by Higgs and Johnson meet these criteria.

       1. First, they suggest that the government adopt a two-drug protocol by adding “a pre-dose

of an opioid” prior to injecting pentobarbital to address any pain they might feel from the

pentobarbital. Higgs 2d PI Mot. at 11; Johnson PI Mot. at 7. Higgs and Johnson rely on an opinion

by Dr. Craig Stevens, see Higgs 2d PI Mot. at 11-12; Johnson PI Mot. at 7-9, but Dr. Stevens



   6
      Ultimately, no complications were reported for Bucklew’s execution.          See, e.g.,
https://www.cnn.com/2019/10/01/us/missouri-execution-russell-bucklew-rare-disease-
trnd/index.html (last accessed Dec. 29, 2020); https://www.nbcnews.com/news/us-news/missouri-
executes-killer-rare-medical-condition-some-feared-would-make-n1061056 (last accessed Dec.
29, 2020).


                                                  29
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 35 of 46




ignores the well-established effect of a lethal dose of barbiturates like pentobarbital to cause

profound brain suppression, which obviates the need for any additional drugs. Antognini Decl.

¶ 16, ECF No. 111-4. Indeed, no State adds an opioid to an execution protocol using pentobarbital.

Because the approach “ha[s] ‘never been used to carry out an execution’ and ha[s] ‘no track record

of successful use,’” the government is not required to adopt it. Bucklew, 139 S. Ct. at 1130. As

the Supreme Court recognized, “choosing not to be the first [State] to experiment with a new

method of execution is a legitimate reason to reject it.” Id. And there is certainly no scientific

consensus that adding an opioid or, for that matter, any pain-relieving medication, to the protocol
would make any difference, given how quickly pentobarbital will render an inmate unconscious.

       In addition, BOP has concluded that a one-drug protocol would “reduce[ ] the risk of errors

during administration, and eliminate[ ] the need to orchestrate the pace and sequence of

administering multiple drugs.” AR 931. BOP also determined, among other things, that a one-

drug protocol was preferable to alternatives because it would avoid the complications inherent in

obtaining multiple lethal injection drugs and in navigating the expiration dates of multiple drugs.

AR 871, 930–31. The presence of legitimate reasons for not expanding the number of drugs being

administered undermines Higgs’s and Johnson’s argument that the addition of an extra drug BOP’s

single-drug protocol is a viable alternative method of execution. See Bucklew, 139 S. Ct. at 1130.

       2. Alternatively, Higgs and Johnson propose a firing squad as a constitutionally superior

method. Higgs 2d PI Mot. at 10; Johnson PI Mot. at 9-10. They are unlikely, however, to show

that a firing squad would significantly reduce a substantial risk of severe pain as compared to lethal

injection (much less a single-drug pentobarbital protocol). Every court that has considered the

issue agrees that a firing squad is not constitutionally superior to lethal injection. In Gray v.

McAuliffe, for example, the court found that the inmate failed to carry the requisite burden because

the court could not “weigh a risk of human error in a not-yet-adopted firing squad protocol against

any harm that [the inmate] might face if the compounded midazolam does not render him fully

unconscious and insensate.” No. 16-0982, 2017 WL 102970, at *19 (E.D. Va. Jan. 10, 2017).

That was particularly so because the inmate’s expert admitted that the inmate would be conscious

                                                 30
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 36 of 46




when the bullet hits the inmate’s chest, but the expert could not quantify “with any degree of

certainty how much pain an individual would experience.” Id. (citation omitted). The expert also

agreed that “if the bullet missed the target, the individual ‘could suffer’ and would experience an

‘agonizing death.’” Id.

       Similarly, in McGehee v. Hutchinson, the district court found that the plaintiffs “fail[ed] to

prove that execution by a firing squad in fact significantly reduces a substantial risk of severe pain”

as compared to Arkansas’ midazolam protocol, particularly given the plaintiff’s expert’s

acknowledgment that “there is nothing in the medical literature that addresses” pain resulting from
death by firing squad.” No. 17-0179, 2020 WL 2841589, at *37 (E.D. Ark. May 31, 2020).

Overall, the court found that this proof fell short of meeting the plaintiff’s burden under the second

prong of Glossip. Id. And the Eighth Circuit affirmed, holding there is no “significant possibility

that use of a firing squad is readily implemented and would significantly reduce a substantial risk

of severe pain.” McGehee v. Hutchinson, 854 F.3d 488, 494 (8th Cir. 2017) (emphasis omitted).

       Here, and to that point, Dr. Antognini—who also testified in McGehee—opines that

“execution by firing squad would not significantly reduce the risk of severe pain that Plaintiffs

claim is inherent in the [BOP] protocol.” Antognini Decl. ¶ 22, ECF No. 111-4. In his view, while

“individuals who are shot through the chest, with the bullets exiting the back and shattering the

spine, would not survive,” “for the 8-10 seconds of consciousness after bullet entry, the injury

would be severely painful, especially related to shattering of bone and damage to the spinal cord.”

Id. And it goes without saying that “not all firing squad executions go smoothly.” Id.

       Higgs and Johnson cite to the appendix to a 2014 source for the proposition that “execution

by firing squad is statistically much less likely to result in ‘botched’ executions than lethal

injection.” Higgs 2d PI Mot. at 13; Johnson PI Mot. at 9 (both citing Sarat, Gruesome Spectacles:

Botched Executions and America’s Death Penalty 120 (2014) (Sarat)). But that source does not

discuss execution by firing squad, much less whether it would be significantly less painful than

lethal injection. And there is insufficient data in the cited appendix to draw any statistically

significant conclusions. The appendix shows that, between 1980 and 2020, there were only two

                                                  31
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 37 of 46




executions by firing squad, as compared to 1,054 executions by lethal injection. See Sarat, App’x,

ECF No. 111-1. Based on those numbers, lethal injection had a higher rate of error. A mere two

executions, however, is hardly enough to extrapolate any meaningful generalizations.

       Even if Higgs and Johnson had pleaded sufficient facts to show that firing squad is

significantly less painful than lethal injection of pentobarbital, which they have not, the Supreme

Court recognizes that there are many legitimate reasons why the government might choose,

consistent with the Eighth Amendment, not to adopt a prisoner’s preferred method of execution,

including, for example, a legitimate interest in selecting a method it regards as “preserving the
dignity of the procedure.” Baze, 553 U.S. at 57. Thus, while “a prisoner may point to a well-

established protocol in another State as a potentially viable option,” the “court would still have to

inquire into the possibility that one State possessed a legitimate reason for declining to adopt the

protocol of another.” Bucklew, 139 S. Ct. at 1128. Defendants recognize that the Supreme Court

has upheld the use of firing squad. See Wilkerson v. Utah, 99 U.S. 130, 131–32 (1878) (affirming

sentence requiring that the defendant be “shot until . . . dead.” (quotation marks omitted)). But the

Supreme Court has also noted that it is a “more primitive” method from days past, Glossip, 135 S.

Ct. at 2739; see also Baze, 553 U.S. at 62 (plurality op.) (recognizing that “[t]he firing squad,

hanging, the electric chair, and the gas chamber have each in turn given way to more humane

methods [of execution], culminating in today’s consensus on lethal injection”).           Given the

“consensus” among the States that lethal injection is more dignified and humane than the firing

squad, BOP was entitled to reach the same conclusion, Baze, 553 U.S. at 62 (plurality op.), and is

not constitutionally required to “make [the] type of regressive change” Higgs and Johnson propose,

Boyd v. Warden, Holman Corr. Facility, 856 F.3d 853, 870–71 (11th Cir. 2017).

       Indeed, even Utah, the only state that has actually carried out an execution by firing squad

in the last 100 years, authorized that method only as a last resort. In fact, Utah abandoned firing

squads as a method of execution in 2004 because “it was too much of a spectacle, detracting

attention from the victim and the crime and allowing prisoners ‘one last magnificent manipulation



                                                 32
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 38 of 46




of the system to bring attention to themselves.’” 7 And although Utah reinstated the method due to

the lack of lethal injection drugs, it now allows for execution by firing squad only if, among other

things, “a court holds that execution by lethal injection is unconstitutional on its face” or “as

applied,” or “the sentencing court determines the state is unable to lawfully obtain the substance

or substances necessary to conduct an execution by lethal intravenous injection,” Utah Code Ann.

§ 77-18-5.5(3), 4 (2015). The other two states that also authorize firing squad, Oklahoma and

Mississippi, similarly put firing squad at the bottom of their order of preference. Both of those

states provide for firing squad as the quaternary option for carrying out an execution, making it

available only in the event execution by lethal injection, nitrogen hypoxia, and electrocution are

all declared unconstitutional. See Okla. Stat. tit. 22, § 1014; Miss. Code. Ann. § 99-19-51.

       Given the foregoing, it is hard to take seriously Higgs’s and Johnson’s suggestion that they

would prefer to be executed by firing squad rather than by pentobarbital in order to avoid pain.

Conspicuously, Higgs, who was convicted in Maryland, which does not have a death penalty

statute, asked the sentencing court to designate Virginia as the source for the manner of Higgs’s

execution even though Virginia does not permit the firing squad. Johnson, who was convicted in

Virginia, sought discovery in this litigation about execution by electrocution, not the firing squad.

Thus, they both have tried to rely on the fact that the FDPA would, by its terms, preclude the use

of a firing squad for their executions in order to manufacture an Eighth Amendment issue to

prevent their execution altogether. See 18 U.S.C. § 3596(a). The strategy, however, would not

work even if its premise were correct: if this Court were to hold that use of pentobarbital violated

the Eighth Amendment given the hypothetical firing-squad alternative, then that would effectively

mean that the states’ requirement of lethal injunction is unconstitutional, as is the FDPA’s




7
  Marshall Project, After Lethal Injection (June 1, 2015), https://www.themarshallproject.org/
2015/06/01/after-lethal-injection (quoting representative Sheryl Allen); see id. (noting foreign
media’s report of Utah’s last execution in 2010 where the inmate had “his heart ripped to pieces
by bullets blasted from the rifles of five expert marksmen hidden behind a brick wall”).


                                                 33
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 39 of 46




prohibition on firing squads in these states as applied, and so the government would be entitled to

carry out Higgs’s and Johnson’s execution using a firing squad.

       3. Higgs’s and Johnson’s third “alternative” method of postponing their executions until

they have recovered from COVID is not an alternative method of execution at all. The proposal

concedes that lethal injection by a single-drug pentobarbital protocol is constitutional as long as

the inmate does not otherwise have a lung condition that would exacerbate the potential effect of

pulmonary edema. The fact that they are even suggesting this as an alternative—even though it

directly contradicts their general Eighth Amendment claim and belies every argument they have
made in support of that claim over the last 15 months—reveals that this is a transparent attempt to

postpone their execution in the hope that such a delay will permit them to avoid the implementation

of their lawful capital sentences. That is not a cognizable alternative.

       Because Higgs and Johnson must show that they are likely to succeed on both prongs of

their as-applied method of execution challenge and because they have failed to show that they are

likely to succeed on either prong, this Court should deny their request for injunctive relief.

II.    HIGGS AND JOHNSON CANNOT ESTABLISH IRREPARABLE HARM
       SUFFICIENT TO SUPPORT EQUITABLE RELIEF
       Even if Higgs and Johnson were likely to succeed on the merits of their as-applied Eighth

Amendment claims, which they are not, a preliminary injunction is still unwarranted because they
cannot show that they will be irreparably harmed. See In re Federal Bureau of Prisons’ Execution

Protocol Cases, 980 F.3d 126, 137 (D.C. Cir. 2020) (setting aside BOP’s execution protocol for

violating the FDCA but “affirm[ing] the district court’s denial of a permanent injunction to remedy

the FDCA violation” based on a lack of irreparable harm); id., No. 20-5260 (D.C. Cir. Aug. 27,

2020) (reversing order enjoining execution for “insufficient findings and conclusions that

irreparable injury will result from the statutory violation found by the district court”); ECF No.

345, Mem. Op. at 14 (no irreparable harm despite finding FDPA violations; explaining that

“[g]iven the Supreme Court’s repeated vacatur of this court’s prior injunctions and the D.C.

Circuit’s finding that Plaintiffs were not entitled to injunctive relief despite Defendants’ violation

                                                 34
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 40 of 46




of the [FDPA] . . . the court cannot find that Plaintiffs have demonstrated irreparable harm to

warrant injunctive relief”). To demonstrate irreparable harm, a plaintiff must show that he will

suffer a harm that is “certain and great, actual and not theoretical, and so imminent that there is a

clear and present need for equitable relief.” League of Women Voters of U.S. v. Newby, 838 F.3d

1, 7–8 (D.C. Cir. 2016). As this Court has also recognized, “[t]he Supreme Court has made clear

that the prospect of an inmate being executed prior to their claims being fully litigated will not

serve as a basis for injunctive relief.” ECF No. 345, Mem. Op. at 14.

       Higgs and Johnson do not and cannot show irreparable harm regarding their as-applied
Eighth Amendment claims. They are essentially in the same position as the four moving plaintiffs

in Lee, when the Court found that “Plaintiffs [had] amassed an extensive factual record, and their

experts have concluded that there is a ‘virtual medical certainty,’ that the 2019 Protocol will result

in ‘excruciating suffering.’” ECF No. 135, Mem. Op. at 11. Nevertheless, the Supreme Court

vacated the injunction, noting pentobarbital’s widespread use, among other things, and the fact

that Defendants have proffered “competing expert testimony,” all of which prevented Plaintiffs

from making “the showing required to justify last-minute intervention by a Federal Court.” Lee,

140 S. Ct. at 2591; see also Execution Protocol Cases, 2020 WL 6750375, at *8 (citing Lee, 140

S. Ct. at 2591).

       That is the situation here. Defendants’ experts continue to opine that neither Higgs nor

Johnson will experience pulmonary edema prior to becoming insensate and, if anything, Plaintiffs’

experts have made their case even less compelling. In the motion for a preliminary injunction at

issue in Lee, the plaintiffs relied on Dr. Van Norman’s opinion in arguing that “[f]lash pulmonary

edema occurs ‘virtually immediately during and after high-dose barbiturate injection’—before

prisoners become insensate.” ECF No. 102 at 7 (citing Van Norman Decl. at 36, ECF No. 24).

Now Dr. Van Norman states that pulmonary edema can take minutes to occur, see ECF No. 370-

2 at 2 (“[f]lash pulmonary edema occurs very rapidly (i.e., within seconds or minutes)”), which

would be far longer than the 20 to 30 seconds that Dr. Antognini opines it will take for an inmate

to become insensate. Even Higgs’s own pharmacology expert, Dr. Stevens, admits that in a clinical

                                                 35
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 41 of 46




setting, pentobarbital begins to work within 30 to 60 seconds. See Stevens Decl. ¶ 8, ECF No.

344-1. Given the absence of any evidence from their experts that Higgs and Johnson, as a result

of contracting COVID-19, will experience pulmonary edema prior to falling insensate, Higgs and

Johnson cannot succeed in showing that they will suffer irreparable harm to warrant a last-minute

stay of their impending executions.

III.   THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
       AGAINST A PRELIMINARY INJUNCTION
       Because Higgs’s and Johnson’s contentions fail on the merits and because he has failed to

show irreparable harm, this Court need not proceed further to consider the remaining injunction
factors. See Amoco Production Co. v. Gambell, 480 U.S. 531, 546 n.12 (1987) (“[T]he bases for

injunctive relief are irreparable injury and inadequacy of legal remedies.”); see also Dunn v.

McNabb, 138 S. Ct. 369 (2017) (vacating stay of execution which was issued “without finding that

[the inmate] has a significant possibility of success on the merits”). Should the Court proceed

further, however, the equities weigh heavily against issuing an injunction. See Winter, 555 U.S.

at 32 (“[T]he balance of equities and consideration of the public interest are pertinent in assessing

the propriety of any injunctive relief.”) (punctuation omitted).

       While Higgs’s and Johnson’s claims to harm are speculative, the interests of their victims,

the victims’ families, and the public are not. Higgs directed the cold-blooded murder of three

young women, whose bodies he left in the Patuxent National Wildlife Refuge. United States v.

Higgs, 353 F.3d 281, 289–91 (4th Cir. 2003). Johnson was charged and convicted of seven capital

murders in relation to a drug-trafficking operation. United States v. Tipton, 90 F.3d 861, 868-70

(4th Cir. 1996), cert. denied, 546 U.S. 810 (1997). “Equity must take into consideration the State’s

strong interest in proceeding with its judgment.” Gomez v. U.S. Dist. Ct. for the N. Dist. of Cal.,

503 U.S.653, 654 (1992); see also Hill v. McDonough, 547 U.S. 573, 584 (2006) (recognizing the

government’s “strong interest in enforcing its criminal judgments”); Bucklew, 139 S. Ct. at 1133

(emphasizing that “[b]oth the [government] and the victims of crime have an important interest in

the timely enforcement of a [death] sentence”). Any lingering questions regarding the propriety

                                                 36
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 42 of 46




of a preliminary injunction should be put to rest by the Supreme Court’s vacaturs of this Court’s

many injunctions in this case.

V.     THIS COURT SHOULD DENY HIGGS’S AND JOHNSON’S REQUEST FOR AN
       EVIDENTIARY HEARING.
       Defendants recognize that the Court has already granted Higgs’s and Johnson’s request for

an evidentiary hearing on the COVID-19 question. But under Local Rule 65.1(d), the Court may

decline to have an evidentiary hearing “where the need for live testimony is outweighed by

considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”

Here, the Court can see from Higgs’s expert declarations that none has actually examined Higgs
or reviewed his medical records post COVID-19 diagnosis. Dr. Van Norman has seen Johnson’s

post-diagnosis records, but is not a pulmonologist or cardiologist. Accordingly, an evidentiary

hearing of these plaintiffs’ experts would be a futile exercise in speculation. It would not resolve

the question of whether Higgs or Johnson has sustained lung damage, and if so, to what extent. In

fact, as discussed above, Higgs’s chest x-ray taken as recently as December 30, 2020, provides no

evidence that his lungs have been affected by COVID-19. Nor will a hearing resolve whether any

such damage will exacerbate any pulmonary edema Higgs or Johnson may experience from being

injected with an overdose of pentobarbital such that they will feel pain while sensate. Even if the

Court were to hold such a hearing and resolve all of these questions in Higgs’s and Johnson’s

favor, it would not change the fact that the parties have again presented competing expert testimony

on the potential effect of pentobarbital. Under Lee, any preliminary view that these plaintiffs’

experts are likely to carry the day is simply not enough to warrant an injunction to stay these

plaintiffs’ execution. As a result, an evidentiary hearing would be fruitless and only contribute to

delay and last-minute appeals of the sort this Court has sought to avoid.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully ask that the Court deny Higgs’s and

Johnson’s motions for a preliminary injunction.



                                                37
     Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 43 of 46




Respectfully submitted,

JEFFREY BOSSERT CLARK                     MICHAEL R. SHERWIN
Acting Assistant Attorney General         Acting United States Attorney

JEAN LIN                                  DANIEL F. VAN HORN, D.C. Bar #924092
Special Litigation Counsel                Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478         By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114         JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                     Assistant United States Attorney
  D.C. Bar #988057                        555 4th Street, N.W.
Trial Attorneys                           Washington, District of Columbia 20530
Federal Programs Branch                   Telephone: 202 252 2575
Civil Division, Department of Justice     Email: johnny.walker@usdoj.gov
1100 L Street, N.W.                       Counsel for Defendants
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: December 31, 2020




                                         38
       Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 44 of 46




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2020, I caused a true and correct copy of foregoing

to be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                              Ginger D. Anders
 King & Spalding LLP                         Jonathan S. Meltzer
 (202) 737-8616                              Brendan Gants
 jtoll@kslaw.com                             Munger, Tolles & Olson LLP
                                             (202) 220-1100
 Margaret O’Donnell
                                             ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                 Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                Scott W. Braden
 Shawn Nolan                                 Arkansas Federal Defender Office
 Federal Community Defender Office,          (501) 324-6114
 E.D. Pa.                                    Scott_Braden@fd.org
 (215) 928-0520                              Jennifer Ying
 alex_kursman@fd.org                         Andrew Moshos
 shawn_nolan@fd.org                          Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois      (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Amy Lentz
 Federal Community Defender Office,          Steptoe & Johnson, LLP
 E.D. Pa.                                    (202) 429.1320
 (215) 928-0520                              alentz@stepoe.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks




                                              39
      Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 45 of 46




Shawn Nolan                               Gregory S. Smith
Federal Community Defender Office,        (202) 460-3381
E.D. Pa.                                  gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                        Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                              Donald P. Salzman
KaiserDillon PLLC                         Charles F. Walker
(202) 640-2850                            Steven M. Albertson
jjeffress@kaiserdillon.com                Skadden, Arps, Slate, Meagher & Flom
                                          LLP
Timothy Kane
                                          (202) 371-7983
Shawn Nolan
                                          donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                  Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                        Shawn Nolan
Hogan Lovells US LLP                      Federal Community Defender Office,
(202) 637-5600                            E.D. Pa.
david.victorson@hoganlovells.com          (215) 928-0528
                                          shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                      Gary E. Proctor
(212) 918-3000                            Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com            (410) 444-1500
                                          garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                          Counsel for Plaintiff Jeffrey Paul




                                           40
      Case 1:19-mc-00145-TSC Document 380 Filed 12/31/20 Page 46 of 46




Gerald W. King, Jr.                         Alan E. Schoenfeld
Jeffrey Lyn Ertel                           Ryan M. Chabot
Federal Defender Program, Inc.              Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                              LLP
Gerald_King@fd.org                          (212) 230-8880
Jeff_Ertel@fd.org                           Alan.Schoenfeld@WilmerHale.com
Brandon D. Almond                           Ryan.Chabot@WilmerHale.com
Troutman Sanders LLP                        Andres C. Salinas
Washington, D.C. 20004                      Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                              LLP
brandon.almond@troutmansanders.com          (202) 663-6289
Counsel for Richard Tipton, III             Andres.Salinas@WilmerHale.com
                                            Counsel for Wesley I. Purkey


Dale A. Baich                               Amy Karlin
Jennifer M. Moreno                          Interim Federal Public Defender
Federal Public Defender                     Celeste Bacchi
District of Arizona                         Jonathan C. Aminoff
(602) 382-2816                              Deputy Federal Public Defenders
dale_baich@fd.org                           (213) 894-2854
jennifer_moreno@fd.org                      celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson          Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                             Evan Miller
Ellerman Enzinna PLLC                       Vinson & Elkins LLP
(202)753-5553                               (202) 639-6605
penzinna@ellermanenzinna.com                emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.   Counsel for Bruce Webster




                                             /s/Johnny Walker
                                            Assistant United States Attorney
                                            Counsel for Defendants




                                             41
Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 1 of 7




                  Exhibit 1
        Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 2 of 7




                       DECLARATION OF TODD L. LOCHER, M.D.

I, Todd L. Locher, M.D. state for the record the following opinion.

   1.          I graduated from the University of Cincinnati School of Medicine in 1988. I
        completed an internship in internal medicine at the University of Illinois in Chicago in
        1989, and my residency in internal medicine was completed at the University of New
        Mexico in 1991. I served in the United States Air Force from 1991–1995 as an internal
        medicine physician, and I was honorably discharged in 1995 with a rank of major. I
        completed a fellowship in pulmonary medicine at the University of Vermont in 1997. I
        am Board certified in pulmonary medicine and sleep medicine. I hold an unrestricted
        license to practice allopathic medicine in the state of Arizona.

   2.          Since finishing training 1997, I have practiced pulmonary and critical care
        medicine in Tucson, Arizona including care for many critically ill and minimally
        symptomatic COVID-19 patients, patients with asthma and patients with cardiac
        problems. Among other positions I have held and currently hold, since 2002, I have been
        Chief of the Section of Pulmonary Medicine at Northwest Medical Center, a 300 bed
        hospital in Tucson, where I served a rotation as Chief of Staff from 2010-2012. I have
        also been medical director of the respiratory care program at Pima Community College
        for the last 14 years. My curriculum vitae is attached as Exhibit A.

   3.        I have reviewed the medical records of Dustin Higgs and Cory Johnson up through
        December 30, 2020, as well as declarations submitted by various experts in this litigation.

   4.          With regards to Mr. Higgs’s asthma, it would seem to be mild or moderate in
        severity. Mr. Higgs is prescribed 440 µg of mometasone daily as maintenance
        medication which would be considered a moderate dose. His medical record on
        03/11/2020 reports nonadherence with his maintenance medication for asthma. Even
        though Mr. Higgs is nonadherent to his maintenance medicine for asthma, his medical
        record suggests Mr. Higgs has minimal symptoms due to asthma and no exacerbations of
        asthma. The most recent entries in his chart with regards to his asthma (9/11/2020 and
        3/11/2020) suggest the patient uses his short acting beta agonist (a medication used for
        symptomatic relief for asthma) for rescue less than once a day and has no nocturnal
        symptoms of asthma. The medical record reports no use of oral corticosteroids or
        hospital stays due to asthma. It is also reported on 03/11/2020 Mr. Higgs’s asthma is
        well controlled with stable peak flow meter readings (a measure of lung function which
        can be used to judge asthma control). The medical record on 9/11/2020 goes on to state,
        “Classification of Asthma severity: somewhere between intermittent to mild persistent
        although he did state at the end of the interview, he feels like his asthma is fairly well
        controlled and he can exercise vigorously.”
      Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 3 of 7




5.           There is evidence in the medical literature suggesting asthma is not a risk factor
      for severe COVID-19 infections, and COVID–19 does not exacerbate asthma. (1,2)

6.           It is therefore my opinion Mr. Higgs’s asthma would not cause or contribute to
      pain or suffering from pulmonary edema after an injection of 5 grams of pentobarbital.

7.           With regards to Mr. Higgs’s mitral regurgitation, this condition was described in
      Mr. Higgs’s medical record as moderate and stable by his cardiology consultant, Newar
      Mercho, M.D. on November 5, 2020. An echocardiogram (ultrasound of the heart used
      to evaluate cardiac structure and function) obtained on Mr. Higgs on May 26, 2020
      showed a left ventricular systolic function and size normal (the left ventricle is the main
      heart chamber which pumps blood to the entire body except for the lungs). There was
      moderate mitral valve regurgitation (a leakage of blood backward from the main chamber
      of the heart, the left ventricle, into a small upper chamber of the heart, the left atrium) and
      no significant change compared to the study on May 7, 2019.

8.            COVID–19 can affect cardiac structure and function which may lead to
      pulmonary edema. The studies showing abnormal cardiac structure and function in
      patients with COVID–19, however to my knowledge, have been performed on
      symptomatic and hospitalized patients. There is no evidence in Mr. Higgs’s medical
      record of any objective or subjective findings which may suggest further cardiac
      dysfunction due to COVID-19. In addition, there is no way for anyone to know if Mr.
      Higgs has any cardiac decompensation without performing a physical exam, laboratory
      studies such as a serum troponin level (a cardiac enzyme which may be detected in the
      blood suggesting a heart injury), a current EKG and echocardiogram. It would not be a
      standard of medical practice to perform such an evaluation on a patient with minimal or
      no symptoms, like Mr. Higgs. Such an evaluation would almost certainly not be helpful
      for any patient.

9.           There is no evidence to suggest that Mr. Higgs’s mitral regurgitation or cardiac
      function has been compromised in any way by COVID–19. There is no evidence in the
      medical literature to suggest mitral regurgitation would lead to earlier or more severe
      pulmonary edema if it develops after an injection with 5 g of pentobarbital.

10.           It is therefore my opinion that Mr. Higgs’s mitral regurgitation would not cause or
      contribute to pain or suffering from any pulmonary edema that might occur after a lethal
      injection of pentobarbital.
      Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 4 of 7




11.            Both Mr. Johnson’s and Mr. Higgs’s experts have opined that these inmates
      would experience pain and suffering from pulmonary edema by virtue of their having
      been diagnosed with COVID-19. In support of their opinions, they cite studies reporting
      abnormal CT scans in patients with COVID-19 who are asymptomatic. The number
      varies widely in the literature from 54% (Inui, et al.) to 94.8% (Meng, et al.) to 44.5% in
      a recent report by the British Institute of Radiology showing abnormal CT scan findings
      in 61 out of 137 asymptomatic patients (3). The authors went on to conclude “the
      distribution and type of pulmonary opacities in asymptomatic cases may resemble the CT
      findings in symptomatic cases. However, asymptomatic and mildly symptomatic cases
      have a lower percentage of lung involvement”. This statement means pulmonary
      opacities (shadows or haziness seen in the lung on CT scan of the chest) are small in
      patients with mild or no symptoms. Patients who have more symptoms of cough,
      shortness of breath and objective findings of low oxygen level or elevated respiratory rate
      typically have more extensive shadows on CT scan of the chest.

12.           Both Mr. Johnson’s and Mr. Higgs’s medical records suggest minimal symptoms.
      They were both tested positive for COVID-19 on December 16, 2020. A chronology of
      Mr. Higgs’ symptoms is as follows here: On 12/16/, 12/17, 12/18, and 12/19, no
      symptoms are reported in the medical record for Mr. Higgs. On 12/20/2020 Mr. Higgs
      complains of a headache and “stuffy nose”, rating his pain a 3 out of 10, with no relief
      from Tylenol. On 12/21/2020, continued headache and nasal congestion, new complaint
      of shortness of breath onset that AM, no other pertinent symptoms are reported. No
      symptoms reported for 12/22 or 12/23/2020. On 12/24/2020, Mr. Higgs complained of
      “scratchy throat” and headache. On 12/25/2020 Patient complains of slight headache, but
      improved, commenting “My head feels better. My breathing feels funny, but I have
      asthma and I think it is that, can you check my oxygen.” Pulse oximetry at that time
      showed an oxygen saturation of 100%. No reported symptoms on 12/26/2020. On
      12/27/2020, Mr. Higgs complains of a mild “stuffy” nose, and a mild but improving
      headache. On 12/28/2020, the medical record reports sore throat and no cough, shortness
      of breath or other symptoms. Temperature was normal. On 12/29/2020, the medical
      record reports no shortness of breath, sore throat or other symptoms. Temperature and
      oxygen saturation were normal. On 12/30/2020, the medical record reports “I have a
      hard time catching my breath, time SOB at times. I feel like I have labored breathing
      sometimes”. Mr. Higgs stated, “I just wanted it documented that I was short of breath
      sometimes. Nothin’s new. I’m fine.” New and worsening symptoms were denied. The
      medical record goes on to state that shortness of breath or dyspnea on exertion were
      denied. Complete resolution of stuffy nose and headache were reported. The record also
      states “denied SOB or DOE upon exam. Reports intermittent feelings of difficulty
      catching my breath.” Examination of the pulmonary system was documented as normal.
      Another entry in the same record reports, “reviewed intermittent symptoms that are
      Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 5 of 7




      reportedly improving, plan of care including routine chest xry and call back criteria”.
      Temperature was normal. A chest x-ray performed on 12/30/2020 at 13:47 was a
      standard frontal and lateral two-view of the chest. The interpreting radiologist, Justin
      Yoon, M.D. reports, “stable chest examination without acute cardiopulmonary process.
      Clear lungs except for unchanged right apical reticular nodular density.” The comparison
      study was 10/18/2018. In other words, there is no evidence on the chest x-ray of any
      lung involvement due to COVID-19. A chronology of Mr. Johnson’s symptoms is as
      follows here: On 12/16/, 12/17, 12/18, and 12/19, no symptoms are reported in the
      medical record for Mr. Johnson. On 12/20/2020 Mr. Johnson reports a dry cough at 08:31
      AM, and reports cough and headache at 12:30 PM. On 12/21/2020 Mr. Johnson reported
      no cough at 10:28 AM and reported a cough at 13:10 PM. No symptoms reported for
      12/22, and 12/23. On 12/24/2020, Mr. Johnson reports a headache. On 12/25/2020 Mr.
      Johnson reports nasal congestion, with no other symptoms. On 12/26/2020, Mr. Johnson
      reports no new symptoms, noting that his breathing has improved. On 12/27/2020, Mr.
      Johnson reports a “little cough”, that is nonproductive, denies difficulty breathing, and
      reports no other symptoms. The medical record on 12/28/2020 reports cough and sore
      throat with no other symptoms and a normal temperature. The medical record on
      12/29/20/20 reports “little cough”, described as nonproductive. Other symptoms were
      denied, and temperature was normal. The medical record on 12/30/2020 reported no
      symptoms. Mr. Johnson stated, “I’m okay, I’m good”. Temperature was normal. Only
      normal body temperatures and oxygen saturations have been recorded in both medical
      records on serial entries. In summary, entries in both medical records report only mild
      symptoms and no objective findings of any significant organ system dysfunction due to
      COVID-19.

13.            In view of Mr. Higgs’s and Mr. Johnson’s minimal symptoms, any findings on a
      CT scan of the chest of either inmate would likely be minor. Moreover, there is no way
      for anyone to know the extent of either inmate’s lung involvement from COVID-19
      without objective evidence such as a CT scan. Obtaining such imaging is not indicated in
      patients with minimal or no symptoms. (4) According to the American College of
      Radiology, “CT should be used sparingly and reserved for hospitalized, symptomatic
      patients with specific clinical indications for CT”. Inmate Higgs did have a chest x-ray
      on December 30, 2020 which showed no evidence of any lung involvement from
      COVID-19. Although a chest x-ray is not as sensitive for detecting such involvement as
      a CT scan, any findings on a CT scan would likely be minor in view of a normal chest x-
      ray.

14.            Further, there is no evidence in the medical literature suggesting an injection with
      pentobarbital would somehow exacerbate symptoms or physiologic abnormalities in
      patients with COVID-19. This means that if pulmonary edema were to occur upon the
       Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 6 of 7



       injection of 5 g of pentobarbital, it is not likely that these inmates would experience
       pulmonary edema more quickly or severely than inmates who have not been diagnosed
       with covID-19 .

 15.             It is my opinion that a diagnosis ofcovID-19, which was established in Mr.
       Higgs and Mr. Johnson on 16 December 2020, would not cause or contribute to pain,
       suffering or excessive shoi.tness of bl.eath after an injection of 5 grams of pentobarbital.
       This opinion holds true assuming Mr. Higgs's and Mr. Johnson's clinical conditions do
       not worsen. The suggestion by these inmatesJ experts that a pentobal.bital injection
       would cause the inmates to experience pain, suffering or respiratory distress is only
       speculation.


 16.            I hold the above opinions to a reasonable degree of medical certainty.




Date.3EL2,0
       Case 1:19-mc-00145-TSC Document 380-1 Filed 12/31/20 Page 7 of 7




                                       REFERENCES



1. Pitlick, Mitchell, et al. Considerations for asthma management and viral transmission in the
era of CVID-19. Allergy and Asthma Proceedings. Appeared or available online: December 23,
2020.

2. Grandbastien, Manon, et al. SARS-CoV-2 Pneumonia in Hospitalized Asthmatic Patients
Did Not Induce Severe Exacerbation. J Allergy Clin Immunol Pract. 2020 September; 8 (8):
2600–2607.

3. Parry, Arshed Hussain et al. Clinicoradiological course in Corona virus disease–19 (COVID–
19) patients who are asymptomatic at admission. British Institute of Radiology. July 31, 2020.

4. American College of Radiology Recommendations for the use of chest CT radiography and
computed tomography (CT) for suspected COVID-19 infection. March 11, 2020.
Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 1 of 5




                  Exhibit 2
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 2 of 5




       FIFTH SUPPLEMENTAL DECLARATION OF JOSEPH F. ANTOGNINI, M.D.


       I, JOSEPH F. ANTOGNINI, hereby declare and say:

1.     My name is Joseph F. Antognini. I submit this fifth supplemental declaration in further

response to the supplemental declarations submitted by Dr. Gail Van Norman (dated 12-22-

2020), the declaration submitted by Dr. Michael Stephen (dated 12-22-2020) and the plaintiffs’

complaints (dated 12-22-2020) in the case In re Federal Bureau of Prisons’ Execution Protocol

Cases, No. 19-mc-00145-TSC. I have also reviewed the medical records for Dustin Higgs,

including records from 2008 through December 30, 2020, and the medical records of Cory

Johnson dated from 2009 through December 30, 2020.

2.     The opinions presented in this supplemental declaration are based on information available

to me at this time. Should additional documents or information be provided to me for review and

analysis, I may take those additional materials into account, and modify and/or supplement my

opinions accordingly. If I am present at hearings and/or trial in this case, I may take into account

any testimony or other evidence to the extent related to my opinions and modify and/or supplement

my opinions accordingly. In performing my analysis, I have relied on my professional training,

education and experience.

3.     I am aware that both Dustin Higgs and Cory Johnson tested positive for SARS CoV-2-

RNA (Covid-19) on December 16, 2020. Dustin Higgs and Cory Johnson have reported minimal

respiratory symptoms. A chest x-ray obtained on Higgs on December 30, 2020 showed that “the

lungs remain clear. No acute airspace disease or pulmonary edema”. Notwithstanding the various

opinions and studies cited in the amended complaints and expert reports of Drs. Van Norman and

Stephen, the conclusion that Higgs and Johnson would have increased risk of pulmonary edema

is entirely speculative. Neither Dr. Van Norman nor Dr. Stephen has provided any evidence that


                                                                                                  1
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 3 of 5




asymptomatic or mildly symptomatic Covid-19 patients have increased propensity for pulmonary

edema when administered lethal doses of pentobarbital.

4.     Dr. Van Norman writes “COVID-mediated pulmonary damage occurs at the alveolar-

capillary membrane, which will then be more sensitive to barbiturate damage, leading to flash

pulmonary edema earlier in the injection process, and before a peak brain level of barbiturate is

achieved”. But she provides no published evidence that such purported pulmonary damage

increases the risk of pulmonary edema formation from pentobarbital, i.e., her opinion, at its

foundation, is speculative.

5.     Drs. Van Norman and Stephen do not provide any specific time frame regarding the onset

of the pulmonary edema that might occur in an individual who has suffered lung damage from

Covid-19. Previously, Dr. Van Norman has stated that under other circumstances (i.e., in the

absence of Covid-19) pulmonary edema onset can be “virtually instantaneous” (paragraph 67 of

her 11-1-2019 declaration). If that is so, then it is unclear how Covid-19 (or any other disease

process for that matter) would increase the onset. In a more recent declaration, Dr. Van Norman

states that pulmonary edema occurs “within seconds or minutes” (page 2 of her 12-22-2020

declaration). Dr. Van Norman does not provide any evidence to show that pulmonary edema will

occur faster for inmates with Covid-19, or how much faster, assuming pulmonary edema even

occurs ante mortem in the execution setting. Furthermore, Dr. Van Norman distracts when she

refers to pulmonary edema occurring before “peak levels” of pentobarbital have been reached in

the brain. As mentioned in my prior reports, unconsciousness occurs when a clinical dose of

pentobarbital is administered (around 500 mg—a tenth of the execution dose), far before peak

brain levels that would result from administration of 5 grams of pentobarbital. Thus, even if

pulmonary edema did develop prior to peak brain levels of pentobarbital, the inmate is already



                                                                                                    2
        Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 4 of 5




unconscious. And, when peak brain levels of pentobarbital occur 1-2 minutes after

administration, the inmate has profound brain depression.

6.      Regarding the pulse oximetry values1, Dr. Van Norman writes that “A clear change from

99% to 97%, as Mr. Johnson’s pulse oximetry results show, is clinically significant and indicates

significant changes have occurred in gas exchange in the lungs, particularly in the setting of early

COVID-19 infection” (Paragraph 11, 12-22-2020 declaration). But, Dr. Van Norman contradicts

herself in the prior paragraph: “SaO2 and PaO2 correlate well when SaO2 is between 70% and

90%, but outside of this range the relationship is poor”. Put another way, Dr. Van Norman states

that beyond 90% saturation the relationship between oxygen saturation (SaO2) and the partial

pressure of oxygen (PaO2) is poor, yet she states that going from 99% to 97% is clinically

significant.2 Dr. Van Norman also writes that “Even small changes in SaO2 must therefore be

interpreted carefully”, but the change from 99% to 97% is small, so interpretation is fraught.

7.      Pulse oximetry readings are subject to variation and depend considerably on the

placement of the probe, the amount of circulation to the finger, motion artifact, etc. While Dr.

Van Norman is correct that trends in the SaO2 are important, it is misleading to state that going

from 99% to 97% is a trend. In fact, a change from 99% to 97% is clinically insignificant.

Johnson’s oxygen saturation readings have been in the 97-99% range, which is normal. 3




1
  Pulse oximetry indirectly measures how much oxygen is bound to hemoglobin molecules, and is used to follow
how well the lungs are working to deliver oxygen to the blood. SaO 2 refers to the percent saturation of the blood
(range 0-100%) and PaO2 refers to the partial pressure of oxygen in blood. Once the saturation is at 100%, higher
partial pressures of oxygen do not result in more saturation. SpO2 refers to oxygen saturation determined by pulse
oximetry.
2
  This contradiction is best explained by an analogy. Suppose you had a scale that is only accurate in the 100-150
pound range. One day you weigh 180 pounds, the next day you weigh 182 pounds. You would not be able to state
conclusively that you had gained weight, since the scale is not accurate beyond 150 pounds.
3
  Some variability is normal—see Bhogal AS, Mani AR. Pattern analysis of oxygen saturation variability in healthy
individuals: entropy of pulse oximetry signals carries information about mean oxygen saturation. Frontiers in
Physiology 2017; 8:doi: 10.3389/fphys.2017.00555

                                                                                                                     3
       Case 1:19-mc-00145-TSC Document 380-2 Filed 12/31/20 Page 5 of 5




Similarly, Higgs’s medical records indicate that oxygen saturation readings have been in the 97-

100% range.

8.     Dr. Stephen cites various studies regarding organ damage that occurs in Covid-19

patients, but, as with Dr. Van Norman, he provides no evidence that Higgs or Johnson have any

organ damage that would increase their risk of developing pulmonary edema from intravenous

administration of 5 grams of pentobarbital.

CONCLUSION

9.     It is my opinion to a medical and scientific certainty that 1) an inmate administered 5

grams of pentobarbital pursuant to the Federal Bureau of Prisons’ execution protocol will

become rapidly unconscious and will not experience the sensation of any pulmonary edema that

might occur before death; 2) Dustin Higgs and Cory Johnson are not at increased risk of

developing pulmonary edema from pentobarbital prior to the onset of unconsciousness.




Date: December 30, 2020                              __________________________________
                                                     Joseph F. Antognini, M.D., M.B.A.




                                                                                                   4
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 1 of 24




                  Exhibit 3
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 2 of 24
                                                                     1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE            .    MC No. 19-0145 (TSC)
 FEDERAL BUREAU OF PRISONS'      .    Washington, D.C.
 EXECUTION PROTOCOL CASES.       .    Thursday, December 17, 2020
 . . . . . . . . . . . . . .     .    4:04 p.m.


                 TRANSCRIPT OF TELEPHONE CONFERENCE
               BEFORE THE HONORABLE TANYA S. CHUTKAN
                    UNITED STATES DISTRICT JUDGE


APPEARANCES:

For Plaintiff                    DEVON E. PORTER, ESQ.
Dustin Higgs:                    ALEXANDER L. KURSMAN, ESQ.
                                 Federal Community Defender Office
                                 601 Walnut Street
                                 Suite 545 West
                                 Philadelphia, PA 19106
                                 (215) 928-0520

For Plaintiff                    PAUL F. ENZINNA, ESQ.
James H. Roane Jr.:              Ellerman Enzinna PLLC
                                 1050 30th Street NW
                                 Washington, DC 20007
                                 (202) 753-5553

For Plaintiff                    JOSHUA C. TOLL, ESQ.
Anthony Battle:                  King & Spalding, LLP
                                 1700 Pennsylvania Avenue NW
                                 Suite 200
                                 Washington, DC 20002
                                 (202) 737-8616

For Plaintiff                    GERALD W. KING JR., ESQ.
Richard Tipton:                  Federal Defender Program, INC.
                                 101 Marietta Street NW
                                 Suite 1500
                                 Atlanta, GA 30303
                                 (404) 688-7530

For Defendants:                  Johnny H. Walker III, AUSA
                                 U.S. Attorney's Office
                                 555 4th Street NW
                                 Washington, DC 20530
                                 (202) 252-2575
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 3 of 24
                                                                    2



Court Reporter:                  BRYAN A. WAYNE, RPR, CRR
                                 U.S. Courthouse, Room 4704-A
                                 333 Constitution Avenue NW
                                 Washington, DC 20001
                                 (202) 354-3186




Proceedings reported by stenotype shorthand.
Transcript produced by computer-aided transcription.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 4 of 24
                                                                             3



 1                             P R O C E E D I N G S

 2               THE DEPUTY CLERK:     Your Honor, we have Miscellaneous

 3   Action 19-145, In the Matter of the Federal Bureau of Prisons'

 4   Execution Protocol Cases.      I'll ask that counsel identify

 5   yourselves one at a time, please.

 6               MS. PORTER:    This is Devon Porter, representing

 7   Dustin Higgs, and I'm here with my co-counsel, Alex Kursman.

 8               THE COURT:    All right.   Good afternoon.

 9         Ms. Porter, will you be speaking for Mr. Higgs?

10               MS. PORTER:    Yes.

11               THE COURT:    Okay.

12               MR. WALKER:    Good morning, Your Honor.      This is

13   Assistant United States Attorney Johnny Walker on behalf of

14   defendants.

15               THE COURT:    All right.   Good afternoon.

16         All right.    Anybody else present?

17               MR. ENZINNA:    Your Honor, this is Paul Enzinna

18   representing James Roane.

19               THE COURT:    Good afternoon, Mr. Enzinna.

20               MR. TOLL:    And this is Joshua Toll representing

21   Plaintiff Anthony Battle.      Good afternoon, Your Honor.

22               THE COURT:    Good afternoon.

23               MR. KING:    Good afternoon, Your Honor.      Gerald King

24   on behalf of Richard Tipton.

25               THE COURT:    Good afternoon.    Is that it?
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 5 of 24
                                                                              4



 1         Okay.    We are getting fewer.     All right.    Today's hearing

 2   relates to motions that have been filed by Plaintiff

 3   Dustin Higgs, who's represented by Ms. Porter today.

 4   Are you also from the Federal Defender's, Ms. Porter?

 5                 MS. PORTER:   Yes, I am.

 6                 THE COURT:    Okay.

 7                 MS. PORTER:   And, Your Honor, I don't know if it

 8   makes sense right now, but I did have a couple of preliminary

 9   matters that I wanted to bring to your attention.

10                 THE COURT:    Sure.   Go ahead.

11                 MS. PORTER:   Thank you, Your Honor.     The first

12   one is that we just learned this afternoon from the Bureau

13   of Prisons that Mr. Higgs has tested positive for COVID-19.

14                 THE COURT:    Oh, boy.   I'm sorry to hear that.

15                 MS. PORTER:   Yeah.   Thanks, Your Honor.     I just

16   wanted to kind of put that on the record and let you know

17   about that.     We just learned that a couple of hours ago.

18                 THE COURT:    Well, that certainly changes the --

19   well, we'll get into that in a minute.          Go ahead.

20                 MS. PORTER:   Sure.   And the other thing was just

21   that, as you know, the execution of Alfred Bourgeois, who my

22   office also represents, occurred on Friday, and there were some

23   additional witness accounts of that execution that I wanted to

24   put on the record as well if that would be all right.

25                 THE COURT:    Mr. Walker, do you have any objection?
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 6 of 24
                                                                            5



 1               MR. WALKER:    No, Your Honor.    We would certainly

 2   want to respond to that.

 3               THE COURT:    Okay.   You may put those on the record,

 4   Ms. Porter.

 5               MS. PORTER:    Thank you.    So the reporter George Hale

 6   from NPR witnessed --

 7               THE COURT:    Now, will you be filing anything, or you

 8   were just putting these orally?       Are there any affidavits or

 9   anything?

10               MS. PORTER:    At this point, there are no affidavits,

11   and all of this information is new as of yesterday.

12               THE COURT:    Okay.

13               MS. PORTER:    So at this point we don't have anything

14   to file.    And Mr. Hale reported --

15               THE COURT:    This is a reporter for NPR?

16               MS. PORTER:    The reporter for NPR, yes.      That's

17   correct.    Reported that the execution took about 28 minutes --

18   in his words, about 28 minutes.       He said that's about twice as

19   long as it took to kill Brandon Bernard one day earlier using

20   the same method, an overdose of pentobarbital, and he also said

21   -- he gave times, notes.      So he said -- I'm quoting from his

22   Twitter account at this point:

23         "At 7:56 p.m., for example, I wrote 'Not Natural Movement,'

24   referring to how Alfred Bourgeois's torso appeared to be

25   contracting uncontrollably not too long after the drug began
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 7 of 24
                                                                             6



 1   flowing.    This went on for several minutes.

 2         "I made related notes each minute starting at 7:55 p.m.

 3   ('stomach rising,' 'stomach heaving,') at 7:56 p.m. ('stomach

 4   popping up,' 'heaving inside'), at 7:57 p.m. ('sucking inside

 5   middle,' 'still heaving') and ending at 7:58 p.m.          All times

 6   are eastern U.S."

 7         So that was his reporting on the execution of Alfred

 8   Bourgeois.

 9                THE COURT:    All right.

10         Mr. Walker, do you have a response now?

11                MR. WALKER:   Yes, Your Honor.    My anticipation was to

12   file something in response to any statements.         We do have some

13   statements from BOP officials who witnessed the execution, and

14   we'll be happy to put those on the docket.

15                THE COURT:    All right.   Thank you.

16         Ms. Porter, anything else?

17                MS. PORTER:   No, Your Honor.

18                THE COURT:    All right.   So, again, today's hearing

19   relates to motions filed by Mr. Higgs, and we're here to discuss

20   the possibility and parameters of an evidentiary hearing should

21   one need to take place for Mr. Higgs, whose execution is

22   scheduled for Friday, January 15, 2021.

23         Right now I have in front of me Mr. Higgs' motion for

24   leave to file an amended and supplemental complaint, which is

25   ECF No. 343, and Mr. Higgs' motion for a preliminary injunction,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 8 of 24
                                                                              7



 1   ECF No. 344, in which he requests an evidentiary hearing.

 2         Now, assuming that I grant Mr. Higgs' leave to file

 3   his amended pleading, and I want to emphasize that I haven't

 4   decided whether I will or not, there are several issues that

 5   Mr. Higgs raises in his preliminary injunction motion.

 6         As of right now, I previously dismissed Mr. Higgs'

 7   as-applied Eighth Amendment challenge as speculative.           At the

 8   time Mr. Higgs raised the possibility of him getting COVID,

 9   which he had not at the time gotten, and now that Ms. Porter

10   has informed me that he has tested positive, are you planning

11   on filing -- refiling that motion, Ms. Porter?

12               MS. PORTER:    We'll need to discuss it with our

13   client since it was just about two hours ago that we learned

14   about this.

15               THE COURT:    Right.    Well, obviously, since that now

16   has occurred, unfortunately, then your claim is no longer

17   speculative.    So, obviously, if you need to refile based on

18   that, you may.     You should obviously seek leave, but --

19               MS. PORTER:    Thank you, Your Honor.

20               THE COURT:    -- the circumstances have changed.

21               MR. WALKER:    Your Honor, this is Johnny Walker.

22   If I could add something at this point?

23               THE COURT:    Certainly.

24               MR. WALKER:    The government's position is that the

25   claim is still speculative.        I believe Your Honor noted in
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 9 of 24
                                                                               8



 1   your opinion that there were sort of two elements as to the

 2   speculations related to that claim.

 3         One was that Mr. Higgs either had been diagnosed with

 4   COVID-19 or would be diagnosed with COVID-19.         The other element

 5   of speculation is that any COVID-19 would result in a sort of

 6   a lung damage that would make -- that could allegedly make the

 7   experience of flash pulmonary edema more acute or hastened in

 8   some way.    So we would argue that the speculation as to any

 9   lung damage resulting from COVID-19 is still present.

10               THE COURT:    Well, Mr. Walker, all we have right now

11   is a positive test, and as I'm sure you're no doubt aware, this

12   virus is extremely unpredictable and presents in many different

13   ways and presents many different symptoms.         Some people are

14   asymptomatic; some people develop life-threatening respiratory

15   problems; some develop heart problems, gastro problems.

16         So we are -- Mr. Higgs' execution is set for January 15th,

17   and he has just tested positive.       We're in an early stage.

18   But I certainly wouldn't -- couldn't even begin to guess how it

19   will affect him, and neither could any of us sitting here today.

20   So, obviously, we are dealing with a situation that can change.

21         I assume his lawyers will file a motion if his health

22   situation deteriorates such that they believe they have a claim.

23   So, yes.    Obviously, we don't know very much right now other

24   than he has tested positive, which he had not at the time I

25   denied the motion.     There was simply a fear or concern that he
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 10 of 24
                                                                               9



 1    would test positive and, if he were to test positive, he would

 2    be in danger of suffering extreme flash pulmonary edema.

 3         One of those events has occurred in that he does have

 4    the virus, and so therefore I will assume that his lawyers

 5    will monitor his physical condition; and if it appears to them

 6    and his physicians that his health has deteriorated to a point

 7    where that is a possibility, then they'll file the appropriate

 8    pleading.   So let's not -- we are where we are right now, and

 9    obviously we're in a situation that could change.

10         All right.    Mr. Higgs also argues that the use of

11    pentobarbital in his execution violates the Ex Post Facto

12    Clause of the United States Constitution and that the Attorney

13    General's intent to carry out his execution is arbitrary and

14    capricious and therefore violates the Fifth and Eighth

15    Amendments.

16         I have to tell you I'm not entirely convinced a hearing

17    is necessary, but I want to drill down the arguments to make

18    sure I understand what's at issue.       Obviously, as I've said

19    before, these cases, you know, that -- obviously, execution is

20    irreversible and the claims must be taken seriously.          And I am

21    of the view that in cases such as -- any case involving the

22    death penalty, the plaintiffs obviously must be afforded the

23    full panoply of due process rights to which they're entitled.

24    So I wanted to have this hearing today.

25         Let's begin with the Ex Post Facto Clause argument.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 11 of 24
                                                                              10



 1    Mr. Higgs argues that the use of pentobarbital in his execution

 2    is unconstitutional as an ex post facto law.         He was sentenced

 3    in Maryland federal court, but the State of Maryland has since

 4    outlawed the death penalty.

 5         At the time of his sentence, however, Maryland's death

 6    penalty law, which was Maryland Code Annotated Correctional

 7    Services § 3-905, required that, and I quote:

 8         "The manner of inflicting the punishment of death shall be

 9    the continuous intravenous administration of a lethal quantity

10    of an ultrashort-acting barbiturate or other similar drug in

11    combination with a chemical paralytic agent."

12         Mr. Higgs argues that pentobarbital is not an ultrashort-

13    acting barbiturate nor a similar drug, and thus its use in his

14    execution would increase his punishment.

15         I understand Mr. Higgs' point that the issue of whether

16    pentobarbital is similar to an ultrashort-acting barbiturate is

17    a factual question that may be served by live witness testimony,

18    but before we get there, I see two threshold issues that appear.

19         As everyone knows at this point, § 3596(a) of the Federal

20    Death Penalty Act states that an execution is to be implemented

21    in the manner prescribed by the law of the state in which the

22    sentence is imposed.     If, however, the law of the state does

23    not provide for implementation of a sentence of death -- as

24    in Maryland, for example -- the Court shall designate another

25    state, the law of which does provide for the implementation of
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 12 of 24
                                                                             11



 1    the sentence of death, and the sentence shall be implemented in

 2    the latter state in the manner prescribed by such law.

 3            Now, my understanding is that the government has filed

 4    a motion in the District of Maryland asking that court to

 5    designate Indiana as a sentencing state for purposes of carrying

 6    out Mr. Higgs' execution.        The last I checked, the court had not

 7    yet ruled on that motion, but there was a status conference last

 8    week.    Could someone provide me an update regarding that case?

 9                 MS. PORTER:   This is Devon Porter.     I can, Your Honor.

10    If the government wants to add anything, obviously they can.

11            My understanding is that Judge Messitte at that status

12    conference indicated that he was working on an opinion and

13    wanted to issue something soon in order to give the losing party

14    time to appeal, but had not yet ruled.

15                 THE COURT:    And so you have no idea when that's coming

16    down.    Did he give any indication?

17                 MS. PORTER:   No.     He said that he was working on it

18    and wanted to give the parties ample time to appeal, but he

19    didn't give us a time frame.

20                 THE COURT:    Okay.   Now, Ms. Porter, if Maryland

21    designates a different state, doesn't that moot your ex post

22    facto claim?

23                 MS. PORTER:   I don't think so, Your Honor.      If the

24    judge were to designate a different state and the government

25    were to agree to carry out the lethal injection with an
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 13 of 24
                                                                                 12



 1    ultrashort-acting barbiturate, then I suppose that would --

 2               THE COURT:    Well, I'm not sure -- wait.

 3               MS. PORTER:    Okay.

 4               THE COURT:    Maryland doesn't have a death penalty

 5    anymore, and so if the court in Maryland designates Indiana as

 6    a sentencing state for purposes of carrying out the execution,

 7    then doesn't the execution then have to be carried out in

 8    accordance with the laws of Indiana?

 9               MS. PORTER:    Yes, Your Honor.     Under the FDPA, the

10    sentence would have to be carried out in accordance with the

11    laws of Indiana.

12               THE COURT:    And, therefore, wouldn't the ex post

13    facto argument be mooted?

14               MS. PORTER:    Well, I don't think it would be mooted.

15    I think he would still have the claim that there is a

16    constitutional violation.      The problem would be that the gov --

17    I mean the government would be bound by statute to execute him

18    in a way that wouldn't violate the Ex Post Facto Clause.            So I

19    think our position would be that, you know, at that point

20    compliance with the statute under the -- you know, if the judge

21    rules the way that the government wants the judge to rule --

22               THE COURT:    But then they're not --

23               MS. PORTER:    -- there would be an --

24               THE COURT:    So your argument is that even if the

25    judge in Maryland designates Indiana as a sentencing state
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 14 of 24
                                                                          13



 1    for purposes of carrying out the execution, the Bureau of

 2    Prisons is still obligated to follow the Maryland statute?

 3               MS. PORTER:    Under the Ex Post Facto Clause, yes,

 4    because the relevant time for the Ex Post Facto Clause would

 5    be the time that he committed the crime and was sentenced

 6    originally, and the idea is that can't be changed, you know,

 7    ex post.   That can't be changed in the intervening time in order

 8    to increase punishment.

 9               THE COURT:    So let me just -- let me extrapolate

10    from that argument.     Suppose he had been executed in the state

11    of Utah, which provides for execution by a firing squad, Utah

12    outlawed its death penalty and designated Indiana as a

13    sentencing state for purposes of carrying out the execution.

14    Are you saying that execution by any means other than a firing

15    squad would violate the ex post facto law?

16               MS. PORTER:    Well, with the Utah example, I believe

17    Utah provides for lethal injection or firing squad, and so --

18    but is the hypothetical that you're positing is if Utah's law

19    was different and it was just firing squad only?

20               THE COURT:    Yes.

21               MS. PORTER:    In that case --

22               THE COURT:    Because it would seem to obviate

23    the provision in the Federal Death Penalty Act that says to

24    designate a state other than Maryland as a sentencing state.

25    In other words, where a state no longer has a death penalty,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 15 of 24
                                                                               14



 1    a new state would be designated, and that state's procedures

 2    would be followed.     Otherwise, what's the purpose of designating

 3    a state?

 4               MS. PORTER:    Right.   Well, I would argue that the

 5    new state procedures can't increase punishment.         That's the key

 6    to where there's an ex post facto problem.        So the government is

 7    free to designate a new state if a state gets rid of its death

 8    penalty, but the key would be that that new state can't have a

 9    means of effectuating the death penalty that increases punishment

10    that is worse than the original state's procedure that the

11    person was sentenced under.

12               THE COURT:    And do you have any case law for that?

13               MS. PORTER:    These challenges are relatively rare

14    because, you know, these changes that increase punishment are

15    relatively rare.    But, you know, there is the Medley case that

16    we cite in our briefs which says that, you know, if a person

17    isn't told the exact time, that uncertainty qualifies as

18    increasing punishment.

19         And even restricting visitation and putting somebody

20    in solitary confinement due to a change in the law during the

21    last days before their execution has been found to increase

22    punishment in violation of the Ex Post Facto Clause.          So there

23    are -- you know, there are some kind of similar types of changes

24    to procedure around execution that has been found to violate the

25    Ex Post Facto Clause.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 16 of 24
                                                                                 15



 1               THE COURT:    Okay.   Mr. Walker?

 2               MR. WALKER:    Yes.   I mean, Your Honor, the

 3    government's position is that it would moot it.         I mean, what

 4    we have shown in our brief is that the FDPA applies the statute

 5    in which the execution -- the sentence is actually carried out.

 6    And so there would be no retroactive change.

 7         There was no -- Maryland was not the sentence [sic] in

 8    which the execution was carried out at the time the sentence

 9    was imposed.    The state which the execution is carried out and

10    the state of the execution will be whatever the District of

11    Maryland determines it to be.

12         And so there is no retroactive change as far as the FDPA

13    is concerned that would result in an ex post facto problem.          So

14    our position is that it would moot it.        And I'll just note that

15    we've made several legal arguments based on --

16               THE COURT:    Well, I was going to ask you about that.

17    You argue that Mr. Higgs' ex post facto claim fails because it

18    constitutes a procedural change under Dobbert v. Florida.           Now,

19    I understand that Mr. Higgs challenges the applicability of

20    Dobbert here.    And this is not intended to be a motions hearing.

21    Nevertheless, this seems like a purely legal question that

22    doesn't require a hearing to resolve.

23         Ms. Porter, do you maintain that we need to have a hearing

24    to resolve this issue, or do you agree it's a legal question?

25               MS. PORTER:    I do believe that we need a hearing,
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 17 of 24
                                                                            16



 1    Your Honor, mostly because Dr. Antognini has submitted a lengthy

 2    additional expert declaration in support of the government's

 3    opposition that includes new, you know, data points and studies

 4    that he has relied on that were new to what we've previously

 5    heard in this case.

 6         And he includes -- at the last page of that declaration in

 7    Exhibit B, includes two columns of, you know, what he referred

 8    to as data for execution doses of thiopental and pentobarbital,

 9    both for their onset and duration, and doesn't cite sources for

10    where he's getting that information.

11         So I think that, you know, some of the scientific

12    information that's been presented and is new would benefit

13    from a hearing, and we would like the opportunity to cross-

14    examine Dr. Antognini on the sources for his information.

15                 THE COURT:    So just to clarify, assuming that I find

16    in Mr. Higgs' favor on these issues, that is, that Mr. Higgs'

17    ex post facto claim survives regardless of which state is

18    ultimately designated for the execution and that the use of

19    pentobarbital in his execution is not a procedural change.

20         So let's assume for the purposes of argument that I

21    find that.    It is only then that we reach the factual issue

22    of whether pentobarbital is considered an ultrashort-acting

23    barbiturate or similar drug.      Is that right?

24                 MS. PORTER:   I believe so, Your Honor.     I mean,

25    I think that whether or not it's considered a procedural
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 18 of 24
                                                                                17



 1    change might be in some sense wrapped up with the substance

 2    of, you know, what the differences are in the drugs.          But

 3    I agree that these, you know, are threshold questions.

 4               THE COURT:    And, Mr. Walker, given the additional

 5    exhibit from Dr. Antognini, why wouldn't Mr. Higgs be entitled

 6    to an evidentiary hearing for the Court to assess that report?

 7               MR. WALKER:    Well, certainly Your Honor has

 8    articulated a number of threshold legal issues.         We certainly

 9    don't think that any evidentiary hearing is necessary because

10    of the threshold legal issues.

11         With respect to the actual testimony of the experts,

12    you know, they do have competing testimony.        We'd note that

13    plaintiffs' own experts sort of compete with each other.            Our

14    experts' testimony is sort of in line with Dr. Van Norman's

15    testimony that pentobarbital and thiopental are basically

16    equivalent for all intents and purposes in this area, and we

17    don't just -- you know, the holding of an evidentiary hearing

18    is not this district's preferred practice in connection with

19    motions for preliminary injunction, and so we do not think one

20    would be necessary.

21               THE COURT:    All right.    And I have held them.

22    I have heard from these experts before, and I have reviewed

23    these experts 'reports several times.        But there is an

24    additional -- since there is a new report and obviously a

25    different issue with regard to whether pentobarbital is
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 19 of 24
                                                                               18



 1    considered an ultrashort-acting barbiturate or similar drug

 2    that's a new factual issue for me to consider, that may be

 3    possible.    But I think I'd have to get through the legal

 4    threshold questions first.

 5            So I'm not sure -- well, a couple of things.      One, I'd ask

 6    someone to let me know once the judge in Maryland has issued his

 7    opinion; and two, I will decide -- not at this hearing, not on

 8    the record here today -- whether I'm going to have a hearing.

 9            But if I do, I want to hear from the parties about what a

10    hearing on this question would look like.        I mean which witnesses

11    would you call, how long would it take, in what form.          I mean,

12    previously, parties have submitted the affidavits and then done

13    simply cross-examination and redirect.

14            Ms. Porter, can you tell me what you envision a hearing on

15    this issue to look like?

16                 MS. PORTER:   Yes, Your Honor.    I think that a similar

17    hearing to what you held before is what we were envisioning as

18    well.    From our perspective, I think Mr. Higgs would want to call

19    Dr. Antognini and do cross-examination with, you know, obviously

20    with the opportunity of redirect for the government, and if the

21    government wanted to cross-examine any of our witnesses, that

22    would be fine as well.      But I think that Dr. Antognini is really

23    the only witness that we would need to cross-examine.

24                 THE COURT:    And -- well, now that Mr. Higgs has tested

25    positive, if you refile your as-applied challenge, that might
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 20 of 24
                                                                               19



 1    require a hearing also.      How do you envision that?      What's the

 2    scope of that?    What would you want the scope of that to be?

 3                 MS. PORTER:   Yes.    I mean, I imagine if we were

 4    going to provide direct examination, we would also need to

 5    call Dr. Zivot, who provided a declaration and supplemental

 6    declaration related to the as-applied challenge, and we would

 7    certainly be happy to do a new supplemental declaration in

 8    advance of the hearing if that would be preferred or however

 9    you want to do it.

10                 THE COURT:    Okay.   And if I decided to have a hearing,

11    I want to emphasize it would not be cumulative of any other

12    hearing that I've held in this case but simply supplement the

13    record with regard to Mr. Higgs' as-applied claim and Mr. Higgs'

14    ex post facto claim regarding whether pentobarbital is an

15    ultrashort-acting barbiturate or similar.

16            So given that, how long do you think we're talking about

17    here?    Do you expect it would just be cross-examination and

18    redirect?

19                 MS. PORTER:   I think we could probably do it in

20    four hours or so.    I think just for the ex post facto claim,

21    we wouldn't need to do direct examination of our experts.           I

22    think cross-examination of Dr. Antognini would be sufficient

23    for plaintiff.    I think if we're also including an as-applied

24    challenge, then it might make sense to also have direct

25    examination for our expert given the new developments.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 21 of 24
                                                                             20



 1               THE COURT:    I have to tell you, I don't think four

 2    hours is necessary.     We had a pretty lengthy evidentiary hearing

 3    before.   I have reviewed the reports.       We're talking about

 4    supplemental declarations, basically, supplemental declarations

 5    only and as they apply to Mr. Higgs' claim.        So I'm not sure

 6    that I share your assessment that four hours would be necessary.

 7               MS. PORTER:    We could certainly do a shorter hearing.

 8    I think at most it would be half a day, depending on what

 9    witnesses the government also wanted to call.

10               THE COURT:    Mr. Walker.

11               MR. WALKER:    Yes, Your Honor.     I mean, it's a bit up

12    in the air at this point given that we don't know whether or

13    what additional claim that Mr. Higgs would file and what sort

14    of supporting evidence would come along with that.

15               THE COURT:    Well, I guess that depends on the course

16    of the virus.

17               MR. WALKER:    Exactly.    And we just don't know at this

18    point.

19               THE COURT:    And I'll tell you, as you all know,

20    I'm trying my very best, although these circumstances are

21    unpredictable, to not be doing this all last minute.          But I

22    understand there's some things I can't control.

23               MS. PORTER:    And, Your Honor, we'll do our best to

24    file things promptly as well.

25               MR. WALKER:    I suspect, Your Honor, that if there is
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 22 of 24
                                                                            21



 1    an additional as-applied claim related to the COVID diagnosis

 2    that the government would provide some additional testimony by

 3    Dr. Antognini and possibly one other expert.

 4               THE COURT:    Okay.   All right.    If a hearing is

 5    necessary, we can schedule something for the first week of

 6    January.   But again, that's a big "if."       And again, that also

 7    depends on what's going on with Mr. Higgs.

 8         Next, Mr. Higgs alleges that his execution constitutes

 9    arbitrary and capricious action by the Attorney General in

10    violation of the Fifth and Eighth amendments.         And again,

11    this appears to be a purely legal claim to me.         Does anybody

12    dispute this characterization?

13               MS. PORTER:    No, Your Honor.     We don't believe

14    that a hearing is necessary on this claim.

15               THE COURT:    Mr. Walker, I assume you agree.

16               MR. WALKER:    Yes.   We very much agree there.

17               THE COURT:    Okay.   All right.    So I will take the

18    matter of the hearing under advisement as I consider the

19    threshold legal claims.     Ms. Porter, I assume you will update

20    us with regard to any change as to Mr. Higgs' condition.

21               MS. PORTER:    Yes, Your Honor.

22               THE COURT:    And also, if somebody would let me

23    know once the court in Maryland has issued a ruling on the

24    designation on the state issue and which state, that would

25    also be very helpful.
     Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 23 of 24
                                                                            22



 1         Is there anything else?      All right.    My clerk will be in

 2    touch if we need to schedule any further hearings or statuses.

 3    Thank you all for making yourselves available late in the

 4    afternoon on such short notice.       All right?   Anything else?

 5               MS. PORTER:    No, Your Honor.

 6               MR. WALKER:    No, Your Honor.

 7               THE COURT:    All right.    Thanks very much.

 8    Appreciate it.    Bye-bye.

 9         (Proceedings adjourned at 4:36 p.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:19-mc-00145-TSC Document 380-3 Filed 12/31/20 Page 24 of 24
                                                                     23




                               CERTIFICATE *

            I, BRYAN A. WAYNE, Official Court Reporter, certify

 that the foregoing pages are a correct transcript from the

 record of proceedings in the above-entitled matter.




                           /s/ Bryan A. Wayne
                           Bryan A. Wayne




 * PLEASE NOTE:

 This hearing was taken via telephone conference in compliance
 with U.S. District Court Standing Order 20-19 during the
 COVID-19 pandemic. Transcript accuracy may be affected by
 limitations associated with use of electronic technology,
 including but not limited to any sound distortions and/or
 audio interferences.
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 1 of 164




                   Exhibit 4
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 2 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 3 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 4 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 5 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 6 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 7 of 164
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 8 of 164




           Attachment 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 9 of 164
                                                                                                         Higgs_0001
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        HIGGS, DUSTIN JOHN                                                     Reg #:      31133-037
Date of Birth:      03/10/1972                        Sex:      M    Race:BLACK            Facility:   THP
Note Date:          12/30/2020 08:00                  Provider: Beal, Carly RN             Unit:       X01


Admin Note - General Administrative Note encounter performed at Special Housing Unit.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Beal, Carly RN
          Patient reports "I have a hard time catching my breath, I'm SOB at times. I feel like I have labored breathing
          sometimes"

             Reported patients c/o to NP


Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: Yes                By: Frank, Casey FNP
Telephone or Verbal order read back and verified.


Completed by Beal, Carly RN on 12/30/2020 17:04
Requested to be cosigned by Frank, Casey FNP.
Cosign documentation will be displayed on the following page.




Generated 12/30/2020 17:04 by Beal, Carly RN          Bureau of Prisons - THP                               Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 10 of 164
                                                                                                         Higgs_0002
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        HIGGS, DUSTIN JOHN                                                     Reg #:      31133-037
Date of Birth:      03/10/1972                          Sex:      M    Race:BLACK          Facility:   THP
Note Date:          12/30/2020 16:59                    Provider: Beal, Carly RN           Unit:       X01


Admin Note - General Administrative Note encounter performed at Special Housing Unit.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Beal, Carly RN
          Patient reports "I have a hard time catching my breath, I'm SOB at times. I feel like I have labored breathing
          sometimes"

             Reported patients c/o to NP
                        Se

Copay Required:No                              Cosign Required: No
Telephone/Verbal Order: No
                                      e
Completed by Beal, Carly RN on 12/30/2020 17:02
                                                A
                                                     m
                                                              en
                                                                           dm
                                                                                   en
                                                                                             t



Generated 12/30/2020 17:02 by Beal, Carly RN             Bureau of Prisons - THP                            Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 11 of 164
                                                                                                         Higgs_0003
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        HIGGS, DUSTIN JOHN                                                     Reg #:      31133-037
Date of Birth:      03/10/1972                          Sex:      M    Race:BLACK          Facility:   THP
Note Date:          12/30/2020 16:59                    Provider: Beal, Carly RN           Unit:       X01


Admin Note - General Administrative Note encounter performed at Special Housing Unit.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Beal, Carly RN
          Patient reports "I have a hard time catching my breath, I'm SOB at times. I feel like I have labored breathing
          sometimes"

             Reported patients c/o to NP
                        Se

Copay Required:No                              Cosign Required: No
Telephone/Verbal Order: No
                                      e
Completed by Beal, Carly RN on 12/30/2020 17:02
                                                A
                                                     m
                                                              en
                                                                           dm
                                                                                   en
                                                                                             t



Generated 12/30/2020 17:02 by Beal, Carly RN             Bureau of Prisons - THP                            Page 1 of 1
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 12 of 164
                                          Bureau of Prisons                        Higgs_0004
                                           Health Services
                                           See Amendment
Inmate Name:    HIGGS, DUSTIN JOHN                                    Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M          Race:       BLACK
Encounter Date: 12/30/2020 08:00                                      Facility:   THP

Amendment made to this note by Beal, Carly RN on 12/30/2020 17:04.




                                            Bureau of Prisons - THP
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 13 of 164
                                                       Bureau of Prisons                                          Higgs_0005
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                                     Reg #: 31133-037
Date of Birth: 03/10/1972                                   Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 12/30/2020 09:40                            Provider: Frank, Casey FNP              Unit:     X01


Mid Level Provider - Evaluation encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Frank, Casey FNP
        Chief Complaint: GENERAL
        Subjective:   Per RN, inmate reported having intermittent difficulty catching his breath without new onset.
                      Inmate was brought to SCU medical by custody staff.
                      He stated, "I thought we already did this the other day Ms. Frank?" Inmate counseled visit this
                      morning is a f/u from sx's reported today to RN.
                      He stated, "I just wanted it documented that I was short of breath sometimes. Nothin's new.
                      I'm fine."
                      Denies new symptoms. Denies worsening symptoms. Denied any shortness of breath or
                      dyspnea upon exertion at time of exam. Reports complete resolution of stuffy nose and H/A.
                      See 12/27/20 APP documentation with inmate being medically cleared from isolation status at
                      that time.
                      He had a positive Abbott COVID-19 test 12/16/20 with confirmatory positive Quest test
                      12/21/20.
                      Denies fever, chills, night sweats, myalgia's, N/V/D, cough, or associated sx's.

                        PLAN:
                        Stable VS with unremarkable exam.
                        Asymptomatic at time of exam with report of wanting his sx of intermittent SOB documented.
                        Routine Cxry pending with clear breath sounds upon auscultation.
        Pain:           No

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    12/30/2020        09:40 THX             97.5         36.4                           Frank, Casey FNP

Pulse:
     Date          Time              Rate Per Minute          Location                  Rhythm     Provider
     12/30/2020 09:40 THX                            66                                            Frank, Casey FNP
Respirations:
     Date                 Time               Rate Per Minute Provider
     12/30/2020           09:40 THX                           18 Frank, Casey FNP
Blood Pressure:
     Date       Time              Value          Location        Position              Cuff Size   Provider
     12/30/2020 09:40 THX         119/67                                                           Frank, Casey FNP
SaO2:
     Date             Time            Value(%) Air                           Provider
     12/30/2020       09:40 THX             98 Room Air                      Frank, Casey FNP

 ROS Comments
    General: Negative fever, chills, night sweats, weight loss, appetite change, or fatigue.
    Integumentary: Negative rash, wound, or skin breakdown.

Generated 12/30/2020 11:13 by Frank, Casey FNP               Bureau of Prisons - THP                                   Page 1 of 3
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 14 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                           Higgs_0006
                                                                                            Reg #: 31133-037
Date of Birth: 03/10/1972                           Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 12/30/2020 09:40                    Provider: Frank, Casey FNP              Unit:     X01

   HEENT: Denies visual changes, watery eyes, runny nose, allergies, sinus pressure, or neck pain.
   Cardiovascular: Negative CP, Angina, Cough, Edema, Intermittent Claudication, Orthopnea, PND, Syncope, or
   palpitations.
   Pulmonary: Denied SOB or DOE upon exam. Reports intermittent feelings of, "difficulty catching my breath." Denies
   sudden onset of symptoms that are reported to be improving. Negative Cough, Dyspnea, or hemoptysis.
   GI: Negative abdominal pain, colic, bloating, N/V/D, constipation, bowel dysfunction, incontinence of stool, rectal
   bleeding/pain, heartburn, or bowel habits changes.
   GU: Negative Nocturia, Hematuria, Hesitancy, bladder dysfunction, Incontinence, Urgency, Urinary Frequency, Urinary
   Retention, or Dysuria.
   Musculoskeletal: Negative back pain, muscle aches, extremity discomfort, or saddle anesthesia.
   Neurological: CN 2-12 grossly intact. Negative dizziness, H/A, or weakness.
   Endocrine: Negative polydipsia, polyphagia, or polyuria.
   Psychiatric: Negative Mood Impaired, SI/HI, or anhedonia.
   Lymphatics: Negative generalized lymphadenopathy.
 Exam Comments
    General: Affect Pleasant and cooperative. In NAD.
    Skin: WNL. Dry and intact.
    Head: Symmetry of motor function, Atraumatic/Normocephalic.
    Nose: Patent nares without rhinitis or drainage.
    Pharynx: Negative erythema, exudate, posterior lymph hyperplasia, or swelling. Patent airway.
    Neck: WNL, supple, symmetric, trachea midline. Musculoskeletal WNL, full ROM.
    Pulmonary: Thorax: Inspection WNL with normal thoracic expansion, normal diaphragmatic excursion, Clear to
    auscultation without crackles, rhonchi, wheezing, or pleural rub.
    Cardiovascular: Observation WNL. Normal Rate, Regular Rhythm without tachycardia, bradycardia, irregular rhythm, or
    cardiopulmonary distress. Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2 with mid faint systolic click
    best auscultated at apex (chronic finding per BEMR record review). Otherwise, without M/R/G, S3, S4. Vascular: WNL.
    Peripheral Vascular: Negative edema.
    Abdomen: Inspection: WNL. Auscultation: Normal active bowel sounds. Negative arterial bruits. Palpation: WNL. Soft,
    non-tender without guarding, rigidity or evidence of acute abdomen.
    Musculoskeletal: WNL. Full normal generalized active/passive ROM. Non-tender C-spine.
    Normal Bony Landmarks, Symmetric. Neurovascular Intact. Ambulating without difficulty.
    Neurologic: Cranial Nerves (CN) intact grossly.
    Psych: Negative flat affect. Conversing without difficulty.
    Lymphatic's: Negative generalized or localized lymphadenopathy.
ASSESSMENT:

Asthma, unspecified, 493.90 - Current - 09/27/17 B asthma PEFR 500+. Negative cough or wheeze.
Encounter for observation for other suspected diseases and conditions ruled out, Z0389 - Current

PLAN:
Discontinued Radiology Request Orders:
    Details                                    Frequency         End Date             Due Date               Priority
    General Radiology-Chest-2 Views            One Time                               01/21/2021             Routine
        Specific reason(s) for request (Complaints and findings):
           HTN
New Radiology Request Orders:
   Details                                    Frequency         End Date              Due Date               Priority
   General Radiology-Chest-2 Views            One Time                                12/31/2020             Routine
       Specific reason(s) for request (Complaints and findings):
              Reports intermittent feelings of difficulty catching breath. COVID-19 recovered recently. Negative cough.
              VS and exam stable.
Generated 12/30/2020 11:13 by Frank, Casey FNP        Bureau of Prisons - THP                                    Page 2 of 3
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 15 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                         Higgs_0007
                                                                                          Reg #: 31133-037
Date of Birth: 03/10/1972                            Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 12/30/2020 09:40                     Provider: Frank, Casey FNP           Unit:     X01

Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
    Date Initiated Format                         Handout/Topic                          Provider                 Outcome
    12/30/2020     Counseling                     Plan of Care                           Frank, Casey             Verbalizes
                                                                                                                  Understanding
         Reviewed intermittent symptoms that are reportedly improving, plan of care including routine chest xry, and
         callback criteria.

Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Frank, Casey FNP on 12/30/2020 11:13




Generated 12/30/2020 11:13 by Frank, Casey FNP         Bureau of Prisons - THP                                Page 3 of 3
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 16 of 164
                                                       Bureau of Prisons                                          Higgs_0008
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                                     Reg #: 31133-037
Date of Birth: 03/10/1972                                   Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 12/27/2020 07:50                            Provider: Frank, Casey FNP              Unit:     X01


Mid Level Provider - Evaluation encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Frank, Casey FNP
        Chief Complaint: INFECTIOUS DISEASE
        Subjective:   f/u positive Abbott COVID-19 test 12/16/20 with confirmatory positive Quest test 12/21/20.
                      Reports having a mildly "stuffy," nose and nearly resolved H/A with improving sx's and no H/A
                      at time of exam.
                      Denies fever, chills, night sweats, myalgia's, N/V/D, cough, SOB, DOE, or associated sx's.

                        PLAN:
                        Medically cleared from isolation status if appropriate from custody IDC standpoint.
        Pain:           No

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    12/27/2020        07:51 THX             97.3         36.3                           Frank, Casey FNP

Pulse:
     Date          Time              Rate Per Minute          Location                  Rhythm     Provider
     12/27/2020 07:51 THX                            78                                            Frank, Casey FNP
Respirations:
     Date                 Time               Rate Per Minute Provider
     12/27/2020           07:51 THX                           18 Frank, Casey FNP
Blood Pressure:
     Date       Time              Value          Location        Position              Cuff Size   Provider
     12/27/2020 07:51 THX         140/80                                                           Frank, Casey FNP
SaO2:
     Date             Time            Value(%) Air                           Provider
     12/27/2020       07:51 THX            100 Room Air                      Frank, Casey FNP

 ROS Comments
    General: Negative fever, chills, night sweats, weight loss, appetite change, or fatigue.
    Integumentary: Negative rash, wound, or skin breakdown.
    HEENT: Denies visual changes, watery eyes, runny nose, allergies, sinus pressure, or neck pain. Reports mild "stuff
    nose."
    Cardiovascular: Negative CP, SOB, DOE, Angina, Cough, Edema, Orthopnea, PND, Syncope, or palpitations.
    Pulmonary: Negative Cough, SOB, DOE, Dyspnea, or hemoptysis.
    GI: Negative abdominal pain, colic, bloating, N/V/D, or constipation..
    GU: Negative Nocturia, Hematuria, Hesitancy, bladder dysfunction, Incontinence, Urgency, Urinary Frequency, Urinary
    Retention, or Dysuria.
    Musculoskeletal: Negative back pain, muscle aches, or extremity discomfort.
    Neurological: CN 2-12 grossly intact. Negative dizziness, H/A, or weakness.
    Psychiatric: Negative impaired mood.

Generated 12/27/2020 08:54 by Frank, Casey FNP               Bureau of Prisons - THP                                   Page 1 of 2
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 17 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                        Higgs_0009
                                                                                         Reg #: 31133-037
Date of Birth: 03/10/1972                            Sex:      M    Race: BLACK          Facility: THP
Encounter Date: 12/27/2020 07:50                     Provider: Frank, Casey FNP          Unit:     X01

   Lymphatics: Negative generalized lymphadenopathy.
   ROS reviewed and otherwise unremarkable.
 Exam Comments
    Wearing mask due to COVID-19 pandemic and evaluated with officers and Lieutenant.
    General: Affect Pleasant and cooperative.
    Skin: WNL. Dry and intact.
    Head: Symmetry of motor function, Atraumatic/Normocephalic.
    Pharynx: Negative erythema, exudate, posterior lymph hyperplasia, or swelling. Patent airway.
    Neck: WNL, supple, symmetric, trachea midline. Musculoskeletal WNL, full ROM without tenderness, swelling, or
    muscle spasms.
    Pulmonary: Thorax: Inspection WNL with normal thoracic expansion, normal diaphragmatic excursion, Clear to
    auscultation without crackles, rhonchi, wheezing, or pleural rub.
    Cardiovascular: Observation WNL. Normal Rate, Regular Rhythm without tachycardia, bradycardia, irregular rhythm, or
    cardiopulmonary distress. Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2 with mid faint systolic click
    best auscultated at apex (chronic finding per BEMR record review). Otherwise, without M/R/G, S3, S4. Vascular: WNL.
    Peripheral Vascular: General WNL.
    Abdomen: Inspection: WNL. Auscultation: Normal active bowel sounds. Negative arterial bruits. Palpation: WNL. Soft,
    non-tender without guarding, rigidity, overt mass or organomegaly, or evidence of acute abdomen.
    Musculoskeletal: WNL. Full normal generalized active/passive ROM. Ambulating without difficulty.
    Neurologic: Cranial Nerves (CN) 2-12 grossly intact.
    Psych: Negative flat affect. Conversing without difficulty.
    Lymphatic's: Negative generalized or localized lymphadenopathy.
ASSESSMENT:

Confirmed case COVID-19, U07.1 - Resolved

PLAN:

Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
    Date Initiated Format                         Handout/Topic                         Provider               Outcome
    12/27/2020     Counseling                     Plan of Care                          Frank, Casey           Verbalizes
                                                                                                               Understanding
         Plan of care including clearance from isolation status. Callback criteria.

Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Frank, Casey FNP on 12/27/2020 08:54




Generated 12/27/2020 08:54 by Frank, Casey FNP         Bureau of Prisons - THP                               Page 2 of 2
                   Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 18 of 164
                                                       Bureau of Prisons                                   Higgs_0010
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                            Reg #: 31133-037
Date of Birth: 03/10/1972                                Sex:      M   Race: BLACK         Facility: THP
Encounter Date: 12/20/2020 09:50                         Provider: McGuire, Cody NREMT-P   Unit:     X01


EMT/Para - Sick Call encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                Provider: McGuire, Cody NREMT-P
       Chief Complaint: Headache
       Subjective:   "I have a headache and stuffy nose"
       Pain:         Yes
       Pain Assessment
         Date:                    12/20/2020 09:50
         Location:                Head
         Quality of Pain:            Aching
         Pain Scale:                 3
         Intervention:               OTC meds
         Trauma Date/Year:
         Injury:
         Mechanism:
         Onset:                      1-2 Days
         Duration:                   1-2 Days
         Exacerbating Factors:       none
         Relieving Factors:          none
         Reason Not Done:
         Comments:

OBJECTIVE:

 Exam Comments
    headache, stuffy nose, no others reported.
ASSESSMENT:
        Other
        Pt seen at cell door this morning reporting headache and stuffy nose. Pt is covid positive and is requesting OTC meds
        for symptom control. Will consult provider regarding meds. Pt has hx of NSAID allergy and will not be written for
        ibuprofen. Pt reports to nurse that he has access to Tylenol and is encouraged to make use of Tylenol for symptom
        control.
PLAN:

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                        Provider              Outcome
    12/20/2020     Counseling                         Access to Care                       McGuire, Cody         Verbalizes
                                                                                                                 Understanding

Generated 12/20/2020 10:00 by McGuire, Cody NREMT-P        Bureau of Prisons - THP                              Page 1 of 2
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 19 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                         Higgs_0011
                                                                                          Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex:      M   Race: BLACK         Facility: THP
Encounter Date: 12/20/2020 09:50                        Provider: McGuire, Cody NREMT-P   Unit:     X01

    Date Initiated Format                             Handout/Topic                       Provider             Outcome

Copay Required:No                         Cosign Required: Yes
Telephone/Verbal Order: Yes              By: Frank, Casey FNP
Telephone or Verbal order read back and verified.


Completed by McGuire, Cody NREMT-P on 12/20/2020 10:00
Requested to be cosigned by Frank, Casey FNP.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Wilson, William E. MD/CD.
Review documentation will be displayed on the following page.




Generated 12/20/2020 10:00 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                            Page 2 of 2
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 20 of 164
                                          Bureau of Prisons                                    Higgs_0012
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                                Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                      Race:       BLACK
Encounter Date: 12/20/2020 09:50             Provider:     McGuire, Cody NREMT-   Facility:   THP

Reviewed by Wilson, William E. MD/CD on 12/22/2020 15:53.




                                             Bureau of Prisons - THA
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 21 of 164
                                                                                                    Higgs_0013
                                             Bureau of Prisons
                                              Health Services
                                  Clinical Encounter - Administrative Note
Inmate Name:       HIGGS, DUSTIN JOHN                                                 Reg #:      31133-037
Date of Birth:     03/10/1972                        Sex:      M    Race:BLACK        Facility:   THP
Note Date:         12/18/2020 17:12                  Provider: Smiledge, Shauna HSA   Unit:       X01


Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                Provider: Smiledge, Shauna HSA
          A review of inmate Higgs chart shows he was tested on 12/16/2020 via Abbott machine. The result was listed
          as symptomatic however the inmate had not reported symptoms. He was tested as surveillance. His test
          should have been charted as positive, asymptomatic.


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Smiledge, Shauna HSA on 12/18/2020 17:18




Generated 12/18/2020 17:18 by Smiledge, Shauna HSA    Bureau of Prisons - THP                          Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 22 of 164
                                                                                                            Higgs_0014
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        HIGGS, DUSTIN JOHN                                                         Reg #:      31133-037
Date of Birth:      03/10/1972                            Sex:      M     Race:BLACK           Facility:   THP
Note Date:          12/16/2020 14:41                      Provider: Bixler, Tracy RN           Unit:       X01


Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                          Provider: Bixler, Tracy RN
          Surveillance Covid testing

New Laboratory Requests:
   Details                                             Frequency                     Due Date              Priority
   Lab Tests-C-COVID-19 Novel Coronavirus              One Time                      12/16/2020 00:00      Today
       Lab personnel verbally notified of a priority order of Today or Stat

Copay Required:No                                Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Bixler, Tracy RN on 12/16/2020 14:41
Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 12/16/2020 14:41 by Bixler, Tracy RN             Bureau of Prisons - THA                              Page 1 of 1
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 23 of 164
                                          Bureau of Prisons                                Higgs_0015
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                            Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                  Race:       BLACK
Encounter Date: 12/16/2020 14:41             Provider:     Bixler, Tracy RN   Facility:   THP

Cosigned by Trueblood, Elizabeth MD on 12/17/2020 14:27.




                                             Bureau of Prisons - THA
                   Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 24 of 164
                                                     Bureau of Prisons                                      Higgs_0016
                                                      Health Services
                                                     Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                             Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 12/12/2020 13:20                       Provider: Beal, Carly RN             Unit:     X01


Nursing - Sick Call Note encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Beal, Carly RN
       Chief Complaint: Medication Refill
       Subjective:   renew medication request
       Pain:         Not Applicable

OBJECTIVE:

ASSESSMENT:
        No Significant Findings/No Apparent Distress
        Inmate presents to Health Services to request medication renewal. Inmate voices no complaints and states he is
        tolerating medications. Renewal request discussed with provider, and provider has evaluated inmate's current
        medication regimen. To provide continuity of care until patient's next regularly scheduled appointment, this writer was
        given a verbal order to renew medication orders with no changes for a duration of 180. Inmate is instructed to return to
        sick call if any problems develop prior to his next appointment.
PLAN:
Renew Medication Orders:
Rx#         Medication                                                                        Order Date
490629-THX Mometasone Furoate Inhal 220 MCG/Inh [                                             12/12/2020 13:20
            60 doses]
                  Prescriber Order:  Inhale 2 puffs by mouth each day - rinse mouth after use x 365 day(s)
                        Indication: Asthma, unspecified, Bronchitis, acute

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                           Handout/Topic                          Provider               Outcome
    12/12/2020     Counseling                       Access to Care                         Beal, Carly            Verbalizes
                                                                                                                  Understanding

Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: Yes                By: Wilson, William E. MD/CD
Telephone or Verbal order read back and verified.


Completed by Beal, Carly RN on 12/12/2020 13:31
Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 12/12/2020 13:31 by Beal, Carly RN             Bureau of Prisons - THP                                 Page 1 of 1
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 25 of 164
                                          Bureau of Prisons                              Higgs_0017
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                          Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                Race:       BLACK
Encounter Date: 12/12/2020 13:20             Provider:     Beal, Carly RN   Facility:   THP

Cosigned by Trueblood, Elizabeth MD on 12/14/2020 08:40.




                                             Bureau of Prisons - THA
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 26 of 164
                                                       Bureau of Prisons                                    Higgs_0018
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                             Reg #: 31133-037
Date of Birth: 03/10/1972                                Sex:      M   Race: BLACK          Facility: THP
Encounter Date: 12/08/2020 11:19                         Provider: McGuire, Cody NREMT-P    Unit:     X01


EMT/Para - Sick Call encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                Provider: McGuire, Cody NREMT-P
       Chief Complaint: No Complaint(s)
       Subjective:   med renew
       Pain:         No

OBJECTIVE:

 Exam Comments
    none
ASSESSMENT:
        No Significant Findings/No Apparent Distress
        Inmate presents to Health Services to request medication renewal. Inmate voices no complaints and states he is
        tolerating medications. Renewal request discussed with provider, and provider has evaluated inmate's current
        medication regimen. To provide continuity of care until patient's next regularly scheduled appointment, this writer was
        given a verbal order to renew medication orders with no changes for a duration of 30 days. Inmate is instructed to return
        to sick call if any problems develop prior to his next appointment.
PLAN:
Renew Medication Orders:
Rx#         Medication                                                                                Order Date
521914-THX Fluconazole 100 MG Tab                                                                     12/08/2020 11:19
                  Prescriber Order:            Take one and one-half (1 and 1/2) tablets (150 MG) by mouth once weekly x
                                               30 day(s) Pill Line Only
                      Indication: Dermatophytosis [tinea, ringworm]

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                         Provider               Outcome
    12/08/2020     Counseling                         Access to Care                        McGuire, Cody          Verbalizes
                                                                                                                   Understanding

Copay Required:No                         Cosign Required: Yes
Telephone/Verbal Order: Yes              By: Frank, Casey FNP
Telephone or Verbal order read back and verified.


Completed by McGuire, Cody NREMT-P on 12/08/2020 11:21
Requested to be cosigned by Frank, Casey FNP.
Cosign documentation will be displayed on the following page.


Generated 12/08/2020 11:21 by McGuire, Cody NREMT-P        Bureau of Prisons - THP                               Page 1 of 1
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 27 of 164
                                         Bureau of Prisons                                     Higgs_0019
                                          Health Services
                                          Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                                Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                      Race:       BLACK
Encounter Date: 12/08/2020 11:19             Provider:     McGuire, Cody NREMT-   Facility:   THP

Cosigned by Frank, Casey FNP on 12/08/2020 14:51.




                                             Bureau of Prisons - THP
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 28 of 164
                                                                                                                   Higgs_0020
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        HIGGS, DUSTIN JOHN                                                               Reg #:      31133-037
Date of Birth:      03/10/1972                               Sex:      M     Race:BLACK              Facility:   THP
Note Date:          11/05/2020 09:25                         Provider: Bixler, Tracy RN              Unit:       X02


Admin Note - Consultation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                Provider: Bixler, Tracy RN
          Patient allergies reviewed and needed updates applied during this visit. See Chart: Allergies for most recent
          patient allergy list.

              SEEN IN HOUSE FOR CONSULTATION: Cardiology

              PHYSICIAN: Dr. Mercho

              FOLLOW UP CONSULT:                 YES

              REASON FOR CONSULTATION: Follow up for mitral valve prolapse

              PERTINENT PATIENT COMMENTS (THE READER IS ALSO REFERRED TO THE SPECIALIST'S NOTE IN
              DOCUMENT MANAGER): Denies any chest pain, palpitations or shortness of breath. Reports that he just has
              the heart murmur. Doesn't bother him.

              ASSESSMENT (THE READER IS ALSO REFERRED TO THE SPECIALIST'S NOTE IN DOCUMENT
              MANAGER): Chart reviewed and patient examined. Echo from last year still shows the mitral valve prolapse.
              Moderate. No intervention at this time. If symptoms increase, notify medical. Only way to fix it or help it is
              surgery ( replace or repair).

              PLAN:

                 MEDICINE CHANGES IF ANY: no change

                 SPECIAL TESTING ( LABS, RADIOLOGICAL STUDIES, REFERRALS ETC) : Echo in April 2021


                 NEXT FOLLOW UP WITH THIS SPECIALIST: after echo

              PATIENT VOICED UNDERSTANDING AND AGREEMENT WITH TREATMENT PLAN. THE READER IS
              ALSO REFERRED TO THE SPECIALIST'S NOTE IN DOCUMENT MANAGER FOR COMPLETE
              DOCUMENTATION OF THE CONSULTATION.

Temperature:
     Date              Time            Fahrenheit      Celsius Location                 Provider
     11/05/2020        09:25 THX             97.5         36.4                          Bixler, Tracy RN

Pulse:
     Date          Time               Rate Per Minute           Location                Rhythm      Provider
     11/05/2020 09:25 THX                              81                                           Bixler, Tracy RN
Blood Pressure:
     Date       Time               Value          Location         Position            Cuff Size   Provider
     11/05/2020 09:25 THX          108/75                                                          Bixler, Tracy RN
SaO2:

Generated 11/05/2020 12:47 by Bixler, Tracy RN               Bureau of Prisons - THA                                   Page 1 of 2
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 29 of 164
                                                                                                                Higgs_0021
Inmate Name:        HIGGS, DUSTIN JOHN                                                          Reg #:         31133-037
Date of Birth:      03/10/1972                            Sex:      M     Race:BLACK            Facility:      THP
Note Date:          11/05/2020 09:25                      Provider: Bixler, Tracy RN            Unit:          X02

     Date              Time             Value(%) Air                         Provider
     11/05/2020        09:25 THX             100                             Bixler, Tracy RN

New Consultation Requests:
  Consultation/Procedure                          Target Date Scheduled Target Date Priority                Translator   Language
  Radiology                                       04/30/2021 04/30/2021             Routine                 No
        Subtype:
             Echo - Onsite
          Reason for Request:
             Dr. mercho recommends scheduling an echocardiogram in April. Hx of mitral valve prolapse
  Cardiology                         05/31/2021 05/31/2021                   Routine            No
        Subtype:
             Onsite Cardiology Clinic
          Reason for Request:
               Dr. Mercho recommends follow up after the echo is complete. Repeat echo ordered for April 2021.

Copay Required:No                                Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Bixler, Tracy RN on 11/05/2020 12:47
Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 11/05/2020 12:47 by Bixler, Tracy RN             Bureau of Prisons - THA                                 Page 2 of 2
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 30 of 164
                                          Bureau of Prisons                                Higgs_0022
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                            Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                  Race:       BLACK
Encounter Date: 11/05/2020 09:25             Provider:     Bixler, Tracy RN   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 11/05/2020 15:14.




                                             Bureau of Prisons - THA
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 31 of 164
                                                   Bureau of Prisons                                           Higgs_0023
                                                    Health Services
                                                   Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                            Sex:      M    Race: BLACK               Facility: THP
Encounter Date: 10/28/2020 07:10                     Provider: Frank, Casey FNP               Unit:     X02


Mid Level Provider - Sick Call Note encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Frank, Casey FNP
       Chief Complaint: Skin Problem
       Subjective:   Sick call request with c.o. continued rash.
                     Reviewed PMH/health problems and labs in BEMR; see for details. See 9/11/20 physician
                     CCC visit. At that time, had c.o. rash on torso, upper arms, and L anterior hip present for
                     months. Reported occasional itching. Inmate was reportedly concerned about skin cancer
                     after watching a television show about rashes. Exam at that time documented as having
                     macules scattered across the anterior/posterior thorax, dark brown in color and somewhat
                     scaly in places. Similar lesions noted on upper arms laterally over deltoids.
                     He was diagnosed with suspected tinea versicolor (fungal) and was prescribed selenium
                     sulfide lotion 2.5%.
                     Inmate reports improvement, though not resolved rash with use of selenium sulfide and
                     subsequent recurrence within the last several months. Reports occasional itching that is not
                     worse at night or severe.
                     Commissary receipt reviewed: Purchased hydrocortisone 8/17/20 and cocoa butter lotion
                     8/2020 and 9/2020. No purchases of anti-fungal cream or other body products noted.

                        PLAN:
                        Dx: Suspected Tinea Versicolor.
                        Rx selenium sulfide (unable to get from commissary; housed in SHU) and oral fluconazole
                        100mg PO Qweek X 4 weeks.
       Pain:            No

OBJECTIVE:

 ROS Comments
   c.o. continued, chronic "dark" rash that is intermittently itchy. Denies severe pruritis, nocturnal pruritis, open wounds,
   linear pattern to rash, or associated sx's.
   ROS reviewed and otherwise unremarkable.
 Exam Comments
    Wearing mask and evaluated at cell door with officer due to COVID-19 Pandemic. Inmate was offered visit in medical
    should he not be agreeable to discussing at his door. He reported being agreeable to visit at door.
    General: Affect Pleasant and cooperative.
    Skin: Location: anterior/posterior thorax and b/l upper arms laterally over deltoids. Dark brown, hyperpigmented,
    scattered non-raised macules with slightly scaly in several places. Negative drainage, drainage, linear pattern,
    erythema, or s/sx's infection. No rash to hands or feet. Negative scratching or skin noted during exam.
    Head: Symmetry of motor function, Atraumatic/Normocephalic.
    Neck: WNL, supple, symmetric, trachea midline.
    Pulmonary: Thorax: Inspection WNL with normal thoracic expansion, normal diaphragmatic excursion, Clear to
    auscultation without crackles, rhonchi, wheezing, or pleural rub.
    Cardiovascular: Observation WNL. Normal Rate, Regular Rhythm without tachycardia, bradycardia, irregular rhythm, or
    cardiopulmonary distress. Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2 without M/R/G, S3, S4.
    Abdomen: Inspection: WNL.
    MSK: Ambulating without difficulty.
    Neurologic: Cranial Nerves (CN) 2-12 grossly intact.
    Psych: Negative flat affect. Conversing without difficulty.
    Lymphatic's: Negative generalized or localized lymphadenopathy.
Generated 10/28/2020 11:49 by Frank, Casey FNP         Bureau of Prisons - THP                                      Page 1 of 2
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 32 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                               Higgs_0024
                                                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 10/28/2020 07:10                        Provider: Frank, Casey FNP              Unit:     X02

ASSESSMENT:

Dermatophytosis [tinea, ringworm], B359 - Current - Suspect tinea versicolor

PLAN:
New Medication Orders:
Rx#          Medication                                                                                  Order Date
             Fluconazole Tablet                                                                          10/28/2020 07:10
                  Prescriber Order:              150mg Orally Weekly x 30 day(s) Pill Line Only -- Recurrent tinea versicolor.
                       Indication: Dermatophytosis [tinea, ringworm]
Renew Medication Orders:
Rx#         Medication                                                                           Order Date
518454-THX Selenium Sulfide Lotion 2.5%, 120ML                                                   10/28/2020 07:10
                  Prescriber Order:   Apply to the affected areas of your body, (not on face or genitals) each day
                                      for 7 days. Work up a lather using a small amount of water. RINSE AFTER
                                      10 minutes. May use weekly thereafter x 7 day(s)
                  Indication: Dermatophytosis [tinea, ringworm]

Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                             Provider              Outcome
    10/28/2020     Counseling                        Plan of Care                              Frank, Casey          Verbalizes
                                                                                                                     Understanding
         Reviewed diagnosis of tinea versicolor (fungal infection), plan of care, medication including selenium sulfide
         shampoo and weekly X 4 weeks fluconazole. Reviewed risks vs. benefits associated with medications including
         risk of liver failure with fluconazole. Inmate agreeable to proceeding with oral medication and shampoo.
         Reviewed hand/body hygiene, especially given COVID-19 Pandemic. To place sick call 4-6 weeks after
         completion of last fluconazole dose should symptoms continue.

Copay Required:Yes                          Cosign Required: No
Telephone/Verbal Order: No
Completed by Frank, Casey FNP on 10/28/2020 11:49




Generated 10/28/2020 11:49 by Frank, Casey FNP             Bureau of Prisons - THP                                   Page 2 of 2
                   Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 33 of 164
                                                         Bureau of Prisons                                         Higgs_0025
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                                    Reg #: 31133-037
Date of Birth: 03/10/1972                                 Sex:      M     Race: BLACK              Facility: THP
Encounter Date: 10/08/2020 10:38                          Provider: Miller, Kasha RN               Unit:     X02


Nursing - Sick Call Note encounter performed at Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                   Provider: Miller, Kasha RN
       Chief Complaint: Other Problem
       Subjective:   "I'm requesting to see the doctor. I still have the same rash as I did when I saw the doctor".
       Pain:         Not Applicable

OBJECTIVE:

Exam:
    General
       Appearance
            Yes: Alert and Oriented x 3

ASSESSMENT:
        Other
        Inmate submits medical sick call sign-up form at cell door during morning pill line. Speaking and ambulating without
        difficulty. Respirations even and unlabored. Inmate reports having a continuous rash on his upper arms, chest and
        stomach. Inmate saw the provider regarding this issue 1 month ago, but states it has not went away even with the
        medication that was prescribed. Will be placed on scheduler to see provider. No change in allergy status.
PLAN:

Schedule:
    Activity                                                 Date Scheduled           Scheduled Provider
    Sick Call/Triage                                         10/21/2020 00:00 MLP 01
        10/8- ongoing rash
Disposition:
    To be Evaluated by Provider

Patient Education Topics:
    Date Initiated Format                              Handout/Topic                               Provider              Outcome
    10/08/2020     Counseling                          Access to Care                              Miller, Kasha         Verbalizes
                                                                                                                         Understanding

Copay Required:No                                Cosign Required: No
Telephone/Verbal Order: No
Completed by Miller, Kasha RN on 10/08/2020 10:44




Generated 10/08/2020 10:44 by Miller, Kasha RN              Bureau of Prisons - THP                                     Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 34 of 164
                                                         Bureau of Prisons                                 Higgs_0026
                                                          Health Services
                                                         Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                                 Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 09/11/2020 14:13                          Provider: Wilson, William E. MD/CD   Unit:     X02


Chronic Care - Chronic Care Clinic encounter performed at Other.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Wilson, William E. MD/CD
       Chief Complaint: PULMONARY/RESPIRATORY
       Subjective:   CCC PERFORMED AS LISTED BELOW
                     HYPERTENSION/ HYPERLIPDEMIA/ VASCULAR CHRONIC CARE CLINIC REVIEW OF
                     SYSTEMS :

                        PRIOR CARDIAC DISEASE DIAGNOSIS : YES HISTORY MVP

                        HYPERTENSION REVIEW OF SYSTEMS ARE NEGATIVE
                        FAMILY HISTORY :

                        HYPERTENSION- YES
                        PREMATURE CARDIOVASCULAR DISEASE OR DEATH YES
                        RENAL DISEASE-NO
                        DIABETES- YES


                        TAKES ASPIRIN DAILY- YES.


                        DIETARY HISTORY
                        SODIUM- DENIES EXCESSIVE SODIUM
                        ALCOHOL- DENIES
                        SATURATED FATS- DENIES EXCESSIVE SATURATED FATS BUT HE COMPLAINS
                        ABOUT THE DIET OFFERED. WE DID DISCUSS CARDIAC/DIABETIC DIET OR WITH
                        REFERRED TO AS A HEART HEALTHY DIET BUT HE DECLINED THAT
                        EXERCISES YES

                        THE PULMONARY CHRONIC CARE CLINIC REVIEW OF SYSTEMS ARE NEGATIVE. HE
                        IS COMPLIANT. NO PAST HOSPITALIZATION FOR PULMONARY EXACERBATION.

                        SYMPTOMS OF ASTHMA :
                        >2 DAYS/WEEK
                        NIGHTTIME AWAKENINGS DUE TO ASTHMA:
                          <2 TIMES PER MONTH
                        SABA USE FOR SYMPTOM CONTROL:
                        >2 DAYS/WEEK BUT NOT DAILY AND NOT MORE THAN ONE TIME ON ANY DAY
                        INTERFERENCE WITH NORMAL ACTIVITY DUE TO ASTHMA PER PATIENT:
                        MINOR LIMITATION
                        PAST EXACERBATIONS REQUIRING ORAL SYSTEMIC STEROIDS FOR ASTHMA:
                          NONE




                        CXR-OCTOBER 2018

                        FLU IMMUNIZATION-DECLINED 2019

Generated 09/11/2020 14:24 by Wilson, William E. MD/CD      Bureau of Prisons - THA                               Page 1 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 35 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                                       Higgs_0027
                                                                                                        Reg #: 31133-037
Date of Birth: 03/10/1972                                     Sex:      M    Race: BLACK                Facility: THP
Encounter Date: 09/11/2020 14:13                              Provider: Wilson, William E. MD/CD        Unit:     X02

                        PNEUMONIA IMMUNIZATION-PPV 23 APRIL 2017

                        HE COMPLAINS ABOUT A RASH ON HIS TORSO AND UPPER ARMS AND LEFT
                        ANTERIOR HIP PRESENT FOR MONTHS HE STATES. IT OCCASIONALLY ITCHES. HE
                        IS CONCERNED ABOUT SKIN CANCER AFTER HE WATCHED A TELEVISION SHOW
                        ABOUT RASHES.

                        LABS ARE NOTED. SEE THE DOCUMENT MANAGER CREATININE 1.1, LFTS NORMAL,
                        TOTAL CHOLESTEROL 143, TRIGLYCERIDES 52, HDL 66, LDL 67. A1C 5.5

                        ROS OTHERWISE NEGATIVE.
       Pain:            No
Seen for clinic(s): Hypertension, Pulmonary/Respiratory

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit         Celsius Location                  Provider
    09/11/2020        14:14 THX             98.2            36.8                           Wilson, William E. MD/CD

Pulse:
     Date          Time               Rate Per Minute           Location                   Rhythm      Provider
     09/11/2020 14:14 THX                                65                                            Wilson, William E. MD/CD
Respirations:
     Date                  Time               Rate Per Minute Provider
     09/11/2020            14:14 THX                             14 Wilson, William E. MD/CD
Blood Pressure:
     Date       Time               Value        Location            Position              Cuff Size    Provider
     09/11/2020 14:14 THX          126/76                                                              Wilson, William E. MD/CD
Wright Peak Flow:
     Date       Time                  Attempt 1 Attempt 2 Attempt 3 Effort                       Bronchodilator Provider
     09/11/2020 14:14 THX                  570       550       530 Fair                          Without        Wilson, William E.
Weight:
     Date             Time                 Lbs        Kg Waist Circum. Provider
     09/11/2020       14:14 THX           165.0      74.8              Wilson, William E. MD/CD

Exam:
   General
      Appearance
           Yes: Appears Well

 Exam Comments
    GENERAL APPEARANCE: APPEARS WELL
    SKIN: WITHIN NORMAL LIMITS IN GENERAL-HOWEVER THERE APPEARED TO BE IRREGULAR SHAPED
    MACULES SCATTERED ACROSS THE ANTERIOR AND POSTERIOR THORAX DARK BROWN IN COLOR AND
    SOMEWHAT SCALY IN PLACES. SIMILAR LESIONS ARE NOTED ON THE UPPER ARMS LATERALLY OVER THE
    DELTOIDS. THEY DO NOT HAVE THE APPEARANCE OF SKIN CANCER.

    LYMPH NODES: NO ADENOPATHY

    HEAD: NO BRUISING, NO MASSES, NO SIGNS OF TRAUMA. NORMOCEPHALIC
Generated 09/11/2020 14:24 by Wilson, William E. MD/CD          Bureau of Prisons - THA                                     Page 2 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 36 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                             Higgs_0028
                                                                                              Reg #: 31133-037
Date of Birth: 03/10/1972                                Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 09/11/2020 14:13                         Provider: Wilson, William E. MD/CD   Unit:     X02

    EYES: EXTRA OCULAR MOVEMENTS INTACT. PUPILS APPEAR EQUAL.

    EARS: ACUITY APPEARS NORMAL

    NECK: NO THYROMEGALY, NO LYMPHADENOPATHY, NO MASSES. TRACHEA MIDLINE.


    CHEST: EQUAL EXPANSION, CLEAR TO AUSCULTATION BILATERALLY. NO RHONCHI, NO CRACKLES,
    NORMAL BREATH SOUNDS

    HEART:

            REGULAR RATE AND RHYTHM

            NORMAL FIRST AND SECOND HEART SOUNDS (S1, S2)

            NO GALLOPS (NO S3, S4)

    MID TO LATE SYSTOLIC MURMUR

    VASC- CAROTID PULSE PLUS 2 BILATERALLY

    NO RENAL BRUITS




           RADIAL PULSE PLUS 2

    ABDOMEN: BENIGN EXAM. WITHIN NORMAL LIMITS. SOFT AND NONTENDER WITH NO REBOUND. NO
    MASSES


    EXTREMITIES: NO CLUBBING OR EDEMA , WARM , WELL PERFUSED

    NEUROLOGICAL: MENTAL STATUS AND AFFECT NORMAL; NORMAL GAIT

    CRANIAL NERVE EXAMINATION: II-XII INTACT GROSSLY
ASSESSMENT:

Asthma, unspecified, 493.90 - Current
Cardiac murmurs, 785.2 - Current
Hypertension, Unspecified essential, 401.9 - Current
Dermatophytosis [tinea, ringworm], B359 - Current

PLAN:
New Medication Orders:
Rx#          Medication                                                                        Order Date
             Selenium Sulfide Lotion 2.5%                                                      09/11/2020 14:13
                  Prescriber Order:     SEE BELOW Topically - daily x 7 day(s) -- Apply to the affected areas of
                                        your body, except your face and genitals Work up a lather using a small
                                        amount of water.
                                          RINSE AFTER 10 minutes.
Generated 09/11/2020 14:24 by Wilson, William E. MD/CD     Bureau of Prisons - THA                               Page 3 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 37 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                                  Higgs_0029
                                                                                                   Reg #: 31133-037
Date of Birth: 03/10/1972                                 Sex:      M    Race: BLACK               Facility: THP
Encounter Date: 09/11/2020 14:13                          Provider: Wilson, William E. MD/CD       Unit:     X02

New Medication Orders:
Rx#          Medication                                                                                     Order Date
                                                   MAY USE WEEKLY THEREAFTER AS NEEDED
                        Indication: Dermatophytosis [tinea, ringworm]
Renew Medication Orders:
Rx#         Medication                                                                       Order Date
490630-THX Verapamil HCl 80 MG Tab                                                           09/11/2020 14:13
                  Prescriber Order: Take one-half (1/2) tablet (40 MG) by mouth three times daily x 365 day(s)
                        Indication: Migraine, unspecified
490625-THX       Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT                                        09/11/2020 14:13
                       Prescriber Order:     Inhale 2 puffs by mouth four times daily AS NEEDED PRN x 365 day(s)
                        Indication: Asthma, unspecified
490626-THX       Aspirin 81 MG EC Tab                                                                       09/11/2020 14:13
                       Prescriber Order:          Take one tablet by mouth daily x 365 day(s)
                        Indication: Hypertension, Unspecified essential
490627-THX       HydroCHLOROthiazide 12.5 MG Cap                                                            09/11/2020 14:13
                      Prescriber Order:  Take one capsule by mouth every day x 365 day(s)
                        Indication: Hypertension, Unspecified essential
490628-THX       Lisinopril 5 MG Tab                                                                        09/11/2020 14:13
                       Prescriber Order:          Take one tablet (5 MG) by mouth each day x 365 day(s)
                        Indication: Hypertension, Unspecified essential
New Laboratory Requests:
   Details                                            Frequency                          Due Date             Priority
   Lab Tests - Short List-General-CBC                 One Time                           08/11/2021 00:00     Routine
   Lab Tests - Short List-General-Lipid Profile
   Lab Tests - Short List-General-Microalbumin,
   urine random
   Lab Tests - Short List-General-TSH
   Lab Tests - Short List-General-Comprehensive
   Metabolic Profile (CMP)
   Chronic Care Clinics-Hypertension-CBC              One Time                           02/11/2021 00:00     Routine
   Chronic Care Clinics-Hypertension-
   Comprehensive Metabolic Profile (CMP)
   Chronic Care Clinics-Hypertension-Urinalysis
   w/Reflex to Microscopic
New Radiology Request Orders:
   Details                                      Frequency       End Date                      Due Date            Priority
   General Radiology-Chest-2 Views              One Time                                      01/21/2021          Routine
       Specific reason(s) for request (Complaints and findings):
               HTN
New Non-Medication Orders:
Order                   Frequency                        Duration          Details                          Ordered By
EKG                     One Time                                           DUE BY 2/15/2021                 Wilson, William E.
                                                                                                            MD/CD
                       Order Date:               09/11/2020
Schedule:
    Activity                                                  Date Scheduled          Scheduled Provider
Generated 09/11/2020 14:24 by Wilson, William E. MD/CD      Bureau of Prisons - THA                                      Page 4 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 38 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                                    Higgs_0030
                                                                                                     Reg #: 31133-037
Date of Birth: 03/10/1972                                   Sex:      M    Race: BLACK               Facility: THP
Encounter Date: 09/11/2020 14:13                            Provider: Wilson, William E. MD/CD       Unit:     X02

    Activity                                                   Date Scheduled           Scheduled Provider
    Pneumococcal conjugate(Prevnar 13)                         02/22/2021 00:00 Nurse 01
    MLP Chronic Care Follow up                                 03/11/2021 00:00 MLP 01
    Chronic Care Visit                                         09/10/2021 00:00 Physician 01
Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Other:
    A/P

    RASH-SUSPECT FUNGAL TINEA VERSICOLOR
    -ANTIFUNGAL WASH OR CREAM

    MVP- SCHEDULE/ENSURE FOLLOW UP WITH CARDIOLOGY


    HYPERTENSION - STABLE. REFILL MEDICATIONS.

    FRAMINGHAM RISK: 1% 10 YEAR RISK OF DEVELOPING CHD. CONSERVATIVE MEASURES AND
    PREVENTIVE HEALTH MEASURES DISCUSSED.

    CLASSIFICATION OF ASTHMA SEVERITY: SOMEWHERE BETWEEN INTERMITTENT TO MILD PERSISTENT
    ALTHOUGH HE DID STATE AT THE END OF THE INTERVIEW HE FEELS LIKE HIS ASTHMA IS FAIRLY WELL
    CONTROLLED AND HE CAN EXERCISE VIGOROUSLY.




    REFILL MEDICATIONS
    LABS FOR CHRONIC CARE CLINIC- HYPERTENSION
    CXR-ORDER
    EKG-ORDER
    IMMUNIZATIONS PCV 13

    SCHEDULE/ENSURE OPTOMETRY EVALUATION FOR HYPERTENSION


    DISCUSSED EXERCISE, DIET, AND CONSERVATIVE MEASURES FOR GENERAL OPTIMAL HEALTH

    CALLBACK CRITERIA GIVEN AND PERTINENT PATIENT EDUCATION PERFORMED. PATIENT VOICED
    UNDERSTANDING AND AGREEMENT WITH TREATMENT PLAN. ALLERGY STATUS REVIEWED AND
    UNCHANGED.

    SCHEDULER CHECKED FOR ACCURACY

Patient Education Topics:
    Date Initiated Format                                Handout/Topic                               Provider             Outcome
    09/11/2020     Counseling                            Compliance - Treatment                      Wilson, William      Verbalizes
                                                                                                                          Understanding

Copay Required:No                            Cosign Required: No
Telephone/Verbal Order: No
Generated 09/11/2020 14:24 by Wilson, William E. MD/CD        Bureau of Prisons - THA                                   Page 5 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 39 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                             Higgs_0031
                                                                                              Reg #: 31133-037
Date of Birth: 03/10/1972                                Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 09/11/2020 14:13                         Provider: Wilson, William E. MD/CD   Unit:     X02

Completed by Wilson, William E. MD/CD on 09/11/2020 14:24




Generated 09/11/2020 14:24 by Wilson, William E. MD/CD     Bureau of Prisons - THA                               Page 6 of 6
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 40 of 164
                                                       Bureau of Prisons                                    Higgs_0032
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                             Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex:      M    Race: BLACK          Facility: THP
Encounter Date: 09/10/2020 09:27                        Provider: May, Joseph RN            Unit:     X02


Nursing - Sick Call Note encounter performed at Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                 Provider: May, Joseph RN
       Chief Complaint: Other Problem
       Subjective:   "I have a rash"
       Pain:         No

OBJECTIVE:

ASSESSMENT:
        Rash
        Submits inmate medical sick call sign-up form. Reports "spots" to trunk and back. Seen through cell door window.
        Hundreds of oval shaped macules seen to trunk and back, dark in color, borders blurry. No excoriation seen. Speaking
        and ambulating without difficulty. Respirations even and unlabored. Will be scheduler to see provider. No allergy status
        change.
PLAN:

Disposition:
    Will Be Placed on Callout

Patient Education Topics:
    Date Initiated Format                            Handout/Topic                          Provider               Outcome
    09/10/2020     Counseling                        Access to Care                         May, Joseph            Verbalizes
                                                                                                                   Understanding

Copay Required:No                              Cosign Required: No
Telephone/Verbal Order: No
Completed by May, Joseph RN on 09/10/2020 09:49




Generated 09/10/2020 09:49 by May, Joseph RN              Bureau of Prisons - THP                                Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 41 of 164
                                                                                                 Higgs_0033
                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       HIGGS, DUSTIN JOHN                                               Reg #:      31133-037
Date of Birth:     03/10/1972                        Sex:      M   Race:BLACK       Facility:   THP
Note Date:         05/21/2020 08:23                  Provider: Freeman, Amy X-ray   Unit:       X02


Admin Note - Consultation encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1         Provider: Freeman, Amy X-ray Tech
          PATIENT SEEN ON SITE FOR ECHO ON 05/20/2020.


Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Freeman, Amy X-ray Tech on 05/21/2020 08:45




Generated 05/21/2020 08:45 by Freeman, Amy X-ray      Bureau of Prisons - THP                       Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 42 of 164
                                                    Bureau of Prisons                                    Higgs_0034

                                                     Health Services
                                                    Clinical Encounter
Inmate Name: HIGGS, DUSTIN JOHN                                                              Reg #: 31133-037
Date of Birth: 03/10/1972                            Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 03/11/2020 11:15                     Provider: Frank, Casey FNP              Unit:     X02


Chronic Care - Advanced Practice Provider Follow Up encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Frank, Casey FNP
       Chief Complaint: PULMONARY/RESPIRATORY
       Subjective: Presents for APP CCC f/u. Additional CCC's addressed annually with physician.
                    1) Pulm: Asthma--Well controlled with stable peak flows.
                    Albuterol use: Uses about 2x QD reportedly only after exercise. Denies having wheeze or
                    cough after exercise, but feels use of albuterol after exercise helps him.
                    Nighttime symptoms: None.
                    Asthma exacerbation/attacks: None.
                    Intubation/Respiratory Failure history: None.
                    Reports non-compliance with mometasone inhaler without daily use. Following discussion of
                    purpose of maintenance inhaler, inmate reports being agreeable to use as prescribed.
                    Immunizations: Pneumovax 2017. Influenza immunization refused for several years.
                    Last Cxry unremarkable in 2018.

                        PMH reviewed in health problems list.
                        FH reviewed: Non-pertinent.
                        2/4/2020 BMP reviewed and unremarkable. Additional labs and diagnostics reviewed and
                        noted in BEMR.

                        PLAN:
                        Continued on albuterol and mometasone inhalers with UTD prescriptions.
                        Counseled on compliance with inhalers.
       Pain:            No
    COMPLAINT 2                  Provider: Frank, Casey FNP
       Chief Complaint: CARDIAC
       Subjective: 2) HTN and h/o Mitral valve prolapse (MVP) and moderate mitral valve regurgitation (MVR)
                    per last echo 5/2019, showing preserved LV EF 60-65% and no wall motion abnormalities. BP
                    at goal </= 140/90.
                    Reports compliance with meds without side effects.
                    Denies c.o. without CP, palpitations, SOB, or DOE reported.
                    Cardiology consult 2019 reviewed: Inmate asymptomatic at that time. See document manager
                    for details.
                    FH: Grandmother with DM. HA1C on file stable.

                        PLAN:
                        Continues on HCTZ, Verapamil, lisinopril and baby ASA with UTD prescriptions.
                        Pending routine, annual Cardiology f/u.
                        On scheduler for future labs, f/u's including Optometry,
                        Allergy status reviewed and unchanged.
       Pain:            No
Seen for clinic(s): Hypertension, Pulmonary/Respiratory

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    03/11/2020        11:15 THX             97.8      36.6                       Frank, Casey FNP

Generated 03/11/2020 11:47 by Frank, Casey FNP         Bureau of Prisons - THP                                  Page 1 of 4
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 43 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                                    Higgs_0035
                                                                                                     Reg #: 31133-037
Date of Birth: 03/10/1972                                   Sex:      M    Race: BLACK               Facility: THP
Encounter Date: 03/11/2020 11:15                            Provider: Frank, Casey FNP               Unit:     X02

    Date              Time            Fahrenheit      Celsius Location                  Provider
Pulse:
     Date          Time              Rate Per Minute          Location                  Rhythm     Provider
     03/11/2020 11:15 THX                            70                                            Frank, Casey FNP
Respirations:
     Date                 Time               Rate Per Minute Provider
     03/11/2020           11:15 THX                           18 Frank, Casey FNP
Blood Pressure:
     Date       Time              Value          Location        Position              Cuff Size   Provider
     03/11/2020 11:15 THX         115/78                                                           Frank, Casey FNP
Wright Peak Flow:
     Date       Time                 Attempt 1 Attempt 2 Attempt 3 Effort                     Bronchodilator Provider
     03/11/2020 11:15 THX                 500       525       525 Good                        Without        Frank, Casey FNP
SaO2:
     Date             Time            Value(%) Air                           Provider
     03/11/2020       11:15 THX             99 Room Air                      Frank, Casey FNP

 Exam Comments
    General: Affect Pleasant and cooperative.
    Skin: WNL. Dry and intact.
    Head: Symmetry of motor function, Atraumatic/Normocephalic.
    Eyes: Extraocular Movements Intact Pupils normal appearing, PERRLA, normal consensual reaction, normal near
    reaction.
    Fundus Exam: Grossly Normal Retina; undilated.
    Ears: Tympanic Membranes: WNL pearly, normal landmarks, negative bulging. Otic canal without erythema, debris, or
    STS.
    Nose: Patent nares.
    Pharynx: Negative erythema, exudate, posterior lymph hyperplasia, or swelling. Patent airway.
    Neck: WNL, supple, symmetric, trachea midline. Thyroid: WNL without nodule or tenderness. Musculoskeletal WNL, full
    ROM without tenderness, swelling, or muscle spasms.
    Pulmonary: Thorax: Inspection WNL with normal thoracic expansion, normal diaphragmatic excursion, Clear to
    auscultation without crackles, rhonchi, wheezing, or pleural rub.
    Cardiovascular: Observation WNL. Normal Rate, Regular Rhythm without tachycardia, bradycardia, irregular rhythm, or
    cardiopulmonary distress. Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2 with mid to late systolic
    murmur located at apex (chronic finding), without R/G, S3, S4. Vascular: WNL. Negative carotid bruit or abdominal bruit.
    Peripheral Vascular: General WNL. Legs: Popliteal Pulse (PT) and Dorsalis Pedis (DP) 2+. WNL. Negative edema.
    Abdomen: Inspection: WNL. Auscultation: Normal active bowel sounds. Negative arterial bruits. Percussion: Negative
    tympany, organomegaly, or dullness. Palpation: WNL. Soft, non-tender without guarding, rigidity, overt mass or
    organomegaly, or evidence of acute abdomen.
    Musculoskeletal: WNL. Full normal generalized active/passive ROM. Non-tender C, T, or L-spine. Normal Bony
    Landmarks, Symmetric. Negative paracervical/thoracic/lumbar musculature tenderness. Negative SLR 60 degrees.
        IP Q TA EHL G
    R 5 5 5 5 5
    L 5 5 5 5 5
    Ankle/Foot/Toes ROM and Tests: Positive plantar flexion, extension, dorsiflexion, inversion, and eversion.
    Neurovascular Intact. Ambulating without difficulty.
    Neurologic: Cranial Nerves (CN) intact grossly.
    Psych: Negative flat affect. Conversing without difficulty.
    Lymphatic's: Negative generalized or localized lymphadenopathy.

Generated 03/11/2020 11:47 by Frank, Casey FNP               Bureau of Prisons - THP                                    Page 2 of 4
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 44 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                                             Higgs_0036
                                                                                              Reg #: 31133-037
Date of Birth: 03/10/1972                                Sex:      M    Race: BLACK           Facility: THP
Encounter Date: 03/11/2020 11:15                         Provider: Frank, Casey FNP           Unit:     X02

 ROS Comments
    General: Negative fever, chills, night sweats, weight loss, appetite change, or fatigue.
    Integumentary: Negative rash, wound, or skin breakdown.
    HEENT: Denies visual changes, watery eyes, runny nose, allergies, sinus pressure, or neck pain.
    Cardiovascular: Negative CP, SOB, DOE, Angina, Cough, Edema, Intermittent Claudication, Orthopnea, PND, Syncope,
    or palpitations.
    Pulmonary: Negative Cough, SOB, DOE, Dyspnea, or hemoptysis. Stable asthma reported.
    GI: Negative abdominal pain, colic, bloating, N/V/D, constipation, bowel dysfunction, incontinence of stool, rectal
    bleeding/pain, heartburn, or bowel habits changes.
    GU: Negative Nocturia, Hematuria, Hesitancy, bladder dysfunction, Incontinence, Urgency, Urinary Frequency, Urinary
    Retention, or Dysuria.
    Musculoskeletal: Negative back pain, muscle aches, extremity discomfort, or saddle anesthesia.
    Neurological: CN 2-12 grossly intact. Negative dizziness, H/A, or weakness.
    Endocrine: Negative polydipsia, polyphagia, or polyuria.
    Psychiatric: Negative Mood Impaired, SI/HI, or anhedonia.
    Lymphatics: Negative generalized lymphadenopathy.
ASSESSMENT:

Asthma, unspecified, 493.90 - Current
Cardiac murmurs, 785.2 - Current
Hypertension, Unspecified essential, 401.9 - Current

PLAN:

New Consultation Requests:
  Consultation/Procedure                         Target Date Scheduled Target Date Priority          Translator    Language
  Radiology                                      06/09/2020 06/09/2020             Routine           No
         Subtype:
            Ultrasound, Onsite
         Reason for Request:
               2D echocardiogram onsite completed prior to pending Cardiology annual follow up.
         Provisional Diagnosis:
               Pending Cardiology annual f/u for h/o MVR/MVP with last echo 5/2019.

Disposition:
    Follow-up at Sick Call as Needed
    Follow-up at Chronic Care Clinic as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                           Provider               Outcome
    03/11/2020     Counseling                         Plan of Care                            Frank, Casey           Verbalizes
                                                                                                                     Understanding
         Discussed chronic conditions and plan of care. Pending Cardiology f/u and URC for repeat echo. Reviewed
         warning s/sx's to notify of. Recommend compliance with meds including regular use of maintenance inhaler,
         mometasone. Rinse mouth after each inhaler use to prevent thrush.
         Meds refills up to date. Diet/exercise modifications including to reduce overall health risks and maintain healthy
         BMI/Weight.

Copay Required:No                           Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Frank, Casey FNP on 03/11/2020 11:47
Generated 03/11/2020 11:47 by Frank, Casey FNP             Bureau of Prisons - THP                                Page 3 of 4
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 45 of 164
Inmate Name: HIGGS, DUSTIN JOHN                                                              Higgs_0037
                                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                         Sex:      M    Race: BLACK   Facility: THP
Encounter Date: 03/11/2020 11:15                  Provider: Frank, Casey FNP   Unit:     X02

Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 03/11/2020 11:47 by Frank, Casey FNP      Bureau of Prisons - THP                       Page 4 of 4
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 46 of 164
                                          Bureau of Prisons                                Higgs_0038

                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                            Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                  Race:       BLACK
Encounter Date: 03/11/2020 11:15             Provider:     Frank, Casey FNP   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 03/11/2020 12:45.




                                             Bureau of Prisons - THA
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 47 of 164
                                                  Bureau of Prisons                                   Higgs_0039

                                                   Health Services
                                                  Clinical Encounter
Inmate Name:    HIGGS, DUSTIN JOHN                                                        Reg #:       31133-037
Date of Birth:  03/10/1972                           Sex:           M       Race: BLACK   Facility:    THP
Encounter Date: 01/02/2020 13:19                     Provider:      Julian, K. FNP-BC     Unit:        X02

Mid Level Provider - Sick Call Note encounter at Health Services.
Reason Not Done: Refused
Comments: PAIN IN LEFT EYE.

PT REFUSED SICK CALL. NORMAL OPERATIONS.
Cosign Required: No
Completed by Julian, K. FNP-BC on 01/02/2020 13:19.




Generated 01/02/2020 13:19 by Julian, K. FNP-BC     Bureau of Prisons - THA                               Page 1 of 1
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 48 of 164
                                                     Bureau of Prisons                               Higgs_0040
                                                      Health Services
                                                         Vitals All
Begin Date: 01/01/2020                                  End Date:    12/30/2020
Reg #:      31133-037                                   Inmate Name: HIGGS, DUSTIN JOHN

Temperature:
     Date             Time           Fahrenheit      Celsius Location            Provider
     12/30/2020       09:40 THX              97.5       36.4                     Frank, Casey FNP
             Orig Entered: 12/30/2020 10:51 EST Frank, Casey FNP
     12/30/2020     08:00 THX           97.3    36.3 Forehead                    Beal, Carly RN
         reporting SOB at times, see admin note
             Orig Entered: 12/30/2020 17:03 EST Beal, Carly RN
     12/30/2020     08:00 THX           97.3    36.3                             Beal, Carly RN
             Orig Entered: 12/30/2020 17:08 EST Beal, Carly RN
     12/29/2020    13:46 THX          97.5     36.4               McGuire, Cody NREMT-P
             Orig Entered: 12/29/2020 13:47 EST McGuire, Cody NREMT-P
     12/28/2020    13:05 THX          97.4     36.3               McGuire, Cody NREMT-P
             Orig Entered: 12/28/2020 13:06 EST McGuire, Cody NREMT-P
     12/27/2020    07:51 THX          97.3     36.3               Frank, Casey FNP
             Orig Entered: 12/27/2020 08:46 EST Frank, Casey FNP
     12/26/2020    13:59 THX          97.7     36.5                              Miller, Kasha RN
             Orig Entered: 12/26/2020 14:00 EST Miller, Kasha RN
     12/25/2020    07:00 THX          96.2     35.7                              Beal, Carly RN
             Orig Entered: 12/25/2020 15:23 EST Beal, Carly RN
     12/24/2020    14:28 THX          96.9     36.1                              Beal, Carly RN
             Orig Entered: 12/24/2020 14:30 EST Beal, Carly RN
     12/24/2020    00:38 THX          98.4     36.9 Forehead                     Lubbehusen, K. RN
             Orig Entered: 12/24/2020 00:39 EST Lubbehusen, K. RN
     12/22/2020    13:38 THX          96.7     35.9               McGuire, Cody NREMT-P
             Orig Entered: 12/22/2020 13:39 EST McGuire, Cody NREMT-P
     12/21/2020    13:11 THX          96.4     35.8               McGuire, Cody NREMT-P
             Orig Entered: 12/21/2020 13:12 EST McGuire, Cody NREMT-P
     12/20/2020    12:30 THX          97.5     36.4               McGuire, Cody NREMT-P
             Orig Entered: 12/20/2020 13:07 EST McGuire, Cody NREMT-P
     12/20/2020    08:36 THX          96.8     36.0               Beal, Carly RN
             Orig Entered: 12/20/2020 08:52 EST Beal, Carly RN
     12/19/2020    14:32 THX          97.1     36.2                              Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/19/2020    08:00 THX          96.6     35.9                              Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/18/2020    14:25 THX          96.7     35.9                              Beal, Carly RN
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/18/2020    08:00 THX          96.8     36.0                              Beal, Carly RN
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/17/2020    13:15 THX          97.1     36.2                              Durr, R. NRP
               Orig Entered: 12/17/2020 13:16 EST Durr, R. NRP

Generated 12/30/2020 17:15 by Smiledge, Shauna HSA     Bureau of Prisons - THP                         Page 1 of 4
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 49 of 164
Begin Date: 01/01/2020                                     End Date:    12/30/2020                             Higgs_0041
Reg #:      31133-037                                      Inmate Name: HIGGS, DUSTIN JOHN

     Date             Time           Fahrenheit      Celsius Location               Provider
     11/05/2020       09:25 THX              97.5          36.4                     Bixler, Tracy RN
             Orig Entered: 11/05/2020 12:45 EST Bixler, Tracy RN
     09/11/2020    14:14 THX          98.2     36.8                   Wilson, William E. MD/CD
             Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD
     03/11/2020    11:15 THX          97.8     36.6                   Frank, Casey FNP
               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

Pulse:
     Date         Time              Rate Per Minute           Location              Rhythm      Provider
     12/30/2020 09:40 THX                            66                                         Frank, Casey FNP
             Orig Entered: 12/30/2020 10:51 EST Frank, Casey FNP
     12/27/2020 07:51 THX                   78                                                  Frank, Casey FNP
             Orig Entered: 12/27/2020 08:46 EST Frank, Casey FNP
     12/25/2020 12:00 THX                   70                                                  Beal, Carly RN
             Orig Entered: 12/25/2020 15:24 EST Beal, Carly RN
     12/20/2020 08:36 THX                   80                                                  Beal, Carly RN
             Orig Entered: 12/20/2020 08:52 EST Beal, Carly RN
     12/19/2020 14:32 THX                   80                                                  Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/19/2020 08:00 THX                   80                                                  Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/18/2020 14:25 THX                   76                                                  Beal, Carly RN
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/18/2020 08:00 THX                   63                                                  Beal, Carly RN
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/17/2020 13:15 THX                   87                                                  Durr, R. NRP
             Orig Entered: 12/17/2020 13:16 EST Durr, R. NRP
     11/05/2020 09:25 THX                   81                                                  Bixler, Tracy RN
             Orig Entered: 11/05/2020 12:45 EST Bixler, Tracy RN
     09/11/2020 14:14 THX                   65                                                  Wilson, William E. MD/CD
             Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD
     03/11/2020 11:15 THX                   70                                                  Frank, Casey FNP
               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

Respirations:
     Date                 Time              Rate Per Minute Provider
     12/30/2020           09:40 THX                           18 Frank, Casey FNP

             Orig Entered: 12/30/2020 10:51 EST Frank, Casey FNP
     12/27/2020       07:51 THX                 18 Frank, Casey FNP

             Orig Entered: 12/27/2020 08:46 EST Frank, Casey FNP
     12/21/2020       13:11 THX                 18 McGuire, Cody NREMT-P

             Orig Entered: 12/21/2020 13:12 EST McGuire, Cody NREMT-P
     09/11/2020       14:14 THX                 14 Wilson, William E. MD/CD

               Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD
Generated 12/30/2020 17:15 by Smiledge, Shauna HSA        Bureau of Prisons - THP                                  Page 2 of 4
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 50 of 164
Begin Date: 01/01/2020                                   End Date:    12/30/2020                            Higgs_0042
Reg #:      31133-037                                    Inmate Name: HIGGS, DUSTIN JOHN

     Date                 Time              Rate Per Minute Provider
     03/11/2020           11:15 THX                       18 Frank, Casey FNP

               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

Blood Pressure:
     Date          Time          Value        Location         Position         Cuff Size    Provider
     12/30/2020 09:40 THX        119/67                                                      Frank, Casey FNP
             Orig Entered: 12/30/2020 10:51 EST Frank, Casey FNP
     12/27/2020 07:51 THX 140/80                                                             Frank, Casey FNP
             Orig Entered: 12/27/2020 08:46 EST Frank, Casey FNP
     11/05/2020 09:25 THX 108/75                                                             Bixler, Tracy RN
             Orig Entered: 11/05/2020 12:45 EST Bixler, Tracy RN
     09/11/2020 14:14 THX 126/76                                                             Wilson, William E. MD/CD
             Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD
     03/11/2020 11:15 THX 115/78                                                             Frank, Casey FNP
               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

Wright Peak Flow:
     Date          Time              Attempt 1 Attempt 2 Attempt 3 Effort             Bronchodilator Provider
     09/11/2020 14:14 THX                   570          550         530 Fair         Without           Wilson, William E.
             Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD
     03/11/2020 11:15 THX            500       525        525 Good       Without                        Frank, Casey FNP
               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

SaO2:
     Date             Time            Value(%) Air                        Provider
     12/30/2020       09:40 THX             98 Room Air                   Frank, Casey FNP
             Orig Entered: 12/30/2020 10:51 EST Frank, Casey FNP
     12/29/2020    13:46 THX          99 Room Air            McGuire, Cody NREMT-P
             Orig Entered: 12/29/2020 13:47 EST McGuire, Cody NREMT-P
     12/27/2020    07:51 THX         100 Room Air           Frank, Casey FNP
             Orig Entered: 12/27/2020 08:46 EST Frank, Casey FNP
     12/26/2020    13:59 THX          99                     Miller, Kasha RN
             Orig Entered: 12/26/2020 14:00 EST Miller, Kasha RN
     12/25/2020    12:00 THX         100                      Beal, Carly RN
             Orig Entered: 12/25/2020 15:24 EST Beal, Carly RN
     12/20/2020    08:36 THX          98                     Beal, Carly RN
             Orig Entered: 12/20/2020 08:52 EST Beal, Carly RN
     12/19/2020    14:32 THX          98                     Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/19/2020    08:00 THX          97                     Beal, Carly RN
             Orig Entered: 12/19/2020 14:33 EST Beal, Carly RN
     12/18/2020    14:25 THX         100                     Beal, Carly RN
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/18/2020    08:00 THX         100                     Beal, Carly RN

Generated 12/30/2020 17:15 by Smiledge, Shauna HSA   Bureau of Prisons - THP                                    Page 3 of 4
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 51 of 164
Begin Date: 01/01/2020                                      End Date:    12/30/2020                      Higgs_0043
Reg #:      31133-037                                       Inmate Name: HIGGS, DUSTIN JOHN

     Date             Time            Value(%) Air                         Provider
             Orig Entered: 12/18/2020 14:26 EST Beal, Carly RN
     12/17/2020    13:15 THX          99                     Durr, R. NRP
             Orig Entered: 12/17/2020 13:16 EST Durr, R. NRP
     11/05/2020    09:25 THX         100                     Bixler, Tracy RN
             Orig Entered: 11/05/2020 12:45 EST Bixler, Tracy RN
     03/11/2020    11:15 THX          99 Room Air             Frank, Casey FNP
               Orig Entered: 03/11/2020 11:38 EST Frank, Casey FNP

Weight:
     Date            Time                 Lbs         Kg Waist Circum. Provider
     09/11/2020      14:14 THX          165.0        74.8                     Wilson, William E. MD/CD

               Orig Entered: 09/11/2020 14:16 EST Wilson, William E. MD/CD




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA      Bureau of Prisons - THP                            Page 4 of 4
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 52 of 164
                                                                       Bureau of Prisons                                                            Higgs_0044

                                                                        Health Services
                                                                             PPDs
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN

Admin:                 Location                  Provider                            Reading:               Induration      Provider
04/15/2020 18:08 Left Forearm                    Miller, Kasha RN                    04/18/2020 12:04       0 mm            Miller, Kasha RN
     ASYMPTOMATIC                                                                    asymptomatic
       Orig Entered: 04/15/2020 18:09 EST Miller, Kasha RN                             Orig Entered: 04/18/2020 12:04 EST Miller, Kasha RN
03/31/2019 12:36 Left Forearm                    Keller, Kelly RN/BSN, Health        04/02/2019 19:33       0 mm            Keller, Kelly RN/BSN, Health
     denies s/s of active TB
       Orig Entered: 03/31/2019 12:37 EST Keller, Kelly RN/BSN, Health                  Orig Entered:04/02/2019 19:33 EST Keller, Kelly RN/BSN, Health Information
                                          Information Technician                                                          Technician
03/26/2018 11:25 Left Forearm                    Norris, Karl MSN, FNP-C             03/28/2018 11:36       0 mm            Norris, Karl MSN, FNP-C
                                                                                     Denies S&S of TB
        Orig Entered:    03/26/2018 11:26 EST Norris, Karl MSN, FNP-C                  Orig Entered: 03/28/2018 11:36 EST Norris, Karl MSN, FNP-C
04/10/2017 13:02        Left Forearm                Clingerman, Nicole LPN           04/12/2017 10:50       0 mm            Norris, Karl MSN, FNP-C
     asymptomatic                                                                    asymptomatic
        Orig Entered:    04/10/2017 13:04 EST Clingerman, Nicole LPN                   Orig Entered: 04/12/2017 10:50 EST Norris, Karl MSN, FNP-C
04/26/2016 11:56        Left Forearm                Heiser, Tracy RN                 04/28/2016 11:58       0 mm            Heiser, Tracy RN
        Orig Entered:    05/03/2016 11:57 EST Heiser, Tracy RN                          Orig Entered:    05/03/2016 11:58 EST Heiser, Tracy RN
04/24/2015 07:17        Left Forearm               Keller, Kelly RN/BSN, Health      04/26/2015 19:58           0 mm               Brazzell, Susan HSA
                                                                                     No cold or flu like symptoms noted at this time.
        Orig Entered:    04/24/2015 07:19 EST Keller, Kelly RN/BSN, Health             Orig Entered: 04/26/2015 19:58 EST Brazzell, Susan HSA
                                              Information Technician
06/04/2014 09:23        Left Forearm                Booth, Sara RN/AHSA              06/06/2014 09:36           0 mm             Booth, Sara RN/AHSA
                                                                                     No s/s of TB
        Orig Entered:    06/04/2014 09:24 EST Booth, Sara RN/AHSA                      Orig Entered: 06/06/2014 09:37 EST      Booth, Sara RN/AHSA
06/04/2013 14:21        Left Forearm               Heiser, Tracy RN                  06/06/2013 14:33           0 mm             Heiser, Tracy RN
                                                                                     no s/s of TB
        Orig Entered:    06/04/2013 14:22 EST Heiser, Tracy RN                         Orig Entered: 06/06/2013 14:33 EST      Heiser, Tracy RN
06/27/2012 10:27        Left Forearm               Warner, Krista HIT                06/29/2012 12:39           0 mm             Heiser, Tracy RN
                                                                                     no s/s of TB
        Orig Entered:    06/27/2012 10:28 EST Warner, Krista HIT                       Orig Entered: 06/29/2012 12:39 EST      Heiser, Tracy RN
07/13/2011 13:09        Left Forearm              Clingerman, Nicole LPN             07/15/2011 09:24           0 mm             Dobbins, Danna LPN
                                                                                     denies c/o s/s at this time.
        Orig Entered:    07/13/2011 13:10 EST Clingerman, Nicole LPN                   Orig Entered: 07/15/2011 09:24 EST      Dobbins, Danna LPN
Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                       Bureau of Prisons - THP                                                            Page 1 of 2
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 53 of 164
                                                                         Bureau of Prisons                                                        Higgs_0045

                                                                          Health Services
                                                                               PPDs
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN

Admin:                  Location                     Provider                           Reading:               Induration      Provider
07/12/2010 08:04        Left Forearm                 Haddix, Trisha RN                  07/14/2010 08:38       0 mm            Haddix, Trisha RN
                                                                                        Asymptomatic
        Orig Entered:    07/12/2010 08:06 EST Haddix, Trisha RN                           Orig Entered: 07/14/2010 08:38 EST Haddix, Trisha RN
06/15/2009 10:00        Left Forearm               Scully, Karen RN, IDC                06/17/2009 10:20       0 mm            Scully, Karen RN, IDC
     LATE ENTRY
        Orig Entered:    06/16/2009 06:14 EST Scully, Karen RN, IDC                        Orig Entered:
                                                                                                       06/17/2009 10:20 EST Scully, Karen RN, IDC
06/03/2008 10:04        Left Forearm                Scully, Karen RN, IDC               06/05/2008 10:06      0 mm            Scully, Karen RN, IDC
        Orig Entered:    06/06/2008 10:05 EST Scully, Karen RN, IDC                        Orig Entered:   06/06/2008 10:06 EST Scully, Karen RN, IDC
Total: 13




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                          Bureau of Prisons - THP                                                       Page 2 of 2
                                                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 54 of 164
                                                                                                                                                                           Higgs_0046
                                                                                                                                                                 OCTOBER 2020
31133-037       HIGGS, DUSTIN                                        Medication Administration Record
                 Medication Orders                            Time   1   2   3   4   5   6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                                 Frank, Casey FNP                                                                                                                                  1.5
10/28/20                                                     0600                                                                                                                          CJM
                                                                                                                                                                                           08:08
12:27       Take one and one-half (1 and 1/2) tablets (150
Exp. Date   MG) by mouth once weekly
11/27/20
12:26



THX
521914-
THX         Fluconazole 100 MG Tab




Providers: CJM = McGuire, C.

Documentation Codes: ORD = Order




Registration #: 31133-037               Pt. Name: HIGGS, DUSTIN                                                              DOB: 03/10/72
                                                                                                 Report information is current as of the date and time of printing: 12/30/2020 17:15 EST
                                                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 55 of 164
                                                                                                                                                                               Higgs_0047
                                                                                                                                                                     NOVEMBER 2020
31133-037       HIGGS, DUSTIN                                        Medication Administration Record
                 Medication Orders                            Time   1   2   3   4    5      6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                                 Frank, Casey FNP                            1.5                             1.5                             1.5                            1.5
10/28/20                                                     0600                    KKM                             KKM                             JWL                            KKM
                                                                                     08:35                           08:11                           08:04                          07:42
12:27       Take one and one-half (1 and 1/2) tablets (150
Exp. Date   MG) by mouth once weekly
11/27/20
12:26



THX
521914-
THX         Fluconazole 100 MG Tab




Providers: JWL = Lear, J. | KKM = Miller, K.

Documentation Codes: ORD = Order




Registration #: 31133-037               Pt. Name: HIGGS, DUSTIN                                                                  DOB: 03/10/72
                                                                                                     Report information is current as of the date and time of printing: 12/30/2020 17:15 EST
                                                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 56 of 164
                                                                                                                                                                           Higgs_0048
                                                                                                                                                                 DECEMBER 2020
31133-037       HIGGS, DUSTIN                                        Medication Administration Record
                 Medication Orders                            Time   1   2   3   4   5   6   7   8   9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
Ord. Date                                 Frank, Casey FNP                                               1.5                             1.5                            1.5
12/10/20                                                     0600                                       CLB                             CLB                            CLB
                                                                                                        08:53                           09:55                          07:44
00:01       Take one and one-half (1 and 1/2) tablets (150
Exp. Date   MG) by mouth once weekly
01/09/21
00:00



THX
525007-
THX         Fluconazole 100 MG Tab




Providers: CLB = Beal, C.

Documentation Codes: ORD = Order




Registration #: 31133-037               Pt. Name: HIGGS, DUSTIN                                                              DOB: 03/10/72
                                                                                                 Report information is current as of the date and time of printing: 12/30/2020 17:15 EST
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 57 of 164
                                               Federal Bureau of Prisons                                  Higgs_0049

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/30/2020 08:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Shortness of Breath (Describe: "hard to catch my breath sometimes"

               see admin note)
   Comments
       reporting SOB at times, see admin note
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/30/2020        08:00 THX             97.3      36.3                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/30/2020 17:08.




Generated 12/30/2020 17:08 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 58 of 164
                                               Federal Bureau of Prisons                                    Higgs_0050

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/29/2020 13:46                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet, Cough (Duration/Describe: persistent)
           No: Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or smell,
           Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/29/2020       13:46 THX            97.5           36.4                       McGuire, Cody NREMT-P


SaO2:
    Date             Time            Value(%) Air                         Provider
    12/29/2020       13:46 THX             99 Room Air                    McGuire, Cody NREMT-P

Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/29/2020 13:47.




Generated 12/29/2020 13:47 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 59 of 164
                                               Federal Bureau of Prisons                                    Higgs_0051

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/28/2020 13:05                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Sore throat
           No: Cough, Shortness of Breath, Fatigue, Body aches, Diarrhea, Headache, Loss of taste or smell,
           Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/28/2020       13:05 THX            97.4           36.3                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/28/2020 13:06.




Generated 12/28/2020 13:06 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 60 of 164
                                                 Federal Bureau of Prisons                                 Higgs_0052

                                                      SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                             Sex: M          Race: BLACK              Facility: THP
Encounter Date: 12/26/2020 13:59                      Provider: Miller, Kasha RN               Unit:     X01


Screenings:
    COVID-19
       Isolation
               No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
               smell, Nausea or vomiting
Temperature:
    Date              Time             Fahrenheit   Celsius Location              Provider
    12/26/2020        13:59 THX              97.7      36.5                       Miller, Kasha RN


SaO2:
    Date              Time             Value(%) Air                     Provider
    12/26/2020        13:59 THX              99                         Miller, Kasha RN

Cosign Required:No
Completed by Miller, Kasha RN on 12/26/2020 14:00.




Generated 12/26/2020 14:00 by Miller, Kasha RN          Bureau of Prisons - THP                                   Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 61 of 164
                                               Federal Bureau of Prisons                                     Higgs_0053

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                              Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M         Race: BLACK            Facility: THP
Encounter Date: 12/25/2020 12:00                       Provider: Beal, Carly RN              Unit:     X01


Screenings:
    COVID-19
       Isolation
            No: Cough, Shortness of Breath, Fatigue, Body aches
    Comments
       slight headache- improved: patient states "my head is feeling better, my breathing feels a little funny though, but
       I have asthma and I think it is that; can you check my oxygen." Levels to make sure"

         O2 sat at this time 100% on RA
Pulse:
    Date           Time              Rate Per Minute      Location                 Rhythm   Provider
    12/25/2020 12:00 THX                          70                                        Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                      Provider
    12/25/2020        12:00 THX             100                          Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/25/2020 15:24.




Generated 12/25/2020 15:24 by Beal, Carly RN             Bureau of Prisons - THP                                  Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 62 of 164
                                               Federal Bureau of Prisons                                  Higgs_0054

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/25/2020 07:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
   COVID-19
       Isolation
           Yes: Headache
           No: Cough, Shortness of Breath, Fatigue, Body aches
   Comments
       nasal congestion
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/25/2020        07:00 THX             96.2      35.7                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/25/2020 15:23.




Generated 12/25/2020 15:23 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 63 of 164
                                               Federal Bureau of Prisons                                  Higgs_0055

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/24/2020 08:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
    COVID-19
       Isolation
           No: Cough, Shortness of Breath, Fatigue, Body aches
   Comments
       SCRATCHY THROAT
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/24/2020        14:28 THX             96.9      36.1                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/24/2020 14:30.




Generated 12/24/2020 14:30 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 64 of 164
                                                  Federal Bureau of Prisons                               Higgs_0056

                                                       SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                               Reg #: 31133-037
Date of Birth: 03/10/1972                             Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/23/2020 08:00                      Provider: Lubbehusen, K. RN             Unit:     X01


Screenings:
    COVID-19
       Isolation
              No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
              smell, Nausea or vomiting
Temperature:
    Date             Time            Fahrenheit     Celsius Location              Provider
    12/24/2020       00:38 THX             98.4        36.9 Forehead              Lubbehusen, K. RN



Cosign Required:No
Completed by Lubbehusen, K. RN on 12/24/2020 00:39.




Generated 12/24/2020 00:39 by Lubbehusen, K. RN         Bureau of Prisons - THP                                  Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 65 of 164
                                               Federal Bureau of Prisons                                    Higgs_0057

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/22/2020 13:37                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
              No: Vital Signs w/O2 sat recorded in flowsheet, Cough, Shortness of Breath, Fatigue, Body aches, Sore
              throat, Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/22/2020       13:38 THX            96.7           35.9                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/22/2020 13:39.




Generated 12/22/2020 13:39 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 66 of 164
                                               Federal Bureau of Prisons                                    Higgs_0058

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/21/2020 13:11                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Shortness of Breath (Describe: new as of AM today), Headache
           No: Vital Signs w/O2 sat recorded in flowsheet, Cough, Fatigue, Body aches, Sore throat, Diarrhea, Loss
           of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/21/2020       13:11 THX            96.4           35.8                       McGuire, Cody NREMT-P

Respirations:
    Date                 Time              Rate Per Minute Provider
    12/21/2020           13:11 THX                         18 McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/21/2020 13:12.




Generated 12/21/2020 13:12 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 67 of 164
                                             Federal Bureau of Prisons                               Higgs_0059

                                                  SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                       Reg #: 31133-037
Date of Birth: 03/10/1972                        Sex: M          Race: BLACK          Facility: THP
Encounter Date: 12/21/2020 10:29                 Provider: Durr, R. NRP               Unit:     X01


Screenings:
    COVID-19
       Isolation
          No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
          smell, Nausea or vomiting
    Comments
       Headache, nasal congestion.



Cosign Required:No
Completed by Durr, R. NRP on 12/22/2020 10:30.




Generated 12/22/2020 10:30 by Durr, R. NRP         Bureau of Prisons - THP                                Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 68 of 164
                                               Federal Bureau of Prisons                                    Higgs_0060

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                Reg #: 31133-037
Date of Birth: 03/10/1972                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/20/2020 12:30                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Headache
           No: Vital Signs w/O2 sat recorded in flowsheet, Cough, Shortness of Breath, Fatigue, Body aches, Sore
           throat, Diarrhea, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/20/2020       12:30 THX            97.5           36.4                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/20/2020 13:07.




Generated 12/20/2020 13:07 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                 Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 69 of 164
                                               Federal Bureau of Prisons                                        Higgs_0061

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                  Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/20/2020 08:33                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet, Headache
    Comments
       stuffy nose

       regarding headache- patient states he got a headache last night and took his Tylenol and has a headache this
       AM and took Tylenol at 0530. Patient states no relief with Tylenol. Will request ibuprofen.
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/20/2020        08:36 THX             96.8      36.0                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/20/2020 08:36 THX                           80                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/20/2020        08:36 THX              98                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/20/2020 08:52.




Generated 12/20/2020 08:52 by Beal, Carly RN              Bureau of Prisons - THP                                    Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 70 of 164
                                               Federal Bureau of Prisons                                        Higgs_0062

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                  Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/19/2020 14:33                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/19/2020        14:32 THX             97.1      36.2                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/19/2020 14:32 THX                           80                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/19/2020        14:32 THX              98                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/19/2020 14:33.




Generated 12/19/2020 14:33 by Beal, Carly RN              Bureau of Prisons - THP                                    Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 71 of 164
                                               Federal Bureau of Prisons                                        Higgs_0063

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                  Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/19/2020 08:00                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/19/2020        08:00 THX             96.6      35.9                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/19/2020 08:00 THX                           80                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/19/2020        08:00 THX              97                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/19/2020 14:33.




Generated 12/19/2020 14:33 by Beal, Carly RN              Bureau of Prisons - THP                                    Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 72 of 164
                                               Federal Bureau of Prisons                                        Higgs_0064

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                  Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/18/2020 14:26                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/18/2020        14:25 THX             96.7      35.9                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/18/2020 14:25 THX                           76                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/18/2020        14:25 THX             100                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/18/2020 14:26.




Generated 12/18/2020 14:26 by Beal, Carly RN              Bureau of Prisons - THP                                    Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 73 of 164
                                               Federal Bureau of Prisons                                        Higgs_0065

                                                    SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                  Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/18/2020 14:11                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/18/2020        08:00 THX             96.8      36.0                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/18/2020 08:00 THX                           63                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/18/2020        08:00 THX             100                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/18/2020 14:26.




Generated 12/18/2020 14:26 by Beal, Carly RN              Bureau of Prisons - THP                                    Page 1 of 1
                  Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 74 of 164
                                              Federal Bureau of Prisons                                        Higgs_0066

                                                   SCREENINGS
Inmate Name: HIGGS, DUSTIN JOHN                                                                    Reg #: 31133-037
Date of Birth: 03/10/1972                               Sex: M          Race: BLACK                Facility: THP
Encounter Date: 12/17/2020 13:16                        Provider: Durr, R. NRP                     Unit:     X01


Screenings:
    COVID-19
       Isolation
               No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
               smell, Nausea or vomiting
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/17/2020        13:15 THX             97.1      36.2                          Durr, R. NRP

Pulse:
    Date          Time               Rate Per Minute       Location                 Rhythm     Provider
    12/17/2020 13:15 THX                           87                                          Durr, R. NRP


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/17/2020        13:15 THX              99                           Durr, R. NRP

Cosign Required:No
Completed by Durr, R. NRP on 12/17/2020 13:16.




Generated 12/17/2020 13:16 by Durr, R. NRP                Bureau of Prisons - THP                                     Page 1 of 1
                                      Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 75 of 164
                                                             Bureau of Prisons                                                     Higgs_0067
                                                              Health Services
                                                             Pain Management
Begin Date: 01/01/2020                                                                          End Date:    12/30/2020
Reg #:      31133-037                                                                           Inmate Name: HIGGS, DUSTIN JOHN
Date                 Intervention                                                Pain Quality        Location    Pre   Post   Provider
12/20/2020 09:50 THX OTC meds                                                    Aching              Head         3           McGuire, Cody NREMT-
                 Orig Entered: 12/20/2020 09:51 EST McGuire, Cody NREMT-P




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA              Bureau of Prisons - THP                                               Page 1 of 1
                Case 1:19-mc-00145-TSC Bureau
                                        Document
                                              of 380-4 Filed 12/31/20 Page 76 of 164
                                                 Prisons                                               Higgs_0068
                                                       Health Services
                                                          Allergies
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN

Allergy                                     Date Noted                             Reaction
NSAIDs                                      11/13/2007                             Intolerance-other
     patient reports reaction
        Orig Entered: 11/13/2007 11:21 EST Auten, Jaime RPh
Total: 1




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA       Bureau of Prisons - THP                        Page 1 of 1
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 77 of 164
                                                                        Bureau of Prisons                                                            Higgs_0069

                                                                         Health Services
                                                             Patient Education Assessments & Topics
Reg #: 31133-037                        Inmate Name: HIGGS, DUSTIN JOHN

                                                                                   Assessments
    Assessment Date Learns Best By                   Primary Language      Years of Education       Barriers To Education                      Provider
    Total: 0

                                                                                         Topics
    Date Initiated            Format                    Handout/Topic                                      Outcome                             Provider
    12/30/2020           Counseling           Plan of Care                                        Verbalizes Understanding                     Frank, Casey
             Reviewed intermittent symptoms that are reportedly improving, plan of care including routine chest xry, and callback criteria.
               Orig Entered: 12/30/2020 11:13 EST Frank, Casey
    12/27/2020             Counseling            Plan of Care                                              Verbalizes Understanding            Frank, Casey
             Plan of care including clearance from isolation status. Callback criteria.
                Orig Entered: 12/27/2020 08:54 EST Frank, Casey
    12/20/2020                Counseling                Access to Care                                     Verbalizes Understanding            McGuire, Cody
                  Orig Entered:    12/20/2020 10:00 EST McGuire, Cody
    12/12/2020                Counseling                Access to Care                                     Verbalizes Understanding            Beal, Carly
                  Orig Entered:    12/12/2020 13:31 EST Beal, Carly
    12/08/2020                Counseling                Access to Care                                     Verbalizes Understanding            McGuire, Cody
                  Orig Entered:    12/08/2020 11:21 EST McGuire, Cody
    10/28/2020            Counseling             Plan of Care                                        Verbalizes Understanding                    Frank, Casey
             Reviewed diagnosis of tinea versicolor (fungal infection), plan of care, medication including selenium sulfide shampoo and weekly X 4 weeks
             fluconazole. Reviewed risks vs. benefits associated with medications including risk of liver failure with fluconazole. Inmate agreeable to
             proceeding with oral medication and shampoo. Reviewed hand/body hygiene, especially given COVID-19 Pandemic. To place sick call 4-6
             weeks after completion of last fluconazole dose should symptoms continue.
                Orig Entered: 10/28/2020 11:49 EST Frank, Casey
    10/08/2020                Counseling                Access to Care                                     Verbalizes Understanding            Miller, Kasha
                  Orig Entered:    10/08/2020 10:44 EST Miller, Kasha
    09/11/2020                Counseling                Compliance - Treatment                             Verbalizes Understanding            Wilson, William
                  Orig Entered:    09/11/2020 14:17 EST Wilson, William E.
    09/10/2020                Counseling                Access to Care                                     Verbalizes Understanding            May, Joseph

Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                               Bureau of Prisons - THP                                                        Page 1 of 2
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 78 of 164
Reg #: 31133-037                        Inmate Name: HIGGS, DUSTIN JOHN                                                                         Higgs_0070


                                                                                 Topics
    Date Initiated            Format                 Handout/Topic                                 Outcome                                 Provider
                  Orig Entered:    09/10/2020 09:49 EST May, Joseph
    03/11/2020             Counseling             Plan of Care                                        Verbalizes Understanding              Frank, Casey
             Discussed chronic conditions and plan of care. Pending Cardiology f/u and URC for repeat echo. Reviewed warning s/sx's to notify of.
             Recommend compliance with meds including regular use of maintenance inhaler, mometasone. Rinse mouth after each inhaler use to
             prevent thrush.
             Meds refills up to date. Diet/exercise modifications including to reduce overall health risks and maintain healthy BMI/Weight.
                Orig Entered: 03/11/2020 11:47 EST Frank, Casey

    Total: 10




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                       Bureau of Prisons - THP                                                           Page 2 of 2
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 79 of 164
                                                                          Bureau of Prisons                                               Higgs_0071
                                                                           Health Services
                                                                          Health Problems
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN

 Description                                                                               Axis Code Type    Code    Diag. Date Status           Status Date

                                                                            Current
 Presbyopia
  11/18/2013 09:32 EST Alumbaugh, Kimberly O.D.                                                III ICD-9     367.4   11/18/2013 Current           11/18/2013

 Hypertension, Unspecified essential
  09/27/2017 12:24 EST Resto, William MD/CD                                              III       ICD-9     401.9   05/23/2008 Current           05/23/2008
        09/27/17 control BP. Denies chest pain, sob/dyspnea/orthopnea. No palpitation, no
        dizziness/lightheadedness, fatigue. BMI (LOW=18.84%)
  07/06/2009 14:21 EST Webster, Thomas MD CD                                             III       ICD-9     401.9   05/23/2008 Current           05/23/2008
  05/23/2008 07:04 EST Webster, Thomas MD CD                                             III       ICD-9     401.9   05/23/2008 Current           05/23/2008
        HYPERTENSN HYPERTENSN CHRONIC CARE CLINIC 05-07-2008
        PULMONARY PULMONARY CHRONIC CARE CLINIC 05-07-2008
        RETEST HIV NEW COMMIT RETEST                   02-05-2002
        V74.1     NEG PPD-NEXT DUE DATE             06-12-2008
        0MM       PPD RESULT - 0MM              06-12-2007
        493.90 ASTHMA                      06-05-2000
 Asthma, unspecified
  12/30/2020 11:10 EST Frank, Casey FNP                                                  III       ICD-9    493.90   10/25/2008 Current           10/25/2008
        09/27/17 B asthma PEFR 500+. Negative cough or wheeze.
  09/27/2017 12:24 EST Resto, William MD/CD                                              III       ICD-9    493.90   10/25/2008 Current           10/25/2008
        09/27/17 B asthma PEFR 500+, O2 sat 100%, no night asthma symptoms, no
        wheezes, cough, chest tightness, resp distress or cough
  10/25/2008 11:12 EST Tabor, Timothy PA                                                 III       ICD-9    493.90   10/25/2008 Current           10/25/2008
 Cardiac murmurs
  10/28/2020 11:44 EST Frank, Casey FNP                                                    III     ICD-9     785.2   07/24/2014 Current           07/24/2014
        Echo 5/2013; Mitral valve Regurgitation noted. MVP. 09/27/19 Mid systolic click with
        late systolic Murmur best audible at apex and invalsalva.
  09/27/2017 12:24 EST Resto, William MD/CD                                                III     ICD-9     785.2   07/24/2014 Current           07/24/2014
        Echo052013; Mitral valve Regurgitation noted.MVP. 09/27/19 Mid systolic click with
        late systolic Murmurbest audible at apex and invalsalva Low bmi18.8
  09/30/2016 14:14 EST Wilson, William E. MD/CD                                            III     ICD-9     785.2   07/24/2014 Current           07/24/2014
        Echo May 2013; Mitral valve Regurgitation noted.MVP
  07/24/2014 16:13 EST Lukens, David MD                                                    III     ICD-9     785.2   07/24/2014 Current           07/24/2014
        Echo May 2013; Mitral valve Regurgitation noted.
 Dermatophytosis [tinea, ringworm]

Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                             Page 1 of 5
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 80 of 164
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN                                                           Higgs_0072

 Description                                                                               Axis Code Type      Code    Diag. Date Status              Status Date
  10/28/2020 11:44 EST Frank, Casey FNP                                                         ICD-10         B359    09/11/2020 Current
        Suspect tinea versicolor
  09/11/2020 14:17 EST Wilson, William E. MD/CD                                                      ICD-10    B359    09/11/2020 Current
 Encounter for observation for other suspected diseases and conditions ruled out
  12/30/2020 11:10 EST Frank, Casey FNP                                                              ICD-10   Z0389    12/30/2020 Current


                                                                            Resolved
 Intestinal infection due to Clostridium
  02/23/2016 07:20 EST SYSTEM                                                                  III   ICD-9    008.45   03/12/2015   Resolved           06/12/2015
  06/12/2015 09:37 EST Mata, Heather PA-C                                                      III   ICD-9    008.45   03/12/2015   Resolved           06/12/2015
  03/31/2015 12:20 EST Mata, Heather PA-C                                                      III   ICD-9    008.45   03/12/2015   Current            03/31/2015
  03/12/2015 14:11 EST Mata, Heather PA-C                                                      III   ICD-9    008.45   03/12/2015   Resolved           03/12/2015
 Malnutrition of mild degree
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9       263.1   03/12/2015 Resolved             06/12/2015
  06/12/2015 09:37 EST Mata, Heather PA-C                                                      III ICD-9       263.1   03/12/2015 Resolved             06/12/2015
  03/12/2015 14:11 EST Mata, Heather PA-C                                                      III ICD-9       263.1   03/12/2015 Current              03/12/2015
 Migraine, unspecified
  03/11/2020 11:40 EST Frank, Casey FNP                                                        III ICD-9      346.90   11/13/2014 Resolved             03/11/2020
        09/27/17 no headache, no visual disturbances.
  09/27/2017 12:24 EST Resto, William MD/CD                                                    III ICD-9      346.90   11/13/2014 Current              11/13/2014
        09/27/17 no headache, no visual disturbances.
  11/13/2014 13:35 EST Mata, Heather PA-C                                                      III ICD-9      346.90   11/13/2014 Current              11/13/2014
 Sympathetic uveitis
  03/11/2020 11:40 EST Frank, Casey FNP                                                 III ICD-9             360.11   09/15/2014 Resolved             03/11/2020
        1 gt pred forte QID x 2 weeks, then TID x 1 weeks, BID x 1 week, qd x 1 week. Then
        D/C
  09/15/2014 10:00 EST Alumbaugh, Kimberly O.D.                                         III ICD-9             360.11   09/15/2014 Current              09/15/2014
        1 gt pred forte QID x 2 weeks, then TID x 1 weeks, BID x 1 week, qd x 1 week. Then
        D/C
 Conjunctivitis, acute, unspecified
  02/23/2016 07:20 EST SYSTEM                                                           III ICD-9             372.00   08/14/2014 Resolved             02/27/2015
  02/27/2015 14:59 EST Mata, Heather PA-C                                               III ICD-9             372.00   08/14/2014 Resolved             02/27/2015
  08/14/2014 15:08 EST Mata, Heather PA-C                                               III ICD-9             372.00   08/14/2014 Current              08/14/2014
 Other acute otitis externa
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      380.22   11/05/2010 Resolved             09/28/2011
  09/28/2011 14:02 EST Jones, Roger MD                                                         III ICD-9      380.22   11/05/2010 Resolved             09/28/2011
Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                                  Page 2 of 5
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 81 of 164
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN                                                        Higgs_0073

 Description                                                                               Axis Code Type     Code    Diag. Date Status            Status Date
  11/05/2010 12:31 EST Tabor, Timothy PA-C                                                   III ICD-9       380.22   11/05/2010 Current            11/05/2010

 Chronic serous otitis media, simple or unspecified
  02/23/2016 07:20 EST SYSTEM                                                                  III   ICD-9   381.10   09/16/2009   Resolved         09/28/2011
  09/28/2011 14:02 EST Jones, Roger MD                                                         III   ICD-9   381.10   09/16/2009   Resolved         09/28/2011
  11/29/2010 13:42 EST Wilson, William E. MD                                                   III   ICD-9   381.10   09/16/2009   Remission        09/16/2009
  09/16/2009 11:17 EST Webster, Thomas MD CD                                                   III   ICD-9   381.10   09/16/2009   Current          09/16/2009
 Bronchitis, acute
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      466.0   11/07/2013 Resolved           02/27/2015
  02/27/2015 14:59 EST Mata, Heather PA-C                                                      III ICD-9      466.0   11/07/2013 Resolved           02/27/2015
  11/07/2013 10:53 EST Mata, Heather PA-C                                                      III ICD-9      466.0   11/07/2013 Current            11/07/2013
 Unspecified nasal polyp
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      471.9   05/22/2009 Resolved           05/22/2009
        NASAL SURGERY 2010
  11/29/2010 13:42 EST Wilson, William E. MD                                                   III ICD-9      471.9   05/22/2009 Resolved           05/22/2009
        NASAL SURGERY 2010
  05/22/2009 09:26 EST Klink, Kimberly MS, FNP                                                 III ICD-9      471.9   05/22/2009 Current            05/22/2009
 Allergic rhinitis due to other allergen
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      477.8   10/29/2008 Resolved           04/01/2013
  04/01/2013 14:28 EST Wilson, William E. MD/CD                                                III ICD-9      477.8   10/29/2008 Resolved           04/01/2013
  10/29/2008 10:02 EST Klink, Kimberly MS, FNP                                                 III ICD-9      477.8   10/29/2008 Current            10/29/2008
 Sciatica
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      724.3   09/13/2013 Resolved           02/27/2015
         PIRIFORMIS SYNDROME
  02/27/2015 14:59 EST Mata, Heather PA-C                                                      III ICD-9      724.3   09/13/2013 Resolved           02/27/2015
         PIRIFORMIS SYNDROME
  09/13/2013 12:31 EST Cox, Roger FNP                                                          III ICD-9      724.3   09/13/2013 Current            09/13/2013
         PIRIFORMIS SYNDROME
 Backache, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      724.5   03/23/2010 Resolved           09/28/2011
  09/28/2011 14:02 EST Jones, Roger MD                                                         III ICD-9      724.5   03/23/2010 Resolved           09/28/2011
  03/23/2010 14:53 EST Tabor, Timothy PA-C                                                     III ICD-9      724.5   03/23/2010 Current            03/23/2010
 Spasm of muscle
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9     728.85   04/17/2014 Resolved           02/27/2015
  02/27/2015 14:59 EST Mata, Heather PA-C                                                      III ICD-9     728.85   04/17/2014 Resolved           02/27/2015
  04/17/2014 10:11 EST Mata, Heather PA-C                                                      III ICD-9     728.85   04/17/2014 Current            04/17/2014
 Dizziness and giddiness
Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                               Page 3 of 5
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 82 of 164
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN                                                        Higgs_0074

 Description                                                                               Axis Code Type     Code    Diag. Date Status            Status Date
  02/23/2016 07:20 EST SYSTEM                                                                III ICD-9        780.4   02/13/2014 Resolved           01/23/2015
        States has been episodic x 2 years
  01/23/2015 16:34 EST Wilson, William E. MD/CD                                                III ICD-9      780.4   02/13/2014 Resolved           01/23/2015
        States has been episodic x 2 years
  02/13/2014 10:27 EST Mata, Heather PA-C                                                      III ICD-9      780.4   02/13/2014 Current            02/13/2014
        States has been episodic x 2 years
 Headache
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      784.0   03/20/2012 Resolved           09/24/2012
  09/24/2012 14:17 EST Wilson, William E. MD/CD                                                III ICD-9      784.0   03/20/2012 Resolved           09/24/2012
  03/20/2012 14:08 EST Jastillano, Alex MLP                                                    III ICD-9      784.0   03/20/2012 Current            03/20/2012
 Lymph node enlargement
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9      785.6   11/26/2014 Resolved           12/11/2014
  12/11/2014 11:32 EST Mata, Heather PA-C                                                      III ICD-9      785.6   11/26/2014 Resolved           12/11/2014
  11/26/2014 09:41 EST Mata, Heather PA-C                                                      III ICD-9      785.6   11/26/2014 Current            11/26/2014
 Cough
  03/11/2020 11:40 EST Frank, Casey FNP                                                        III ICD-9      786.2   07/30/2015 Resolved           03/11/2020
  07/30/2015 15:02 EST Mata, Heather PA-C                                                      III ICD-9      786.2   07/30/2015 Current            07/30/2015
 Abnormal electrocardiogram [ECG] [EKG]
  02/23/2016 07:20 EST SYSTEM                                                            III ICD-9           794.31   09/22/2010 Resolved           09/28/2011
         EKG 9/14/2010 showing left atrial enlargement, borderline LVH. Consider repeat EKG
         and/or cardiology referral if indicated.
  09/28/2011 14:02 EST Jones, Roger MD                                                   III ICD-9           794.31   09/22/2010 Resolved           09/28/2011
         EKG 9/14/2010 showing left atrial enlargement, borderline LVH. Consider repeat EKG
         and/or cardiology referral if indicated.
  09/22/2010 14:51 EST Jones, Roger MD                                                   III ICD-9           794.31   09/22/2010 Current            09/22/2010
         EKG 9/14/2010 showing left atrial enlargement, borderline LVH. Consider repeat EKG
         and/or cardiology referral if indicated.
 Other injury of finger
  02/23/2016 07:20 EST SYSTEM                                                            III ICD-9            959.5   08/14/2008 Resolved           09/28/2011
  09/28/2011 14:02 EST Jones, Roger MD                                                   III ICD-9            959.5   08/14/2008 Resolved           09/28/2011
  08/14/2008 07:11 EST Klink, Kimberly MS, FNP                                           III ICD-9            959.5   08/14/2008 Current            08/14/2008
 Dermatitis, unspecified
  03/11/2020 11:41 EST Frank, Casey FNP                                                            ICD-10     L309    12/14/2016 Resolved           03/11/2020
  12/14/2016 09:27 EST Mata, Heather PA-C                                                          ICD-10     L309    12/14/2016 Current
 Significant Procedures
  02/23/2016 07:20 EST SYSTEM                                                                  III ICD-9    Procedu   10/07/2010 Resolved           10/07/2010
         9/27/2010--nose/sinus surgery
Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                               Page 4 of 5
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 83 of 164
Reg #: 31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN                                                        Higgs_0075

 Description                                                                               Axis Code Type     Code    Diag. Date Status            Status Date
  10/07/2010 08:43 EST Jones, Roger MD                                                       III ICD-9      Procedu   10/07/2010 Resolved           10/07/2010
          9/27/2010--nose/sinus surgery
 Injury of shoulder and upper arm, unspecified
  03/11/2020 11:41 EST Frank, Casey FNP                                                            ICD-10   S4990X    02/07/2018 Resolved           03/11/2020
  02/07/2018 09:30 EST Muscatell, Genevieve PA-C                                                   ICD-10   S4990X    02/07/2018 Current
 Confirmed case COVID-19
  12/27/2020 08:52 EST Frank, Casey FNP                                                            ICD-10    U07.1    12/16/2020 Resolved           12/27/2020
        Abbottt positive Quest +12/18/20
  12/21/2020 09:49 EST Bowman, Hollie RN/IIPCC                                                     ICD-10    U07.1    12/16/2020 Current
        Abbottt positive Quest +12/18/20
  12/16/2020 17:27 EST Scully, Karen RN, IDC                                                       ICD-10    U07.1    12/16/2020 Current
        Abbottt positive

 Total: 29




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                               Page 5 of 5
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 84 of 164
                                                     Bureau of Prisons                              Higgs_0076
                                                      Health Services
                                                        Treatments
Begin Date: 01/01/2020                                  End Date:    12/30/2020
Reg #:      31133-037                                   Inmate Name: HIGGS, DUSTIN JOHN

Date            Time          Treatment                              Provider           Status
11/12/2020      08:36 THX     EKG                                    Miller, Kasha RN   Completed
      Orig Entered: 11/12/2020 08:36 EST Miller, Kasha RN
Total: 1




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA     Bureau of Prisons - THP                        Page 1 of 1
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 85 of 164
                                                     Bureau of Prisons                                     Higgs_0077
                                                      Health Services
                                                      Vision Screens
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN

Vision Screen on 01/09/2019 11:43
   Blindness:
   Distance Vision: OD: 20/30                                  OS: 20/30                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R: -0.50
   L:                                                                   L: -0.50
   Color Test:
   Tonometry:      R: 26              L: 24
   Comments: squeezing and holding breath with tonopen
        Orig Entered:    01/09/2019 11:44 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 1 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 86 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN                              Higgs_0078


Vision Screen on 10/05/2016 11:21
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test:
   Tonometry:      R: 20              L: 20
   Comments:
        Orig Entered:    10/05/2016 11:22 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 2 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 87 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN                              Higgs_0079


Vision Screen on 10/28/2015 13:23
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test:
   Tonometry:      R: 16              L: 16
   Comments:
        Orig Entered:    10/28/2015 13:24 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 3 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 88 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN                              Higgs_0080


Vision Screen on 09/15/2014 09:56
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test:
   Tonometry:      R: 15              L: 15
   Comments:
        Orig Entered:    09/15/2014 09:57 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 4 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 89 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN                              Higgs_0081


Vision Screen on 11/18/2013 09:22
   Blindness:
   Distance Vision: OD: 20/20                                  OS: 20/20                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R: 0.00
   L:                                                                   L: 0.00
   Color Test:
   Tonometry:      R: 16              L: 16
   Comments:
        Orig Entered:    11/18/2013 09:31 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 5 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 90 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN    Higgs_0082


Vision Screen on 09/23/2013 06:36            Refused
   Comments: Inmate refused eye exam
       Orig Entered:    09/24/2013 06:37 EST Bixler, Tracy RN




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA     Bureau of Prisons - THP     Page 6 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 91 of 164
 Reg #: 31133-037                             Inmate Name: HIGGS, DUSTIN JOHN                              Higgs_0083


Vision Screen on 04/12/2010 11:45
   Blindness:
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis   Add
   R:                                                                   R:
   L:                                                                   L:
   Color Test:
   Tonometry:      R:                 L:
   Comments: NO NEED FOR GLASSES 20/20
        Orig Entered:    04/12/2010 11:47 EST Bowman, Hollie RN/IIPCC




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA         Bureau of Prisons - THP                           Page 7 of 7
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 92 of 164
                                                     Bureau of Prisons                               Higgs_0084
                                                      Health Services
                                                      COVID-19 RNA
Begin Date: 01/01/2020                                    End Date:    12/30/2020
Reg #:      31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN
(Reference Range - Negative)
Effective Date           COVID-19 RNA                                            Provider
12/16/2020 17:34 THX     Positive                           Symptomatic          Edwards, Cristi Phlebotomist
     Symptomatic- SCU
       Orig Entered: 12/16/2020 17:35 EST Edwards, Cristi Phlebotomist
12/16/2020 17:14 THX     Positive                Asymptomatic                    Scully, Karen RN, IDC
     Inmate was charted in error as symptomatic when surveillance testing was completed 12/16/20. Denied any signs or
     symptoms at that time.
       Orig Entered: 12/18/2020 17:16 EST Scully, Karen RN, IDC

Total: 2




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA     Bureau of Prisons - THP                           Page 1 of 1
                                           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 93 of 164
                                                                       Bureau of Prisons                                         Higgs_0085
                                                                        Health Services
                                                                        Immunizations
Begin Date: 01/01/2020                                       End Date:       12/30/2020
Reg #:         31133-037                                     Inmate Name: HIGGS, DUSTIN JOHN
Immunization                       Immunization Date    Administered     Location           Dosage Drug Mfg.   Lot #   Dose #   Exp Date
Influenza - Immunization           10/14/2020           Refused
     refusal signed.
          Orig Entered: 10/14/2020 06:54 EST Dean, J. RN
Total: 1




Generated 12/30/2020 17:15 by Smiledge, Shauna HSA                        Bureau of Prisons - THP                                        Page 1 of 1
                 Case 1:19-mc-00145-TSC Bureau
                                        Document
                                               of380-4 Filed 12/31/20 Page 94 of 164
                                                  Prisons                                               Higgs_0086
                                                   Health Services
                                                 Medication Summary
                                                      Historical
Complex: THX--TERRE HAUTE FCC                                Begin Date: 01/01/2020            End Date: 12/30/2020
Inmate:  HIGGS, DUSTIN JOHN                                  Reg #:      31133-037             Quarter:  X01-313L

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:
   Allergy                                        Reaction                        Date Noted
   NSAIDs                                         Intolerance-other               11/13/2007
       patient reports reaction

Active Prescriptions
   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   Inhale 2 puffs by mouth four times daily AS NEEDED
   Rx#: 490625-THX           Doctor: Wilson, William E. MD/CD
   Start: 09/12/19           Exp: 09/11/20                              Pharmacy Dispensings: 102 GM in 476 days

   Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT
   Inhale 2 puffs by mouth four times daily AS NEEDED
   Rx#: 518450-THX           Doctor: Wilson, William E. MD/CD
   Start: 09/14/20           Exp: 09/14/21                              Pharmacy Dispensings: 25.5 GM in 108 days

   Aspirin 81 MG EC Tab
   Take one tablet by mouth daily
   Rx#: 490626-THX         Doctor: Wilson, William E. MD/CD
   Start: 09/12/19         Exp: 09/11/20                                Pharmacy Dispensings: 365 TAB in 476 days

   Aspirin 81 MG EC Tab
   Take one tablet by mouth daily
   Rx#: 518451-THX         Doctor: Wilson, William E. MD/CD
   Start: 09/14/20         Exp: 09/14/21                                Pharmacy Dispensings: 120 TAB in 108 days

   Fluconazole 100 MG Tab
   Take one and one-half (1 and 1/2) tablets (150 MG) by mouth once weekly ***pill line***
   Rx#: 521914-THX         Doctor: Frank, Casey FNP
   Start: 10/28/20         Exp: 11/27/20                           Pharmacy Dispensings: 7.5 TAB in 64 days

   Fluconazole 100 MG Tab
   Take one and one-half (1 and 1/2) tablets (150 MG) by mouth once weekly ***pill line***
   Rx#: 525007-THX         Doctor: Frank, Casey FNP
   Start: 12/10/20         Exp: 01/09/21                           Pharmacy Dispensings: 6 TAB in 21 days

   HydroCHLOROthiazide 12.5 MG Cap
   Take one capsule by mouth every day

Generated 12/30/2020 17:15 by Smiledge, Shauna       Bureau of Prisons - THP                                Page 1 of 3
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 95 of 164
Complex: THX--TERRE HAUTE FCC                               Begin Date: 01/01/2020             End Date: Higgs_0087
                                                                                                          12/30/2020
Inmate:  HIGGS, DUSTIN JOHN                                 Reg #:      31133-037              Quarter:   X01-313L


Active Prescriptions
   Rx#: 490627-THX             Doctor: Wilson, William E. MD/CD
   Start: 09/12/19             Exp: 09/11/20                            Pharmacy Dispensings: 365 CAP in 476 days

   HydroCHLOROthiazide 12.5 MG Cap
   Take one capsule by mouth every day
   Rx#: 518452-THX        Doctor: Wilson, William E. MD/CD
   Start: 09/14/20        Exp: 09/14/21                                 Pharmacy Dispensings: 120 CAP in 108 days

   Lisinopril 5 MG Tab
   Take one tablet (5 MG) by mouth each day
   Rx#: 490628-THX         Doctor: Wilson, William E. MD/CD
   Start: 09/12/19         Exp: 09/11/20                                Pharmacy Dispensings: 365 TAB in 476 days

   Lisinopril 5 MG Tab
   Take one tablet (5 MG) by mouth each day
   Rx#: 518453-THX         Doctor: Wilson, William E. MD/CD
   Start: 09/14/20         Exp: 09/14/21                                Pharmacy Dispensings: 120 TAB in 108 days

   Mometasone Furoate Inhal 220 MCG/Inh [ 60 doses]
   Inhale 2 puffs by mouth each day - rinse mouth after use
   Rx#: 490629-THX          Doctor: Wilson, William E. MD/CD
   Start: 09/12/19          Exp: 09/11/20                               Pharmacy Dispensings: 12 ea in 476 days

   Mometasone Furoate Inhal 220 MCG/Inh [ 60 doses]
   Inhale 2 puffs by mouth each day - rinse mouth after use
   Rx#: 525169-THX          Doctor: Wilson, William E. MD/CD
   Start: 12/14/20          Exp: 12/14/21                               Pharmacy Dispensings: 1 ea in 17 days

   Selenium Sulfide Lotion 2.5%, 120ML
   Apply to the affected areas of your body, (not on face or genitals) each day for 7 days. Work up a lather using a small
   amount of water. RINSE AFTER 10 minutes. May use weekly thereafter
   Rx#: 518454-THX           Doctor: Wilson, William E. MD/CD
   Start: 09/14/20           Exp: 10/14/20                              Pharmacy Dispensings: 120 ML in 108 days

   Selenium Sulfide Lotion 2.5%, 120ML
   Apply to the affected areas of your body, (not on face or genitals) each day for 7 days. Work up a lather using a small
   amount of water. RINSE AFTER 10 minutes. May use weekly thereafter
   Rx#: 521915-THX           Doctor: Frank, Casey FNP
   Start: 10/28/20           Exp: 11/04/20                              Pharmacy Dispensings: 120 ML in 64 days

   Verapamil HCl 80 MG Tab
   Take one-half (1/2) tablet (40 MG) by mouth three times daily
   Rx#: 490630-THX           Doctor: Wilson, William E. MD/CD
   Start: 09/12/19           Exp: 09/11/20                              Pharmacy Dispensings: 450 TAB in 476 days
Generated 12/30/2020 17:15 by Smiledge, Shauna       Bureau of Prisons - THP                                  Page 2 of 3
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 96 of 164
Complex: THX--TERRE HAUTE FCC                              Begin Date: 01/01/2020           End Date: Higgs_0088
                                                                                                       12/30/2020
Inmate:  HIGGS, DUSTIN JOHN                                Reg #:      31133-037            Quarter:   X01-313L


Active Prescriptions
   Verapamil HCl 80 MG Tab
   Take one-half (1/2) tablet (40 MG) by mouth three times daily
   Rx#: 518455-THX           Doctor: Wilson, William E. MD/CD
   Start: 09/14/20           Exp: 09/14/21                             Pharmacy Dispensings: 180 TAB in 108 days




Generated 12/30/2020 17:15 by Smiledge, Shauna      Bureau of Prisons - THP                              Page 3 of 3
                       Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 97 of 164
                                                                                        Report Status: Final
                                                                                                                                         Higgs_0089
                                                                                                                                          HIGGS, DUSTIN J

Patient Information                                          Specimen Information                                     Client Information
                                                             Specimen: WX753948C                                      Client #: 10767072 4000000
HIGGS, DUSTIN J
                                                             Requisition: 0004269                                     WILLIAM E WILSON
DOB: 03/10/1972       AGE: 48                                                                                         FCI TERRE HAUTE
Gender: M                                                                                                             Attn: HEALTH SERVICES UNIT
                                                             Collected:     12/18/2020
Phone:      812.244.4584                                                                                              4200 BUREAU RD N
                                                             Received:      12/19/2020 / 11:41 EST
Patient ID: 31133-037                                                                                                 TERRE HAUTE, IN 47802-8128
                                                             Reported:      12/20/2020 / 14:57 EST
Health ID: 8573026117419809


Ward:           X01
COMMENTS:                 SURVEILLANCE

      SARS CoV 2 (COVID-19) Tests

                         Test Name                                          Result               Reference Range                                            Lab
SARS CoV 2 RNA(COVID 19), QUALITATIVE NAAT                                                                                                                  CA
 SARS CoV 2 RNA                                                         DETECTED                 NOT DETECTED
 A Detected result is considered a positive test result for COVID-19. This indicates that RNA from SARS-CoV-2 (formerly 2019-nCoV) was
 detected, and the patient is infected with the virus and presumed to be contagious. If requested by public health authority, specimen will be sent
 for additional testing.
 Please review the "Fact Sheets" and FDA authorized labeling available for health care providers and patients using the following websites:
 https://www.questdiagnostics.com/home/Covid-19/HCP/NAAT/fact-sheet2 https://www.questdiagnostics.com/home/Covid-19/Patients/NAAT/
 fact-sheet2
 This test has been authorized by the FDA under an Emergency Use Authorization (EUA) for use by authorized laboratories.
 Due to the current public health emergency, Quest Diagnostics is receiving a high volume of samples from a wide variety of swabs and media
 for COVID-19 testing. In order to serve patients during this public health crisis, samples from appropriate clinical sources are being tested.
 Negative test results derived from specimens received in non-commercially manufactured viral collection and transport media, or in media and
 sample collection kits not yet authorized by FDA for COVID-19 testing should be cautiously evaluated and the patient potentially subjected to
 extra precautions such as additional clinical monitoring, including collection of an additional specimen.
 Methodology: Nucleic Acid Amplification Test (NAAT) includes RT-PCR or TMA
 Additional information about COVID-19 can be found at the Quest Diagnostics website: www.QuestDiagnostics.com/Covid19.
 Physician Comments:




PERFORMING SITE:
CA    QUEST DIAGNOSTICS - SCHAUMBURG, 506 EAST STATE PARKWAY, SCHAUMBURG, IL 60173-4538 Laboratory Director: ANTHONY V THOMAS,MD, CLIA: 14D0416537




CLIENT SERVICES: 866.697.8378                                       SPECIMEN: WX753948C                                                              PAGE 1 OF 1
Quest, Quest Diagnostics, the associated logo and all associated Quest Diagnostics marks are the trademarks of Quest Diagnostics.
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 98 of 164
                                          Bureau of Prisons                                  Higgs_0090
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                              Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                    Race:       BLACK
Encounter Date: 12/21/2020 07:22             Provider:     Lab Result Receive   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 12/21/2020 10:46.




                                             Bureau of Prisons - THA
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 99 of 164
                                                                                               Higgs_0091




  Patient:    HIGGS, DUSTIN                    DOB:            03/10/1972       Accession:   31272862
  MRN:                                         Age:            48               Collected:   08/20/2020
  Patient ID: 30516749                         Gender:         Male             Received:    08/20/2020
  Clinician: William E Wilson, MD              Client Phone:   (812) 238-3439   Reported:    08/20/2020 16:30

Specimen Info: Urine Pour-Off

Results begin on second page.




 William E Wilson, MD
 FCC-Terre Haute-USP (Bureau of Corrections)
 4200 Bureau Road North
 Terre Haute, IN 47802                                                                              Page 1 of 2
                                             Cedar Diagnostics
               Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 100 of 164
                                                555 Rivergate Lane
                                                                                                          Higgs_0092
                                              Durango, Colorado 81301


                                                CLIA ID: 06D1065912                              Lab Director: Jay Joy, MD

Name: HIGGS, DUSTIN JOHN                                        Patient ID:    AXXXXXXXX
DOB: 3/10/1972      Age: 48       Sex: M                        Provider:      WILLIAM WILSON

Sample ID:      990492                 Fasting: No              Comment:       31133-037
Draw Date:      8/19/2020 08:15                                 Report Date:   8/20/2020 15:59

TESTS ORDERED:
   PT SAMPLE
  31133-037


  TEST NAME                                        RESULT                        UNITS              REFERENCE
                                     IN RANGE               OUT OF RANGE                            RANGE


  Urinalysis Dipstick                                                                                             MJR

  UCOL                               Yellow                                                         Yellow
  UCLAR                              Clear                                                          Clear
  UGLU                               Negative                                    mg/dL              Negative
  UBILI                              Negative                                                       Negative
  UKET                               Negative                                    mg/dL              Negative
  USG                                1.020                                                          1.010-1.030
  UBLD                               Negative                                                       Negative
  UPH                                6.0                                                            5.0-8.0
  UPR                                Negative                                    mg/dL              Negative
  URO                                0.2 E.U./dL                                 E.U./dL            0.0-1.0
  UNIT                               Negative                                                       Negative
  ULEUK                              Negative                                                       Negative
  UCULTDONE                          No




Sample ID: 990492/1                                                                              Reviewed by: ___________
END OF REPORT (Final)
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 101 of 164
                                         Bureau of Prisons                                  Higgs_0093
                                          Health Services
                                          Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                             Reg #:      31133-037
Date of Birth:  03/10/1972                  Sex:          M                    Race:       BLACK
Encounter Date: 08/21/2020 17:14            Provider:     Lab Result Receive   Facility:   THP

Cosigned by Lukens, David MD on 08/24/2020 11:56.




                                            Bureau of Prisons - THA
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 102 of 164
                                                                                                            Higgs_0094

                                                      FMC Rochester
                                                     2110 E. Center Street
                                                     Rochester, MN 55904
                                                        507-287-0674
                                                                                            *** Sensitive But Unclassified ***
Name    HIGGS, DUSTIN                      Facility USP Terre Haute                      Collected 08/12/2020 07:25
Reg #   31133-037                          Order Unit X02-417L                           Received 08/13/2020 10:37
DOB     03/10/1972                         Provider William Wilson, MD                   Reported 08/13/2020 14:03
Sex     M                                                                                LIS ID     254192131


                                                      CHEMISTRY
Sodium                                                  139                               136-145                 mmol/L
Potassium                                                3.9                               3.5-5.1                mmol/L
Chloride                                                101                               98-107                  mmol/L
CO2                                                      29                                22-29                  mmol/L
BUN                                H                     21                                 6-20                  mg/dL
Creatinine                                              1.12                             0.67-1.17                mg/dL
eGFR (IDMS)                                             >60
  GFR units measured as mL/min/1.73m^2.
  If African American multiply by 1.210.
  A calculated GFR <60 suggests chronic kidney disease if found over a 3 month period.
Calcium                                                 9.8                              8.6-10.0                  mg/dL
Glucose                                                  93                               74-109                   mg/dL
AST                                                      16                                10-40                    U/L
ALT                                                      13                                 8-41                    U/L
Alkaline Phosphatase                                     61                               49-126                    U/L
Bilirubin, Total                                         0.5                              0.1-1.2                  mg/dL
Total Protein                                            8.0                              6.6-8.7                  g/dL
Albumin                                                  4.6                              3.5-5.2                  g/dL
Globulin                                                 3.4                              2.0-3.7                  g/dL
Alb/Glob Ratio                                          1.35                             1.00-2.30
Anion Gap                          L                     8.9                              9.0-19.0
BUN/Creat Ratio                                         18.4                              5.0-30.0
Cholesterol                                              143                               <200                    mg/dL
Triglycerides                                             52                               <150                    mg/dL
HDL Cholesterol                    H                      66                               40-60                   mg/dL
LDL Cholesterol (calc)                                    67                               <130                    mg/dL
Chol/HDL Ratio                                           2.2                              0.0-4.0

                                                    HEMATOLOGY
WBC                                                      6.4                               3.5-10.5                 K/uL
RBC                                                     4.32                              4.10-6.00                 M/uL
Hemoglobin                                              14.0                              12.0-17.5                 g/dL
Hematocrit                                              41.5                              38.8-50.0                  %
MCV                                                     96.1                             76.0-100.0                  fL
MCH                                                     32.4                              27.0-33.0                  pg
MCHC                                                    33.7                              28.0-36.0                 g/dL
RDW-CV                                                  12.0                              12.0-15.0                  %
Platelet                                                318                                150-450                  K/uL

   FLAG LEGEND           L=Low L!=Low Critical       H=High H!=High Critical       A=Abnormal A! =Abnormal Critical
                                                                                                Page 1 of 2
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 103 of 164
                                                                                                    Higgs_0095

                                                 FMC Rochester
                                                 2110 E. Center Street
                                                 Rochester, MN 55904
                                                    507-287-0674
                                                                                   *** Sensitive But Unclassified ***
Name    HIGGS, DUSTIN                  Facility USP Terre Haute                 Collected 08/12/2020 07:25
Reg #   31133-037                      Order Unit X02-417L                      Received 08/13/2020 10:37
DOB     03/10/1972                     Provider William Wilson, MD              Reported 08/13/2020 14:03
Sex     M                                                                       LIS ID     254192131


                                                 HEMATOLOGY
MPV                              H                 10.6                          6.9-10.5                   fL

                                             HEMOGLOBIN A1C
Hemoglobin A1C                                      5.5                            <5.7                     %
  5.7 - 6.4 Increased Risk
     > 6.4 Diabetes




   FLAG LEGEND           L=Low L!=Low Critical   H=High H!=High Critical   A=Abnormal A! =Abnormal Critical
                                                                                          Page 2 of 2
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 104 of 164
                                          Bureau of Prisons                                  Higgs_0096
                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                              Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                    Race:       BLACK
Encounter Date: 08/13/2020 15:04             Provider:     Lab Result Receive   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 08/14/2020 14:45.




                                             Bureau of Prisons - THA
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 105 of 164
                                                                                                           Higgs_0097

                                                      FMC Rochester
                                                     2110 E. Center Street
                                                     Rochester, MN 55904
                                                        507-287-0674
                                                                                           *** Sensitive But Unclassified ***
Name    HIGGS, DUSTIN                      Facility USP Terre Haute                      Collected 02/04/2020 09:52
Reg #   31133-037                          Order Unit X02-417L                           Received 02/05/2020 11:09
DOB     03/10/1972                         Provider William Wilson, MD                   Reported 02/05/2020 14:49
Sex     M                                                                                LIS ID     254192132


                                                      CHEMISTRY
Sodium                                                  140                               136-145                mmol/L
Potassium                                                4.2                               3.5-5.1               mmol/L
Chloride                                                100                               98-107                 mmol/L
CO2                                                      28                                22-29                 mmol/L
BUN                                                      16                                 6-20                 mg/dL
Creatinine                                              1.09                             0.67-1.17               mg/dL
eGFR (IDMS)                                             >60
  GFR units measured as mL/min/1.73m^2.
  If African American multiply by 1.210.
  A calculated GFR <60 suggests chronic kidney disease if found over a 3 month period.
Calcium                                                  9.8                             8.6-10.0                 mg/dL
Glucose                                                  86                               74-109                  mg/dL
Anion Gap                                               12.1                             9.0-19.0




   FLAG LEGEND           L=Low L!=Low Critical       H=High H!=High Critical       A=Abnormal A! =Abnormal Critical
                                                                                               Page 1 of 1
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 106 of 164
                                          Bureau of Prisons                                  Higgs_0098

                                           Health Services
                                           Cosign/Review
Inmate Name:    HIGGS, DUSTIN JOHN                                              Reg #:      31133-037
Date of Birth:  03/10/1972                   Sex:          M                    Race:       BLACK
Encounter Date: 02/05/2020 15:51             Provider:     Lab Result Receive   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 02/06/2020 09:40.




                                             Bureau of Prisons - THA
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 107 of 164
                                                                                                   Higgs_0099




                                        USP Terre-Haute THP
Patient:         HIGGS, DUSTIN (Male)                                 DOB:              03/10/72
Register#:       31133-037                                            Age:              48
Date:            12/30/20 13:47                                       Status:           OP
Slicecount:      3
History:         CHEST X-RAY FOR INTERMITTENT FEELINGS OF DIFFICULTY CATCHING BREATH.
                 COVID RECOVERED.
Priors:
Exams:          FILM CXR 2 VIEWS
Referring Phy:
Ordering Phy:
Ordering Phy #:
Accession Numbers: 202#BOP00220368
                                                   Final Report

Exam: FILM CXR 2 VIEWS

HISTORY: Intermittent feelings of difficulty catching breath. Recovered from Covid-19
TECHNIQUE: Frontal and lateral views of the chest.
COMPARISON: 10/18/2018
FINDINGS: Normal lung volumes. Right apical reticular nodular density appears unchanged.
Otherwise, the lungs remain clear. No acute airspace disease or pulmonary edema.

Normal cardiomediastinal contours for age.
No pleural effusion or pneumothorax.
No acute osseous abnormalities.
IMPRESSION: Stable chest examination without acute cardiopulmonary process. Clear lungs except
for unchanged right apical reticular nodular density.


Radiologist:                   Justin Yoon, MD
Study ready at 13:48 and initial results transmitted at 13:50
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 108 of 164
                                          Bureau of Prisons                         Higgs_0100
                                           Health Services
                                           Cosign/Review
Inmate Name:     HIGGS, DUSTIN JOHN                                    Reg #:      31133-037
Date of Birth:   03/10/1972                  Sex:          M           Race:       BLACK
Scanned Date:    12/30/2020 14:54 EST                                  Facility:   THP

Reviewed by Wilson, William E. MD/CD on 12/30/2020 15:02.




                                             Bureau of Prisons - THA
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 109 of 164
                                                                Higgs_0101
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 110 of 164
                                                                Higgs_0102
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 111 of 164
                                          Bureau of Prisons                         Higgs_0103
                                           Health Services
                                           Cosign/Review
Inmate Name:     HIGGS, DUSTIN JOHN                                    Reg #:      31133-037
Date of Birth:   03/10/1972                  Sex:          M           Race:       BLACK
Scanned Date:    12/03/2020 06:49 EST                                  Facility:   THP

Reviewed by Wilson, William E. MD/CD on 12/28/2020 14:02.




                                             Bureau of Prisons - THA
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 112 of 164
                                                                       Higgs_0104
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 113 of 164
                                                                Higgs_0105
05/29/2020Case
            09 : 37Preci se Speci alties Corpo ra tion                                   (FAX)2175326808               P . 003/008
                 1:19-mc-00145-TSC        Document         380-4 Filed 12/31/20 Page 114 of 164
       May. 29. 2020 10: 40AM                                                                         No, 1844       P. 20
                                                                                                                    Higgs_0106
        DUSTIN HIGGS 5/26/2020                                                                                      Page 1 of2


                                                                                                            Study ID: 13015$




                                                  Providence Medical Group
                          •
                     ,,.,,
                                                      2723 South 7th Street
                                                     Terre Haute, IN 47802 ·
                                                         (812) 232-8164
                                                         (812) 234-6391 (fax)


                                                 Resting Echocardiogram Report

             "3\ \~~-031-
         Name: HIGGS. DUSTIN                  Study Date: 05/26/2020 03:51 PM
         MRN: 264078
         DOB: 03/10/1972                       Gender: Male                                          Height: 75 in
         Age: 48 yrs                                                                                Weight; 175 lb
          Primary Care Phy~ician:
         Reason For Study: Mttral Regurgitation                                                      BSA: 2.1 meters2
         CPT Code: 93306 Comp. Echo w/0.oppler & Color.

         MMode/20 Measurements & calc;ylatjons
         LVIDd: 4.2 cm   FS: :24 %    Ao root dtara: 3.3 cm                                LVOT diam: 2.2 em
         LVIDs: 3.2 cm


         Dgppler Measurements & ca1cu1ations
         MVEIA: l.S



        Results
        A complete 2-D, M-Mode echocardiogram was performed utilizing doppler and color-flow mapping
        sho"1Il.g the following results:. The left ventricle is normal in size. There is normal left ventricular wall
        thickness. Left ventricular systolic fimction is nonnal. Ejection Fraction= 60-65¾. The transmitral
        spectral Doppler flow pattern is normal for age. No regional wall motion abnormalities noted. The right
        Yentrlcle is normal in size and function. The left atrium is borderline dilated. Right atrial size is normal.
        There is moderate mitral valve prolapse. Prolapse of the anterior mitral leaflet. There is moderate mitral
        regurgitation. The mitral regurgitantjet is posteriorly directed, which is consistent with anterior leaflet
        pathology. The tricuspid valve is not well visualized, but is grossly normal. Doppler :fmdings do not
        suggest puhnonary hypertension. The aortic valve is trileaflet. The aortic valve opens well. No aortic
        regurgitation is present The pulmonic valve is not well seen, but is grossly normal. The aortic root is
        normal size. There is no pericardia! effusion. Compared with 5/7/2019 study, tebre is no significant
        change.
         CONCLUSION:
         STUDY PERFORMED ON 05/20/2020.                                                                     USP
         The left ventricle is nonnal in size.                                                         : ~ Dl ~ . 1·· 411 fl I
         Left ventricular systolic function is normal.
         Ejection Fraction= 60-65%.


         file://C:\Proara.m Fi1es\Philin1s\Xc:~ler,i\Rtmnm~ulvl 1O1 'iR   Vl'\t'1   in~flQ?4-Q\(}7,:;l'\??1 R htm    ~/?Q/?0?11
05/29/2020  09:37Precise Specialties Corporation          (FAX)2175326808                                             P.004/008
         Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20    Page 115 of 164
      May, 29, 2020 10:41AM                                                                            No. 1844    P. 21
                                                                                                                  Higgs_0107
        DUSTIN HIGGS S/'26/2020                                                                                   Page 2 of2


        The transmitral spectral Doppler flow pattern is nonnal for age.
        There is moderate mitral valve prolapse.
        Prolapse of the anterior mitral leaflet.
        There is moderate mitral regurgitation.
        The mitral regurgitant jet is posteriorly directed, which is consistent with anterior leaflet pathology.
        Doppler findings do not suggest pu.lmonazy hypertension.
        Compared with 5/7/2019 study, tehre is no significant change.




        Re2'dlng Physician: ........AA,s..es:s.z_:u        --·---· ......-.........   M.   _ ___ _

                                                                                                     •-=•
                                  John Yacoub, MD. FACC on 05/27/2020 03:37 PM
        Ordering Physician: Dr Frank




       file://C:\P;rogram Files\Philips\Xcelera\Reoort\studv13015$ verl inst3924-9\076e2218.h~ 5/29/2020
            Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 116 of 164
                                          Bureau of Prisons                         Higgs_0108
                                           Health Services
                                           Cosign/Review
Inmate Name:     HIGGS, DUSTIN JOHN                                    Reg #:      31133-037
Date of Birth:   03/10/1972                  Sex:          M           Race:       BLACK
Scanned Date:    05/29/2020 12:14 EST                                  Facility:   THP

Reviewed by Trueblood, Elizabeth MD on 07/13/2020 14:11.




                                             Bureau of Prisons - THA
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 117 of 164




            Attachment 2
                   Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 118 of 164
                                                        Bureau of Prisons                                    Johnson_0001
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: JOHNSON, CORY                                                                       Reg #: 27832-054
Date of Birth: 11/05/1968                                Sex:      M   Race: BLACK               Facility: THP
Encounter Date: 12/29/2020 14:02                         Provider: McGuire, Cody NREMT-P         Unit:     X01


EMT/Para - Sick Call encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                Provider: McGuire, Cody NREMT-P
       Chief Complaint: Dental Problem
       Subjective:   "My filling fell out" Back lower right
       Pain:         Yes
       Pain Assessment
         Date:                       12/29/2020 14:02
         Location:                   Tooth
         Quality of Pain:            Aching
         Pain Scale:                 2
         Intervention:               dental sick call
         Trauma Date/Year:
         Injury:
         Mechanism:
         Onset:                      1-2 Days
         Duration:                   1-2 Days
         Exacerbating Factors:       none
         Relieving Factors:          none
         Reason Not Done:
         Comments:

OBJECTIVE:

 Exam Comments
    Obvious displacement of a previous filling on lower, back ,right hand molar. No signs of infection, swelling.
ASSESSMENT:
        Dental Problem Needing Dental Followup
        Pt reports at cell door with a missing filling in a beck lower right hand molar. Pt wishes to be seen by dental services. Will
        cosign dental and place on scheduler.
PLAN:

Schedule:
    Activity                                                Date Scheduled          Scheduled Provider
    Dental Sick Call                                        01/05/2021 00:00 Dental
Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                             Handout/Topic                              Provider              Outcome

Generated 12/29/2020 14:09 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                    Page 1 of 2
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 119 of 164
Inmate Name: JOHNSON, CORY                                                                               Johnson_0002
                                                                                           Reg #: 27832-054
Date of Birth: 11/05/1968                                Sex:      M   Race: BLACK         Facility: THP
Encounter Date: 12/29/2020 14:02                         Provider: McGuire, Cody NREMT-P   Unit:     X01

    Date Initiated Format                             Handout/Topic                        Provider               Outcome
    12/29/2020     Counseling                         Access to Care                       McGuire, Cody          Verbalizes
                                                                                                                  Understanding

Copay Required:No                         Cosign Required: Yes
Telephone/Verbal Order: Yes              By: Bachmann, Kimberly DDS
Telephone or Verbal order read back and verified.


Completed by McGuire, Cody NREMT-P on 12/29/2020 14:09
Requested to be cosigned by Bachmann, Kimberly DDS.
Cosign documentation will be displayed on the following page.




Generated 12/29/2020 14:09 by McGuire, Cody NREMT-P        Bureau of Prisons - THP                              Page 2 of 2
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 120 of 164
                                        Bureau of Prisons                                   Johnson_0003
                                         Health Services
                                         Cosign/Review
Inmate Name:    JOHNSON, CORY                                                   Reg #:      27832-054
Date of Birth:  11/05/1968                 Sex:          M                      Race:       BLACK
Encounter Date: 12/29/2020 14:02           Provider:     McGuire, Cody NREMT-   Facility:   THP

Cosigned by Bachmann, Kimberly DDS on 12/30/2020 07:35.




                                           Bureau of Prisons - THA
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 121 of 164
                                                       Bureau of Prisons                                        Johnson_0004
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: JOHNSON, CORY                                                                          Reg #: 27832-054
Date of Birth: 11/05/1968                                   Sex:      M    Race: BLACK              Facility: THP
Encounter Date: 12/27/2020 07:45                            Provider: Frank, Casey FNP              Unit:     X01


Mid Level Provider - Evaluation encounter performed at Special Housing Unit.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Frank, Casey FNP
        Chief Complaint: INFECTIOUS DISEASE
        Subjective:   f/u positive Abbott COVID-19 test 12/16/20 with confirmatory positive Quest test 12/21/20.
                      Reports having a, "little cough," described as non-productive. Denies any difficulty breathing
                      or overt c.o.
                      Denies fever, chills, night sweats, myalgia's, N/V/D, cough, SOB, DOE, or associated sx's.

                        PLAN:
                        Medically cleared from isolation status if appropriate from custody IDC standpoint.
        Pain:           No

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    12/27/2020        07:46 THX             97.2         36.2                           Frank, Casey FNP

Pulse:
     Date          Time              Rate Per Minute          Location                  Rhythm     Provider
     12/27/2020 07:46 THX                            72                                            Frank, Casey FNP
Respirations:
     Date                 Time               Rate Per Minute Provider
     12/27/2020           07:46 THX                           18 Frank, Casey FNP
Blood Pressure:
     Date       Time              Value          Location        Position              Cuff Size   Provider
     12/27/2020 07:46 THX         Refused                                                          Frank, Casey FNP
SaO2:
     Date             Time            Value(%) Air                           Provider
     12/27/2020       07:46 THX        Refused                               Frank, Casey FNP

 ROS Comments
    General: Negative fever, chills, night sweats, weight loss, appetite change, or fatigue.
    Integumentary: Negative rash, wound, or skin breakdown.
    HEENT: Denies visual changes, watery eyes, runny nose, allergies, sinus pressure, or neck pain.
    Cardiovascular: Negative CP, SOB, DOE, Angina, Cough, Edema, Orthopnea, PND, Syncope, or palpitations.
    Pulmonary: Reports mild, non-productive cough without difficulty breathing. Negative SOB, DOE, Dyspnea, or
    hemoptysis.
    GI: Negative abdominal pain, colic, bloating, N/V/D, or constipation..
    GU: Negative Nocturia, Hematuria, Hesitancy, bladder dysfunction, Incontinence, Urgency, Urinary Frequency, Urinary
    Retention, or Dysuria.
    Musculoskeletal: Negative back pain, muscle aches, or extremity discomfort.
    Neurological: CN 2-12 grossly intact. Negative dizziness, H/A, or weakness.
    Psychiatric: Negative impaired mood.

Generated 12/27/2020 08:54 by Frank, Casey FNP               Bureau of Prisons - THP                                   Page 1 of 2
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 122 of 164
Inmate Name: JOHNSON, CORY                                                                                  Johnson_0005
                                                                                              Reg #: 27832-054
Date of Birth: 11/05/1968                            Sex:      M    Race: BLACK               Facility: THP
Encounter Date: 12/27/2020 07:45                     Provider: Frank, Casey FNP               Unit:     X01

   Lymphatics: Negative generalized lymphadenopathy.
   ROS reviewed and otherwise unremarkable.
 Exam Comments
    Wearing mask due to COVID-19 pandemic and evaluated with officers and Lieutenant.
    General: Affect Pleasant and cooperative.
    Skin: WNL. Dry and intact.
    Head: Symmetry of motor function, Atraumatic/Normocephalic.
    Pharynx: Patent airway.
    Neck: WNL, supple, symmetric, trachea midline. Musculoskeletal WNL, full ROM without tenderness, swelling, or
    muscle spasms.
    Pulmonary: Thorax: Inspection WNL with normal thoracic expansion, normal diaphragmatic excursion, Clear to
    auscultation without crackles, rhonchi, wheezing, or pleural rub.
    Cardiovascular: Observation WNL. Normal Rate, Regular Rhythm without tachycardia, bradycardia, irregular rhythm, or
    cardiopulmonary distress. Auscultation: Regular Rate and Rhythm (RRR), Normal S1 and S2 without M/R/G, S3, S4.
    Vascular: WNL.
    Peripheral Vascular: General WNL.
    Abdomen: Inspection: WNL. Auscultation: Normal active bowel sounds. Negative arterial bruits. Palpation: WNL. Soft,
    non-tender without guarding, rigidity, overt mass or organomegaly, or evidence of acute abdomen.
    Musculoskeletal: WNL. Full normal generalized active/passive ROM. Ambulating without difficulty.
    Neurologic: Cranial Nerves (CN) 2-12 grossly intact.
    Psych: Negative flat affect. Conversing without difficulty.
    Lymphatic's: Negative generalized or localized lymphadenopathy.
ASSESSMENT:

Confirmed case COVID-19, U07.1 - Resolved

PLAN:

Disposition:
    Follow-up at Sick Call as Needed

Patient Education Topics:
    Date Initiated Format                         Handout/Topic                               Provider               Outcome
    12/27/2020     Counseling                     Plan of Care                                Frank, Casey           Verbalizes
                                                                                                                     Understanding
         Plan of care including medical clearance from isolation status. Callback criteria.

Copay Required:No                           Cosign Required: No
Telephone/Verbal Order: No
Completed by Frank, Casey FNP on 12/27/2020 08:54




Generated 12/27/2020 08:54 by Frank, Casey FNP         Bureau of Prisons - THP                                     Page 2 of 2
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 123 of 164
                                                                                                           Johnson_0006
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        JOHNSON, CORY                                                              Reg #:      27832-054
Date of Birth:      11/05/1968                            Sex:      M     Race:BLACK           Facility:   THP
Note Date:          12/16/2020 14:37                      Provider: Bixler, Tracy RN           Unit:       X01


Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                          Provider: Bixler, Tracy RN
          Surveillance Covid testing

New Laboratory Requests:
   Details                                             Frequency                     Due Date              Priority
   Lab Tests-C-COVID-19 Novel Coronavirus              One Time                      12/16/2020 00:00      Today
       Lab personnel verbally notified of a priority order of Today or Stat

Copay Required:No                                Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Bixler, Tracy RN on 12/16/2020 14:38
Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 12/16/2020 14:38 by Bixler, Tracy RN             Bureau of Prisons - THA                              Page 1 of 1
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 124 of 164
                                          Bureau of Prisons                               Johnson_0007
                                           Health Services
                                           Cosign/Review
Inmate Name:    JOHNSON, CORY                                                 Reg #:      27832-054
Date of Birth:  11/05/1968                   Sex:          M                  Race:       BLACK
Encounter Date: 12/16/2020 14:37             Provider:     Bixler, Tracy RN   Facility:   THP

Cosigned by Trueblood, Elizabeth MD on 12/17/2020 14:26.




                                             Bureau of Prisons - THA
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 125 of 164
                                                                                                   Johnson_0008
                                               Bureau of Prisons
                                                Health Services
                                    Clinical Encounter - Administrative Note
Inmate Name:        JOHNSON, CORY                                                      Reg #:       27832-054
Date of Birth:      11/05/1968                            Sex:      M     Race:BLACK   Facility:    THP
Note Date:          02/10/2020 11:03                      Provider: Bixler, Tracy RN   Unit:        X02


Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1             Provider: Bixler, Tracy RN
          FOBT x3 per National Performance Measures per CD.

New Non-Medication Orders:
Order                   Frequency                        Duration           Details                Ordered By
Fecal Occult Blood      One Time                                            x3                     Bixler, Tracy RN
                        Order Date:                 02/10/2020

Copay Required:No                                Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Bixler, Tracy RN on 02/10/2020 11:04
Requested to be cosigned by Wilson, William E. MD/CD.
Cosign documentation will be displayed on the following page.




Generated 02/10/2020 11:04 by Bixler, Tracy RN             Bureau of Prisons - THP                       Page 1 of 1
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 126 of 164
                                          Bureau of Prisons                               Johnson_0009

                                           Health Services
                                           Cosign/Review
Inmate Name:    JOHNSON, CORY                                                 Reg #:      27832-054
Date of Birth:  11/05/1968                   Sex:          M                  Race:       BLACK
Encounter Date: 02/10/2020 11:03             Provider:     Bixler, Tracy RN   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 02/10/2020 15:02.




                                             Bureau of Prisons - THA
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 127 of 164
                                                     Bureau of Prisons                               Johnson_0010
                                                      Health Services
                                                         Vitals All
Begin Date: 01/01/2020                                  End Date:    12/30/2020
Reg #:      27832-054                                   Inmate Name: JOHNSON, CORY

Temperature:
     Date             Time           Fahrenheit      Celsius Location            Provider
     12/30/2020     08:00 THX             96.6      35.9 Forehead            Beal, Carly RN
         Patient states "I'm okay, I'm good" when asked if experiencing any symptoms today.
              Orig Entered: 12/30/2020 16:58 EST Beal, Carly RN
     12/30/2020     08:00 THX             96.6      35.9                     Beal, Carly RN
             Orig Entered: 12/30/2020 17:09 EST Beal, Carly RN
     12/29/2020    13:48 THX          97.4     36.3               McGuire, Cody NREMT-P
             Orig Entered: 12/29/2020 13:49 EST McGuire, Cody NREMT-P
     12/28/2020    13:04 THX          97.6     36.4               McGuire, Cody NREMT-P
             Orig Entered: 12/28/2020 13:05 EST McGuire, Cody NREMT-P
     12/27/2020    07:46 THX          97.2     36.2               Frank, Casey FNP
             Orig Entered: 12/27/2020 08:44 EST Frank, Casey FNP
     12/26/2020    13:57 THX          97.6     36.4                              Miller, Kasha RN
             Orig Entered: 12/26/2020 13:58 EST Miller, Kasha RN
     12/25/2020    07:00 THX          96.0     35.6                              Beal, Carly RN
             Orig Entered: 12/25/2020 15:25 EST Beal, Carly RN
     12/24/2020    08:00 THX          96.3     35.7                              Beal, Carly RN
             Orig Entered: 12/24/2020 14:29 EST Beal, Carly RN
     12/23/2020    08:00 THX          98.1     36.7 Forehead                     Lubbehusen, K. RN
             Orig Entered: 12/24/2020 00:38 EST Lubbehusen, K. RN
     12/23/2020    08:00 THX          98.1     36.7 Forehead                     Lubbehusen, K. RN
             Orig Entered: 12/24/2020 00:40 EST Lubbehusen, K. RN
     12/22/2020    13:36 THX          96.7     35.9               McGuire, Cody NREMT-P
             Orig Entered: 12/22/2020 13:37 EST McGuire, Cody NREMT-P
     12/22/2020    10:28 THX          98.6     37.0               Durr, R. NRP
             Orig Entered: 12/22/2020 10:29 EST Durr, R. NRP
     12/21/2020    13:09 THX          97.9     36.6               McGuire, Cody NREMT-P
             Orig Entered: 12/21/2020 13:11 EST McGuire, Cody NREMT-P
     12/20/2020    12:30 THX          96.9     36.1               McGuire, Cody NREMT-P
             Orig Entered: 12/20/2020 13:05 EST McGuire, Cody NREMT-P
     12/20/2020    08:31 THX          96.8     36.0               Beal, Carly RN
             Orig Entered: 12/20/2020 08:33 EST Beal, Carly RN
     12/19/2020    14:23 THX          96.3     35.7                              Beal, Carly RN
             Orig Entered: 12/19/2020 14:24 EST Beal, Carly RN
     12/19/2020    08:00 THX          97.6     36.4                              Beal, Carly RN
             Orig Entered: 12/19/2020 14:19 EST Beal, Carly RN
     12/19/2020    08:00 THX          96.3     35.7                              Beal, Carly RN
             Orig Entered: 12/19/2020 14:21 EST Beal, Carly RN
             Last Updated: 12/19/2020 14:24 EST Beal, Carly RN
     12/18/2020    14:07 THX          96.7     35.9                              Beal, Carly RN

Generated 12/30/2020 17:17 by Smiledge, Shauna HSA     Bureau of Prisons - THP                           Page 1 of 3
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 128 of 164
Begin Date: 01/01/2020                                     End Date:    12/30/2020                          Johnson_0011
Reg #:      27832-054                                      Inmate Name: JOHNSON, CORY

     Date          Time        Fahrenheit Celsius Location                            Provider
             Orig Entered: 12/18/2020 14:08 EST Beal, Carly RN
     12/18/2020    14:07 THX          97.6     36.4                                   Beal, Carly RN
             Orig Entered: 12/18/2020 14:09 EST Beal, Carly RN
     12/17/2020    13:20 THX          96.1     35.6                                   Durr, R. NRP
             Orig Entered: 12/17/2020 13:21 EST Durr, R. NRP
     12/17/2020    11:10 THX          98.3     36.8                                   Beal, Carly RN
               Orig Entered: 12/17/2020 11:12 EST Beal, Carly RN

Pulse:
     Date         Time              Rate Per Minute           Location               Rhythm      Provider
     12/27/2020 07:46 THX                            72                                          Frank, Casey FNP
             Orig Entered: 12/27/2020 08:44 EST Frank, Casey FNP
     12/20/2020 08:31 THX                   84                                                   Beal, Carly RN
             Orig Entered: 12/20/2020 08:33 EST Beal, Carly RN
     12/19/2020 14:23 THX                   86                                                   Beal, Carly RN
             Orig Entered: 12/19/2020 14:24 EST Beal, Carly RN
     12/19/2020 08:00 THX                   86                                                   Beal, Carly RN
             Orig Entered: 12/19/2020 14:19 EST Beal, Carly RN
     12/19/2020 08:00 THX                   86                                                   Beal, Carly RN
             Orig Entered: 12/19/2020 14:21 EST Beal, Carly RN
             Last Updated: 12/19/2020 14:24 EST Beal, Carly RN
     12/18/2020 14:07 THX                   80                                                   Beal, Carly RN
             Orig Entered: 12/18/2020 14:08 EST Beal, Carly RN
     12/18/2020 14:07 THX                   82                                                   Beal, Carly RN
             Orig Entered: 12/18/2020 14:09 EST Beal, Carly RN
     12/17/2020 13:20 THX                   80                                                   Durr, R. NRP
             Orig Entered: 12/17/2020 13:21 EST Durr, R. NRP
     12/17/2020 11:10 THX                   98                                                   Beal, Carly RN
               Orig Entered: 12/17/2020 11:12 EST Beal, Carly RN

Respirations:
     Date                 Time              Rate Per Minute Provider
     12/27/2020           07:46 THX                           18 Frank, Casey FNP

             Orig Entered: 12/27/2020 08:44 EST Frank, Casey FNP
     12/18/2020       14:07 THX                 16 Beal, Carly RN

             Orig Entered: 12/18/2020 14:08 EST Beal, Carly RN
     12/18/2020       14:07 THX                 16 Beal, Carly RN

               Orig Entered: 12/18/2020 14:09 EST Beal, Carly RN

Blood Pressure:
     Date          Time          Value        Location            Position          Cuff Size    Provider
     12/27/2020 07:46 THX        Refused                                                         Frank, Casey FNP
               Orig Entered: 12/27/2020 08:44 EST Frank, Casey FNP

SaO2:
Generated 12/30/2020 17:17 by Smiledge, Shauna HSA        Bureau of Prisons - THP                                 Page 2 of 3
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 129 of 164
Begin Date: 01/01/2020                                End Date:    12/30/2020              Johnson_0012
Reg #:      27832-054                                 Inmate Name: JOHNSON, CORY

     Date             Time            Value(%) Air                      Provider
     12/27/2020       07:46 THX        Refused                          Frank, Casey FNP
             Orig Entered: 12/27/2020 08:44 EST Frank, Casey FNP
     12/26/2020    13:57 THX          99                     Miller, Kasha RN
             Orig Entered: 12/26/2020 13:58 EST Miller, Kasha RN
     12/20/2020    08:31 THX          97                      Beal, Carly RN
             Orig Entered: 12/20/2020 08:33 EST Beal, Carly RN
     12/19/2020    14:23 THX          99                     Beal, Carly RN
             Orig Entered: 12/19/2020 14:24 EST Beal, Carly RN
     12/19/2020    08:00 THX          98                     Beal, Carly RN
             Orig Entered: 12/19/2020 14:19 EST Beal, Carly RN
     12/19/2020    08:00 THX          99                     Beal, Carly RN
             Orig Entered: 12/19/2020 14:21 EST Beal, Carly RN
             Last Updated: 12/19/2020 14:24 EST Beal, Carly RN
     12/18/2020    14:07 THX          98                     Beal, Carly RN
             Orig Entered: 12/18/2020 14:08 EST Beal, Carly RN
     12/18/2020    14:07 THX          99                     Beal, Carly RN
             Orig Entered: 12/18/2020 14:09 EST Beal, Carly RN
     12/17/2020    13:20 THX          98                     Durr, R. NRP
             Orig Entered: 12/17/2020 13:21 EST Durr, R. NRP
     12/17/2020    11:10 THX          98                     Beal, Carly RN
               Orig Entered: 12/17/2020 11:12 EST Beal, Carly RN




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA   Bureau of Prisons - THP                   Page 3 of 3
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 130 of 164
                                                                         Bureau of Prisons                                                      Johnson_0013

                                                                          Health Services
                                                                               PPDs
Reg #: 27832-054                                      Inmate Name: JOHNSON, CORY

Admin:                  Location                      Provider                          Reading:               Induration      Provider
05/21/2020 11:50        Left Forearm                  Miller, Kasha RN                  05/23/2020 15:11       0 mm            Miller, Kasha RN
     asymptomatic                                                                       asymptomatic
        Orig Entered:  05/21/2020 11:51 EST Miller, Kasha RN                              Orig Entered: 05/23/2020 15:11 EST Miller, Kasha RN
05/12/2019 16:00 Left Forearm                          Keller, Kelly RN/BSN, Health     05/14/2019 16:56       0 mm            Keller, Kelly RN/BSN, Health
     denies fever, cough, night sweats, blood tinged sputum, or weight loss
       Orig Entered: 05/12/2019 16:37 EST Keller, Kelly RN/BSN, Health                     Orig Entered: 05/14/2019 16:56 EST Keller, Kelly RN/BSN, Health Information
                                                 Information Technician                                                              Technician
05/11/2018 09:11 Left Forearm                          May, Joseph RN, CWCN             05/13/2018 11:16         0 mm                  Walters, Sarah RN
                                                                                        denies any s/s TB.
        Orig Entered:    05/11/2018 09:12 EST May, Joseph RN, CWCN                        Orig Entered: 05/13/2018 11:16 EST Walters, Sarah RN
05/17/2017 14:04        Left Forearm               May, Joseph RN, CWCN                 05/19/2017 17:53         0 mm                  May, Joseph RN, CWCN
                                                                                        Denies fever, cough, bloody sputum, night sweats, or unexplained weakness.
        Orig Entered:    05/17/2017 14:05 EST May, Joseph RN, CWCN                        Orig Entered: 05/19/2017 17:53 EST May, Joseph RN, CWCN
05/10/2017 10:42        Left Forearm               Brazzell, Susan HSA                  05/12/2017 13:38         0 mm                  May, Joseph RN, CWCN
                                                                                        Denies fever, cough, bloody sputum, night sweats, or weight loss.
        Orig Entered:    05/10/2017 10:43 EST Brazzell, Susan HSA                         Orig Entered: 05/12/2017 13:38 EST May, Joseph RN, CWCN
06/02/2016 12:20        Left Forearm               Clingerman, Nicole LPN               06/04/2016 16:02         0 mm                  McGee, Cindy NR-P,AHSA
     asymptomatic                                                                       No signs or symptoms of TB noted including fever, night sweats, or cough
        Orig Entered:   06/02/2016 12:21 EST Clingerman, Nicole LPN                       Orig Entered: 06/04/2016 16:03 EST McGee, Cindy NR-P,AHSA
05/29/2015 07:33 Left Forearm                      Keller, Kelly RN/BSN, Health         05/31/2015 09:20         0 mm                  Brazzell, Susan HSA
     denies s/s of active TB                                                            no signs or symptoms of cold and flu like illness.
       Orig Entered: 05/29/2015 07:34 EST Keller, Kelly RN/BSN, Health                    Orig Entered: 05/31/2015 09:20 EST Brazzell, Susan HSA
                                             Information Technician
06/04/2014 09:24 Left Forearm                      Booth, Sara RN/AHSA                  06/06/2014 09:40       0 mm            Booth, Sara RN/AHSA
                                                                                        No s/s of TB
        Orig Entered:    06/04/2014 09:25 EST Booth, Sara RN/AHSA                         Orig Entered: 06/06/2014 09:40 EST Booth, Sara RN/AHSA
06/04/2013 14:21        Left Forearm               Heiser, Tracy RN                     06/06/2013 14:29       0 mm            Heiser, Tracy RN
                                                                                        no s/s of TB
        Orig Entered:    06/04/2013 14:22 EST Heiser, Tracy RN                            Orig Entered: 06/06/2013 14:29 EST Heiser, Tracy RN
06/27/2012 10:26        Left Forearm               Warner, Krista HIT                   06/29/2012 12:40       0 mm            Heiser, Tracy RN
                                                                                        no s/s of TB

Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                          Bureau of Prisons - THP                                                       Page 1 of 2
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 131 of 164
                                                                        Bureau of Prisons                                                        Johnson_0014

                                                                         Health Services
                                                                              PPDs
Reg #: 27832-054                                     Inmate Name: JOHNSON, CORY

Admin:                   Location                  Provider                              Reading:              Induration      Provider
         Orig Entered:    06/27/2012 10:27 EST Warner, Krista HIT                           Orig Entered:
                                                                                                        06/29/2012 12:40 EST Heiser, Tracy RN
06/21/2011 09:52         Left Forearm              Heiser, Tracy RN                      06/23/2011 12:24      0 mm            Heiser, Tracy RN
     no s/s tb
         Orig Entered:    06/21/2011 09:53 EST Heiser, Tracy RN                             Orig Entered:06/23/2011 12:24 EST Heiser, Tracy RN
06/13/2010 11:46         Left Forearm               Haddix, Trisha RN                    06/15/2010 12:23       0 mm            Haddix, Trisha RN
                                                                                         Asymptomatic
         Orig Entered:    06/13/2010 11:48 EST Haddix, Trisha RN                           Orig Entered: 06/15/2010 12:24 EST Haddix, Trisha RN
06/15/2009 10:00         Left Forearm               Scully, Karen RN, IDC                06/17/2009 10:21       0 mm            Scully, Karen RN, IDC
     LATE ENTRY
         Orig Entered:    06/16/2009 06:48 EST Scully, Karen RN, IDC                        Orig Entered:
                                                                                                        06/17/2009 10:21 EST Scully, Karen RN, IDC
06/03/2008 10:05         Left Forearm                Scully, Karen RN, IDC               06/05/2008 10:06      0 mm            Scully, Karen RN, IDC
         Orig Entered:   06/06/2008 10:06 EST Scully, Karen RN, IDC                         Orig Entered:   06/06/2008 10:07 EST Scully, Karen RN, IDC
Total: 14




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                           Bureau of Prisons - THP                                                       Page 2 of 2
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 132 of 164
                                               Federal Bureau of Prisons                                Johnson_0015

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                    Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/30/2020 08:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
    COVID-19
       Isolation
           No: Cough, Shortness of Breath
   Comments
       Patient states "I'm okay, I'm good" when asked if experiencing any symptoms.
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/30/2020        08:00 THX             96.6      35.9                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/30/2020 17:09.




Generated 12/30/2020 17:09 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 133 of 164
                                               Federal Bureau of Prisons                                    Johnson_0016

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/29/2020 13:47                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Cough (Duration/Describe: persistent)
           No: Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or smell,
           Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/29/2020       13:48 THX            97.4           36.3                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/29/2020 13:49.




Generated 12/29/2020 13:49 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                  Page 1 of 1
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 134 of 164
                                               Federal Bureau of Prisons                                    Johnson_0017

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/28/2020 13:03                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Cough (Duration/Describe: persistent), Sore throat
           No: Shortness of Breath, Fatigue, Body aches, Diarrhea, Headache, Loss of taste or smell, Nausea or
           vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/28/2020       13:04 THX            97.6           36.4                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/28/2020 13:05.




Generated 12/28/2020 13:05 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                  Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 135 of 164
                                                 Federal Bureau of Prisons                               Johnson_0018

                                                      SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                             Sex: M          Race: BLACK              Facility: THP
Encounter Date: 12/26/2020 13:57                      Provider: Miller, Kasha RN               Unit:     X01


Screenings:
    COVID-19
       Isolation
           No: Vital Signs w/O2 sat recorded in flowsheet, Cough, Fatigue, Body aches, Sore throat, Diarrhea,
           Headache, Loss of taste or smell, Nausea or vomiting
   Comments
       Reports breathing has improved.
Temperature:
    Date              Time             Fahrenheit   Celsius Location              Provider
    12/26/2020        13:57 THX              97.6      36.4                       Miller, Kasha RN


SaO2:
    Date              Time             Value(%) Air                     Provider
    12/26/2020        13:57 THX              99                         Miller, Kasha RN

Cosign Required:No
Completed by Miller, Kasha RN on 12/26/2020 13:58.




Generated 12/26/2020 13:58 by Miller, Kasha RN          Bureau of Prisons - THP                                   Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 136 of 164
                                               Federal Bureau of Prisons                                Johnson_0019

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                    Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/25/2020 07:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
    COVID-19
       Isolation
           No: Cough, Shortness of Breath, Fatigue, Body aches
   Comments
       nasal congestion
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/25/2020        07:00 THX             96.0      35.6                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/25/2020 15:25.




Generated 12/25/2020 15:25 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 137 of 164
                                               Federal Bureau of Prisons                                Johnson_0020

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                    Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M         Race: BLACK                Facility: THP
Encounter Date: 12/24/2020 08:00                    Provider: Beal, Carly RN                  Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Headache
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/24/2020        08:00 THX             96.3      35.7                       Beal, Carly RN



Cosign Required:No
Completed by Beal, Carly RN on 12/24/2020 14:29.




Generated 12/24/2020 14:29 by Beal, Carly RN           Bureau of Prisons - THP                                   Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 138 of 164
                                                  Federal Bureau of Prisons                             Johnson_0021

                                                       SCREENINGS
Inmate Name: JOHNSON, CORY                                                                    Reg #: 27832-054
Date of Birth: 11/05/1968                             Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/23/2020 08:00                      Provider: Lubbehusen, K. RN             Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Headache
           No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Loss of taste or smell,
           Nausea or vomiting
Temperature:
    Date             Time            Fahrenheit     Celsius Location              Provider
    12/23/2020       08:00 THX             98.1        36.7 Forehead              Lubbehusen, K. RN



Cosign Required:No
Completed by Lubbehusen, K. RN on 12/24/2020 00:40.




Generated 12/24/2020 00:40 by Lubbehusen, K. RN         Bureau of Prisons - THP                                  Page 1 of 1
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 139 of 164
                                               Federal Bureau of Prisons                                    Johnson_0022

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/22/2020 13:36                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
              No: Vital Signs w/O2 sat recorded in flowsheet, Cough, Shortness of Breath, Fatigue, Body aches, Sore
              throat, Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/22/2020       13:36 THX            96.7           35.9                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/22/2020 13:37.




Generated 12/22/2020 13:37 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                  Page 1 of 1
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 140 of 164
                                               Federal Bureau of Prisons                                    Johnson_0023

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/21/2020 13:10                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Cough (Duration/Describe: 3-5 days)
           No: Vital Signs w/O2 sat recorded in flowsheet, Shortness of Breath, Fatigue, Body aches, Sore throat,
           Diarrhea, Headache, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/21/2020       13:09 THX            97.9           36.6                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/21/2020 13:11.




Generated 12/21/2020 13:11 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                  Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 141 of 164
                                              Federal Bureau of Prisons                                   Johnson_0024

                                                   SCREENINGS
Inmate Name: JOHNSON, CORY                                                                      Reg #: 27832-054
Date of Birth: 11/05/1968                           Sex: M          Race: BLACK                 Facility: THP
Encounter Date: 12/21/2020 10:28                    Provider: Durr, R. NRP                      Unit:     X01


Screenings:
    COVID-19
       Isolation
               No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
               smell, Nausea or vomiting
Temperature:
    Date              Time            Fahrenheit   Celsius Location              Provider
    12/22/2020        10:28 THX             98.6      37.0                       Durr, R. NRP



Cosign Required:No
Completed by Durr, R. NRP on 12/22/2020 10:29.




Generated 12/22/2020 10:29 by Durr, R. NRP             Bureau of Prisons - THP                                     Page 1 of 1
                Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 142 of 164
                                               Federal Bureau of Prisons                                    Johnson_0025

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                     Reg #: 27832-054
Date of Birth: 11/05/1968                              Sex: M        Race: BLACK               Facility: THP
Encounter Date: 12/20/2020 12:30                       Provider: McGuire, Cody NREMT-P         Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Cough (Duration/Describe: New as of PM on 12-20-2020), Headache
           No: Vital Signs w/O2 sat recorded in flowsheet, Shortness of Breath, Fatigue, Body aches, Sore throat,
           Diarrhea, Loss of taste or smell, Nausea or vomiting
Temperature:
    Date             Time           Fahrenheit        Celsius Location              Provider
    12/20/2020       12:30 THX            96.9           36.1                       McGuire, Cody NREMT-P



Cosign Required:No
Completed by McGuire, Cody NREMT-P on 12/20/2020 13:05.




Generated 12/20/2020 13:05 by McGuire, Cody NREMT-P       Bureau of Prisons - THP                                  Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 143 of 164
                                               Federal Bureau of Prisons                                        Johnson_0026

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                       Reg #: 27832-054
Date of Birth: 11/05/1968                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/20/2020 08:31                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet, Cough (Duration/Describe: This AM - dry cough)
   Comments
       stuffy nose
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/20/2020        08:31 THX             96.8      36.0                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/20/2020 08:31 THX                           84                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/20/2020        08:31 THX              97                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/20/2020 08:33.




Generated 12/20/2020 08:33 by Beal, Carly RN              Bureau of Prisons - THP                                      Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 144 of 164
                                               Federal Bureau of Prisons                                        Johnson_0027

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                       Reg #: 27832-054
Date of Birth: 11/05/1968                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/19/2020 14:24                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
   COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
   Comments
       runny nose
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/19/2020        14:23 THX             96.3      35.7                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/19/2020 14:23 THX                           86                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/19/2020        14:23 THX              99                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/19/2020 14:24.




Generated 12/19/2020 14:24 by Beal, Carly RN              Bureau of Prisons - THP                                      Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 145 of 164
                                               Federal Bureau of Prisons                                        Johnson_0028

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                       Reg #: 27832-054
Date of Birth: 11/05/1968                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/19/2020 08:00                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/19/2020        08:00 THX             97.6      36.4                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/19/2020 08:00 THX                           86                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/19/2020        08:00 THX              98                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/19/2020 14:19.




Generated 12/19/2020 14:19 by Beal, Carly RN              Bureau of Prisons - THP                                      Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 146 of 164
                                                  Federal Bureau of Prisons                                       Johnson_0029

                                                       SCREENINGS
Inmate Name: JOHNSON, CORY                                                                         Reg #: 27832-054
Date of Birth: 11/05/1968                                 Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/18/2020 14:08                          Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Quarantine
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit      Celsius Location                Provider
    12/18/2020        14:07 THX             97.6         36.4                         Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute         Location                 Rhythm     Provider
    12/18/2020 14:07 THX                             82                                          Beal, Carly RN

Respirations:
    Date                  Time                 Rate Per Minute Provider
    12/18/2020            14:07 THX                          16 Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                         Provider
    12/18/2020        14:07 THX              99                             Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/18/2020 14:09.




Generated 12/18/2020 14:09 by Beal, Carly RN                Bureau of Prisons - THP                                      Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 147 of 164
                                                  Federal Bureau of Prisons                                       Johnson_0030

                                                       SCREENINGS
Inmate Name: JOHNSON, CORY                                                                         Reg #: 27832-054
Date of Birth: 11/05/1968                                 Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/18/2020 08:00                          Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet, Headache
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit      Celsius Location                Provider
    12/18/2020        14:07 THX             96.7         35.9                         Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute         Location                 Rhythm     Provider
    12/18/2020 14:07 THX                             80                                          Beal, Carly RN

Respirations:
    Date                  Time                 Rate Per Minute Provider
    12/18/2020            14:07 THX                          16 Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                         Provider
    12/18/2020        14:07 THX              98                             Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/18/2020 14:08.




Generated 12/18/2020 14:08 by Beal, Carly RN                Bureau of Prisons - THP                                      Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 148 of 164
                                              Federal Bureau of Prisons                                       Johnson_0031

                                                   SCREENINGS
Inmate Name: JOHNSON, CORY                                                                         Reg #: 27832-054
Date of Birth: 11/05/1968                               Sex: M          Race: BLACK                Facility: THP
Encounter Date: 12/17/2020 13:20                        Provider: Durr, R. NRP                     Unit:     X01


Screenings:
    COVID-19
       Isolation
               No: Cough, Shortness of Breath, Fatigue, Body aches, Sore throat, Diarrhea, Headache, Loss of taste or
               smell, Nausea or vomiting
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/17/2020        13:20 THX             96.1      35.6                          Durr, R. NRP

Pulse:
    Date          Time               Rate Per Minute       Location                 Rhythm     Provider
    12/17/2020 13:20 THX                           80                                          Durr, R. NRP


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/17/2020        13:20 THX              98                           Durr, R. NRP

Cosign Required:No
Completed by Durr, R. NRP on 12/17/2020 13:21.




Generated 12/17/2020 13:21 by Durr, R. NRP                Bureau of Prisons - THP                                     Page 1 of 1
                 Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 149 of 164
                                               Federal Bureau of Prisons                                        Johnson_0032

                                                    SCREENINGS
Inmate Name: JOHNSON, CORY                                                                       Reg #: 27832-054
Date of Birth: 11/05/1968                               Sex: M         Race: BLACK               Facility: THP
Encounter Date: 12/17/2020 11:10                        Provider: Beal, Carly RN                 Unit:     X01


Screenings:
    COVID-19
       Isolation
           Yes: Vital Signs w/O2 sat recorded in flowsheet
           No: Cough, Shortness of Breath, Fatigue, Body aches
Temperature:
    Date              Time            Fahrenheit   Celsius Location                 Provider
    12/17/2020        11:10 THX             98.3      36.8                          Beal, Carly RN

Pulse:
    Date           Time              Rate Per Minute       Location                 Rhythm     Provider
    12/17/2020 11:10 THX                           98                                          Beal, Carly RN


SaO2:
    Date              Time             Value(%) Air                       Provider
    12/17/2020        11:10 THX              98                           Beal, Carly RN

Cosign Required:No
Completed by Beal, Carly RN on 12/17/2020 11:12.




Generated 12/17/2020 11:12 by Beal, Carly RN              Bureau of Prisons - THP                                      Page 1 of 1
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 150 of 164
                                                                                                                                                   Johnson_0033
                                                                       Bureau of Prisons
                                                                        Health Services
                                                                     Devices and Equipment
Start Date:    01/01/2020                                             Stop Date:   12/30/2020
Reg #:         27832-054                                              Inmate Name: JOHNSON, CORY

Device/Equipment                                     Start Date   Stop Date      Date Returned           Obtained From   Comments
Brace - knee
 11/14/2017 13:45 EST Matchett, Ashley P.T.          11/14/2017   11/14/2019                             BOP             CURAD MEDIUM KNEE SUPPORT / SLEEVE

Other
 07/23/2010 15:04 EST Tabor, Timothy PA-C            07/23/2010                                          BOP             Ace wrap for left foot.

Total: 2




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                             Bureau of Prisons - THP                                                      Page 1 of 1
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 151 of 164
                                                     Bureau of Prisons                           Johnson_0034
                                                      Health Services
                                                     Fecal Occult Blood
Begin Date: 01/01/2020                                    End Date:    12/30/2020
Reg #:      27832-054                                     Inmate Name: JOHNSON, CORY
(Reference Range - Negative)
Effective Date           Fecal Occult Blood                                      Provider
03/30/2020 08:59 THX     Refused                                                 Sandusky, Audrea MLT(ASCP)
         Orig Entered: 03/30/2020 09:00 EST Sandusky, Audrea MLT(ASCP)
03/30/2020 08:59 THX          Refused                                            Sandusky, Audrea MLT(ASCP)
         Orig Entered: 03/30/2020 09:00 EST Sandusky, Audrea MLT(ASCP)
03/30/2020 08:58 THX          Refused                                            Sandusky, Audrea MLT(ASCP)
         Orig Entered: 03/30/2020 08:59 EST Sandusky, Audrea MLT(ASCP)
Total: 3




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA     Bureau of Prisons - THP                        Page 1 of 1
                                     Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 152 of 164
                                                             Bureau of Prisons                                                  Johnson_0035
                                                              Health Services
                                                             Pain Management
Begin Date: 01/01/2020                                                                          End Date:    12/30/2020
Reg #:      27832-054                                                                           Inmate Name: JOHNSON, CORY
Date                 Intervention                                                Pain Quality        Location   Pre   Post   Provider
12/29/2020 14:02 THX dental sick call                                            Aching              Tooth       2           McGuire, Cody NREMT-
                 Orig Entered: 12/29/2020 14:03 EST McGuire, Cody NREMT-P




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA              Bureau of Prisons - THP                                              Page 1 of 1
               Case 1:19-mc-00145-TSC Bureau
                                      Document
                                             of380-4 Filed 12/31/20 Page 153 of 164
                                                Prisons                                       Johnson_0036
                                                       Health Services
                                                          Allergies
Reg #: 27832-054                                     Inmate Name: JOHNSON, CORY

Allergy                                                 Date Noted                 Reaction
No Known Allergies                                      03/27/2009
         Orig Entered:    03/27/2009 12:00 EST Julian, K. HSA/FNP-BC
Total: 1




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA       Bureau of Prisons - THP                 Page 1 of 1
                                         Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 154 of 164
                                                                        Bureau of Prisons                                             Johnson_0037

                                                                         Health Services
                                                             Patient Education Assessments & Topics
Reg #: 27832-054                        Inmate Name: JOHNSON, CORY

                                                                                Assessments
    Assessment Date Learns Best By                   Primary Language    Years of Education      Barriers To Education             Provider
    Total: 0

                                                                                      Topics
    Date Initiated            Format                    Handout/Topic                                   Outcome                    Provider
    12/29/2020                Counseling                Access to Care                                  Verbalizes Understanding   McGuire, Cody
                  Orig Entered:    12/29/2020 14:09 EST McGuire, Cody
    12/27/2020             Counseling           Plan of Care                                            Verbalizes Understanding   Frank, Casey
             Plan of care including medical clearance from isolation status. Callback criteria.
                Orig Entered: 12/27/2020 08:53 EST Frank, Casey

    Total: 2




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                            Bureau of Prisons - THP                                             Page 1 of 1
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 155 of 164
                                                                         Bureau of Prisons                                              Johnson_0038
                                                                          Health Services
                                                                         Health Problems
Reg #: 27832-054                                     Inmate Name: JOHNSON, CORY

 Description                                                                              Axis Code Type    Code    Diag. Date Status            Status Date

                                                                           Current
 Elbow, Pain in joint, upper arm
  10/09/2014 10:47 EST Mata, Heather PA-C                                                     III ICD-9    719.42   10/09/2014 Current            10/09/2014

 Knee, Pain in joint, lower leg
  08/06/2012 13:51 EST Ndife, Z. MLP                                                          III ICD-9    719.46   08/17/2011 Current            08/06/2012
        Mild DJD
  10/24/2011 12:53 EST Jones, Roger MD                                                        III ICD-9    719.46   08/17/2011 Resolved           10/24/2011
  08/17/2011 11:36 EST Ndife, Z. MLP                                                          III ICD-9    719.46   08/17/2011 Current            08/17/2011
 Myopia
  06/15/2018 08:06 EST Alumbaugh, Kimberly O.D.                                                   ICD-10   H5210    06/15/2018 Current

 Presbyopia
  06/15/2018 08:06 EST Alumbaugh, Kimberly O.D.                                                   ICD-10    H524    06/15/2018 Current


                                                                           Resolved
 Unspecified inflammatory and toxic neuropathy
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     357.9   06/23/2009 Resolved           06/23/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9     357.9   06/23/2009 Resolved           06/23/2009
  06/23/2009 12:08 EST Tabor, Timothy PA-C                                                    III ICD-9     357.9   06/23/2009 Current            06/23/2009
 Unspecified hemorrhoids without mention of comp
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     455.6   08/17/2010 Resolved           08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9     455.6   08/17/2010 Resolved           08/17/2010
  08/17/2010 17:42 EST Tabor, Timothy PA-C                                                    III ICD-9     455.6   08/17/2010 Current            08/17/2010
 Dental caries, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    521.00   04/06/2012 Resolved           04/06/2012
         Fractured all provisional restoration patched to amalgam. Needs new restoration.
  04/06/2012 13:02 EST Cortes, Jesus DMD, FAGD                                                III ICD-9    521.00   04/06/2012 Resolved           04/06/2012
         Fractured all provisional restoration patched to amalgam. Needs new restoration.
 Chronic periodontitis, localized
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    523.41   11/23/2009 Resolved           11/23/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9    523.41   11/23/2009 Resolved           11/23/2009
Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                          Bureau of Prisons - THP                                              Page 1 of 3
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 156 of 164
Reg #: 27832-054                                     Inmate Name: JOHNSON, CORY                                                      Johnson_0039

 Description                                                                              Axis Code Type    Code    Diag. Date Status         Status Date
  11/23/2009 09:49 EST Franco, Miguel DMD                                                   III ICD-9      523.41   11/23/2009 Current         11/23/2009

 Fractured restorative material w loss material
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    525.64   11/18/2015 Resolved        11/18/2015
  11/18/2015 09:53 EST Shepherd, Doug DMD                                                     III ICD-9    525.64   11/18/2015 Resolved        11/18/2015
 Constipation, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    564.00   08/17/2010 Resolved        08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9    564.00   08/17/2010 Resolved        08/17/2010
  08/17/2010 17:39 EST Tabor, Timothy PA-C                                                    III ICD-9    564.00   08/17/2010 Current         08/17/2010
 Hand, Pain in joint
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    719.44   07/23/2010 Resolved        07/23/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9    719.44   07/23/2010 Resolved        07/23/2010
  07/23/2010 14:57 EST Tabor, Timothy PA-C                                                    III ICD-9    719.44   07/23/2010 Current         07/23/2010
 Other and unspec disc disorder, lumbar region
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    722.93   01/20/2011 Resolved        05/15/2012
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  05/15/2012 11:46 EST Wilson, William E. MD/CD                                               III ICD-9    722.93   01/20/2011 Resolved        05/15/2012
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9    722.93   01/20/2011 Current         01/20/2011
        s/p lumbar fusion & neuro stimulator
        X-ray L-spine 3/15/2011--fractured screw
  01/20/2011 15:43 EST Ndife, Z. MLP                                                          III ICD-9    722.93   01/20/2011 Current         01/20/2011
        s/o lumbar fusion
 Backache, unspecified
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     724.5   09/25/2009 Resolved        09/25/2009
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9     724.5   09/25/2009 Resolved        09/25/2009
  09/25/2009 10:04 EST Klink, Kimberly MS, FNP                                                III ICD-9     724.5   09/25/2009 Current         09/25/2009
 Nerve pain, neuralgia neuritis, radiculitis
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     729.2   03/24/2011 Resolved        05/15/2012
  05/15/2012 11:46 EST Wilson, William E. MD/CD                                               III ICD-9     729.2   03/24/2011 Resolved        05/15/2012
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9     729.2   03/24/2011 Current         03/24/2011
 Dysuria
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9     788.1   08/17/2010 Resolved        08/17/2010
  03/24/2011 10:36 EST Jones, Roger MD                                                        III ICD-9     788.1   08/17/2010 Resolved        08/17/2010
  08/17/2010 17:40 EST Tabor, Timothy PA-C                                                    III ICD-9     788.1   08/17/2010 Current         08/17/2010

Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                          Bureau of Prisons - THP                                           Page 2 of 3
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 157 of 164
Reg #: 27832-054                                     Inmate Name: JOHNSON, CORY                                                        Johnson_0040

 Description                                                                              Axis Code Type   Code    Diag. Date Status            Status Date


 Disorder of teeth and supporting structures, unspecified
  08/28/2019 15:06 EST Van Wagoner, J. DMD                                                        ICD-10   K089    08/28/2019 Resolved           08/28/2019

 Confirmed case COVID-19
  12/27/2020 08:52 EST Frank, Casey FNP                                                           ICD-10   U07.1   12/16/2020 Resolved           12/27/2020
        Abbott positive Quest +12/18/20
  12/21/2020 09:50 EST Bowman, Hollie RN/IIPCC                                                    ICD-10   U07.1   12/16/2020 Current
        Abbott positive Quest +12/18/20
  12/16/2020 17:28 EST Scully, Karen RN, IDC                                                      ICD-10   U07.1   12/16/2020 Current
        Abbott positive
 Unspecified general medical examination
  02/23/2016 07:20 EST SYSTEM                                                                 III ICD-9    V70.9   03/27/2009 Resolved
  03/27/2009 11:58 EST Klink, Kimberly MS, FNP                                                III ICD-9    V70.9   03/27/2009


 Total: 18




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                          Bureau of Prisons - THP                                             Page 3 of 3
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 158 of 164
                                                     Bureau of Prisons                                     Johnson_0041
                                                      Health Services
                                                      Vision Screens
 Reg #: 27832-054                             Inmate Name: JOHNSON, CORY

Vision Screen on 06/15/2018 08:04
   Blindness:
   Distance Vision: OD: 20/25                                  OS: 20/50                          OU:
   Near Vision:          OD:                                   OS:                                OU:
   With Corrective
   Distance Vision: OD:                                        OS:                                OU:
   Near Vision:          OD:                                   OS:                                OU:
   Present Glasses - Distance                                           Refraction - Distance
        Sphere          Cylinder    Axis             Add                     Sphere    Cylinder     Axis      Add
   R:                                                                   R: 0.00                               +2
   L:                                                                   L: -1.00                              +2
   Color Test:
   Tonometry:      R: 18              L: 18
   Comments:
        Orig Entered:    06/15/2018 08:05 EST Alumbaugh, Kimberly O.D.




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA         Bureau of Prisons - THP                             Page 1 of 1
              Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 159 of 164
                                                     Bureau of Prisons                             Johnson_0042
                                                      Health Services
                                                      COVID-19 RNA
Begin Date: 01/01/2020                                    End Date:    12/30/2020
Reg #:      27832-054                                     Inmate Name: JOHNSON, CORY
(Reference Range - Negative)
Effective Date           COVID-19 RNA                                            Provider
12/16/2020 17:35 THX     Positive                           Symptomatic          Edwards, Cristi Phlebotomist
     Symptomatic- SCU
       Orig Entered: 12/16/2020 17:36 EST Edwards, Cristi Phlebotomist

Total: 1




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA     Bureau of Prisons - THP                          Page 1 of 1
                                          Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 160 of 164
                                                                      Bureau of Prisons                                        Johnson_0043
                                                                       Health Services
                                                                       Immunizations
Begin Date: 01/01/2020                                      End Date:       12/30/2020
Reg #:         27832-054                                    Inmate Name: JOHNSON, CORY
Immunization                       Immunization Date   Administered     Location           Dosage Drug Mfg.   Lot #   Dose #   Exp Date
Influenza - Immunization           10/14/2020          Now              Right Deltoid      0.5mL Glaxo        B7473            06/30/2021
      FLUARIX QUADRIVALENT
             Orig Entered: 10/14/2020 13:55 EST Dean, J. RN
Influenza - Immunization        10/14/2020           Now                Right Deltoid      0.5mL   Glaxo      B7473            06/30/2021
     FLUARIX QUADRIVALENT--duplicate.
         Orig Entered: 10/14/2020 13:55 EST Dean, J. RN
         Last Updated: 10/14/2020 13:55 EST Dean, J. RN
Total: 2




Generated 12/30/2020 17:17 by Smiledge, Shauna HSA                       Bureau of Prisons - THP                                         Page 1 of 1
                      Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 161 of 164
                                                                                       Report Status: Final
                                                                                                                                      Johnson_0044
                                                                                                                                          JOHNSON, CORY

Patient Information                                          Specimen Information                                     Client Information
                                                             Specimen: WX753947C                                      Client #: 10767072 4000000
JOHNSON, CORY
                                                             Requisition: 0004270                                     WILLIAM E WILSON
DOB: 11/05/1968       AGE: 52                                                                                         FCI TERRE HAUTE
Gender: M                                                                                                             Attn: HEALTH SERVICES UNIT
                                                             Collected:     12/18/2020
Phone:      812.244.4584                                                                                              4200 BUREAU RD N
                                                             Received:      12/19/2020 / 11:40 EST
Patient ID: 27832-054                                                                                                 TERRE HAUTE, IN 47802-8128
                                                             Reported:      12/20/2020 / 14:57 EST
Health ID: 8573026117434857


Ward:           X01
COMMENTS:                 SURVEILLANCE

      SARS CoV 2 (COVID-19) Tests

                         Test Name                                          Result               Reference Range                                            Lab
SARS CoV 2 RNA(COVID 19), QUALITATIVE NAAT                                                                                                                  CA
 SARS CoV 2 RNA                                                         DETECTED                 NOT DETECTED
 A Detected result is considered a positive test result for COVID-19. This indicates that RNA from SARS-CoV-2 (formerly 2019-nCoV) was
 detected, and the patient is infected with the virus and presumed to be contagious. If requested by public health authority, specimen will be sent
 for additional testing.
 Please review the "Fact Sheets" and FDA authorized labeling available for health care providers and patients using the following websites:
 https://www.questdiagnostics.com/home/Covid-19/HCP/NAAT/fact-sheet2 https://www.questdiagnostics.com/home/Covid-19/Patients/NAAT/
 fact-sheet2
 This test has been authorized by the FDA under an Emergency Use Authorization (EUA) for use by authorized laboratories.
 Due to the current public health emergency, Quest Diagnostics is receiving a high volume of samples from a wide variety of swabs and media
 for COVID-19 testing. In order to serve patients during this public health crisis, samples from appropriate clinical sources are being tested.
 Negative test results derived from specimens received in non-commercially manufactured viral collection and transport media, or in media and
 sample collection kits not yet authorized by FDA for COVID-19 testing should be cautiously evaluated and the patient potentially subjected to
 extra precautions such as additional clinical monitoring, including collection of an additional specimen.
 Methodology: Nucleic Acid Amplification Test (NAAT) includes RT-PCR or TMA
 Additional information about COVID-19 can be found at the Quest Diagnostics website: www.QuestDiagnostics.com/Covid19.
 Physician Comments:




PERFORMING SITE:
CA    QUEST DIAGNOSTICS - SCHAUMBURG, 506 EAST STATE PARKWAY, SCHAUMBURG, IL 60173-4538 Laboratory Director: ANTHONY V THOMAS,MD, CLIA: 14D0416537




CLIENT SERVICES: 866.697.8378                                       SPECIMEN: WX753947C                                                              PAGE 1 OF 1
Quest, Quest Diagnostics, the associated logo and all associated Quest Diagnostics marks are the trademarks of Quest Diagnostics.
           Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 162 of 164
                                          Bureau of Prisons                                 Johnson_0045
                                           Health Services
                                           Cosign/Review
Inmate Name:    JOHNSON, CORY                                                   Reg #:      27832-054
Date of Birth:  11/05/1968                   Sex:          M                    Race:       BLACK
Encounter Date: 12/21/2020 07:37             Provider:     Lab Result Receive   Facility:   THP

Cosigned by Wilson, William E. MD/CD on 12/21/2020 10:47.




                                             Bureau of Prisons - THA
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 163 of 164
                                                              Johnson_0046
Case 1:19-mc-00145-TSC Document 380-4 Filed 12/31/20 Page 164 of 164
                                                               Johnson_0047
Case 1:19-mc-00145-TSC Document 380-5 Filed 12/31/20 Page 1 of 3




                  Exhibit 5
Case 1:19-mc-00145-TSC Document 380-5 Filed 12/31/20 Page 2 of 3
Case 1:19-mc-00145-TSC Document 380-5 Filed 12/31/20 Page 3 of 3
